Case 1:20-cv-03747-NRN Document 155-7 Filed 09/18/21 USDC Colorado Page 1 of 258




                                      No. 21-1161

     UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT

   __________________________________________________________________

                             KEVIN O’ROURKE, et al.,

                                Plaintiffs-Appellants,

                                          vs.

                   DOMINION VOTING SYSTEMS, INC., et al.,

                                Defendants-Appellees.

   __________________________________________________________________

     On Appeal from the United States District Court for the District of Colorado
                          Civil Action No. 1:20-cv-3747
                     U.S. Magistrate Judge N. Reid Neureiter
   __________________________________________________________________

                          APPELLANTS’ APPENDIX F

                             6 of 6 – Pages 1428 to 1684

   __________________________________________________________________

  Gary D. Fielder, Esq.
  1444 Stuart St.
  Denver, CO 80204
  (p)303-650-1515
  gary@fielderlaw.net

  Counsel for Plaintiffs-Appellants
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12ofof13
                                                                                 258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-03747

  KEVIN O’ROURKE, et al.,

  Plaintiffs,

  v.

  DOMINION VOTING SYSTEMS INC., et al.,

  Defendants.


                  PLAINTIFFS’ RESPONSE AND BRIEF IN OPPOSITION TO
                DEFENDANTS WHITMER AND BENSON’S MOTION TO DISMISS


          COME NOW the Plaintiffs, by and through counsel, and hereby submit the following

  Response and Brief in Opposition to Defendant Gretchen Whitmer and Jocelyn Benson’s joint

  motion to dismiss [Doc. 46], and hereby respectfully request that the motion be denied or, in the

  alternative, determined to be moot, for the reasons set forth below.

                                          I. INTRODUCTION

          The Plaintiffs have not sued the State of Michigan, or any person associated with the

  State, in their official capacity. This case is not “the last of a series of lawsuits filed since

  Michigan held its general election on November 3, 2020, [that] alleges a similar litany of far-

  fetched claims of fraud and irregularity in the conducting of the November election.” [Doc. 46,

  p. 1]. To the contrary, the Defendants named herein are persons who violated the Constitution,

  under color of their official authority, named in their individual capacity. The Plaintiffs herein

  have filed an Amended Complaint, and a request for class designation. Accordingly, the motion

  to dismiss filed herein must be denied, or deemed moot.


                                                     10

                                                                                    Appendix Page 1428
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page23ofof13
                                                                                 258




                                          II. BACKGROUND

          As is outlined in the Complaint, the Defendants, Jocelyn Benson (Ms. Benson) and

  Gretchen Whitmer (Ms. Whitmer), violated the constitutional rights of the Plaintiffs, and of a

  class of similarly situated persons, across the country. All of Ms. Benson’s and Ms. Whitmer’s

  conduct was under color of their official authority of as the secretary of state and governor of

  Michigan, respectively. By violating the Constitution, Ms. Benson and Ms. Whitmer are liable in

  their personal capacity. The grounds upon which the Plaintiffs have made their claims are well

  documented, and are cited throughout the Complaint.

          As such, Ms. Benson and Ms. Whitmer’s actions burdened the rights of the Plaintiffs to

  vote for the Vice-President and President. These Defendants knew that their actions concerned a

  Presidential election. Both swore an oath to protect and defend the Constitution of the United

  States. Accordingly, Michigan cannot state that the Plaintiffs’ “complaint offers nothing other

  than conspiracy theories fed by misunderstanding of Michigan law and unaccompanied by any

  actual evidence of fraud.” [Doc. 46, p. 1].

          Ultimately, the Supreme Court found that the State of Texas had “not demonstrated a

  judicially cognizable interest in the manner in which another State conducts its elections.” Texas

  v. Pennsylvania, No. 22O155 (U.S. Dec 11, 2020). Additionally, in Johnson, et al. v. Benson, et

  al., the Michigan Supreme Court did not address the constitutionality of the actions complained

  of, herein. 951 N.W. 2d 310 (Mich. 2020). Instead, the Court was “unclear what the petitioners

  are asking th[e] Court to do—command a public officer to perform a legal duty (and if so, which

  officer, and what duty?), or test title to office?” Id. Further, in the referenced matter of Bally, et

  al. v. Whitmer, et al., case no. 1:20-cv-1088 (W.D. Mich. 2020), was not decided on its merits.




                                                    10

                                                                                   Appendix Page 1429
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page34ofof13
                                                                                 258




         Numerous other private lawsuits have been filed. However, all of them have named the

  Defendants, herein, in their official capacity. Here, the Plaintiffs name Ms. Benson and Ms.

  Whitmer in their individual capacity, in both the original and amended complaints.

         When voters come to the federal courts with valid constitutional claims, pursuant to

  Section 1983, counsel for the plaintiff becomes a private attorney general. In that regard, the

  Plaintiffs have not requested that the Court impose extraordinary relief, which would require a

  plaintiff to establish a likelihood of success on the merits. That is not the standard, here. In fact,

  although the constitutional challenge in the Amended Complaint is a question of law, if the jury

  finds in favor of the Plaintiffs, and determines that Ms. Benson and Ms. Whitmer violated the

  Constitution, both are stripped of the protections of their office, which would otherwise cloak

  them with immunity under the Eleventh Amendment.

         At this stage, the Court must accept all well plead facts as true. Thus, the issue is: If a

  governor, in concert with the secretary of state of that same State, engage in conduct which

  violates the constitutional rights of others, even in other States, can those state actors be held

  responsible? If these state actors are liable for their unconstitutional conduct, who can hold them

  responsible? According to every Defendant in this lawsuit, the registered voter cannot. They do

  not have standing, say the Defendants. The registered voter, who mailed in her ballot, or waited

  in line to vote in a Presidential election, does not have standing? If they do not, then who does?

  Since the Plaintiffs obviously have standing, it is not necessary to labor over the latter question.

  Nothing could be more precious than the right to vote for the President. Wars are fought to

  maintain that right. It is a national right, shared only by the registered voters of any given State.

  This is not about overturning an election, it is about holding government officials responsible for

  their behavior.



                                                    10

                                                                                   Appendix Page 1430
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page45ofof13
                                                                                 258




         III. THE DEFENDANTS APPEAR IN THEIR INDIVIDUAL CAPACITY

         The Defendants, Ms. Whitmer and Ms. Benson, have been sued their individual capacity.

  Comp. ¶¶ 19, 20. “A suit against an official in his personal capacity is a suit against a person

  acting under color of law.” Tanzin v. Tanvir, 141 S.Ct. 486, 491 (2020). The phrase “persons

  acting under color of law” draws on one of the most well-known civil rights statutes: 42 U.S.C. §

  1983. Id. As the Supreme Court affirmed, twelve days before the complaint was filed:

         That statute applies to ‘person[s] ... under color of any statute,’ and this Court has
         long interpreted it to permit suits against officials in their individual capacities.

  Id.

         The plain language of § 1983 reads:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to be
         subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceeding for redress. [Emphasis added].

         Here, the Defendants are persons under the statute that violated the rights of many

  citizens of the United States, in Michigan, Colorado, and every other state in the Union.

  Knowingly violating the rights of voters in a Presidential election has far reaching consequences

  that effect every registered voter, including the Plaintiffs. In that regard, Defendants, Ms. Benson

  and Ms. Whitmer deny that the Court has personal jurisdiction over them. Id. at pp. 5-7.

         “The law of the forum state and constitutional due process limitations govern personal

  jurisdiction in federal court.” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903

  (10th Cir. 2017). “Colorado’s long-arm statute, Colo.Rev.Stat. § 13-1-124, extends jurisdiction to

  the Constitutions full extent.” Id.




                                                   10

                                                                                 Appendix Page 1431
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page56ofof13
                                                                                 258




         With that, due process “requires both that the defendant ‘purposefully established

  minimum contacts within the forum State’” and that the “assertion of personal jurisdiction would

  comport with ‘fair play and substantial justice.’” Id. at 903 (quoting Burger King Corp. v.

  Rudzewicz, 471 U.S. 462, 476 (1985)). Depending “on their relationship to the plaintiff’s cause

  of action, an out-of-state defendant’s contacts with the forum state may give rise to either general

  (all-purpose) jurisdiction or specific (case-linked) jurisdiction.” Id.

         Specific jurisdiction means that a court may exercise jurisdiction over an out-of-state

  party only if the cause of action relates to the party’s contacts with the forum state.” Id. at 904.

  Specific jurisdiction calls for a two-step inquiry: (a) whether the plaintiff has shown that the

  defendant has minimum contacts with the forum state; and, if so, (b) whether the defendant has

  presented a “compelling case that the presence of some other considerations would render

  jurisdiction unreasonable.” Id. at 904 (quoting Burger King Corp., 471 U.S. at 475).

         Two weeks ago, the Supreme Court held that the connection between the plaintiffs’

  claims and a car manufacturer’s activities in the forum State was close enough to support

  specific jurisdiction. Ford Motor Co. v. Montana Eighth Judicial District Court, 592 U.S.____

  (2021). There, the Supreme Court reaffirmed several general principles of law, which include

  that a plaintiffs’ claims “must arise out of or relate to the defendant’s contacts” with the forum.

  Id. at slip op., p. 2 (quoting Bristol-Myers, 582 U.S.____, ____(2017) (slip op., at 5).

          The contacts must be the defendant’s own choice and not “random, isolated, or

  fortuitous.” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984). “Or put just a bit

  differently, ‘there must be ‘an affiliation between the forum and the underlying controversy,

  principally, [an] activity or an occurrence that takes place in the forum State and is therefore




                                                    10

                                                                                  Appendix Page 1432
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page67ofof13
                                                                                 258




  subject to the State’s regulation.’” Id. at slip op., p. 6 (quoting Bristol-Meyers, 582 U.S., at____-

  ____,____(slip op., at 5-6, 7)(quoting Goodyear, 564 U.S. 915, 919 (2011)).

          Here, both Ms. Benson and Ms. Whitmer were responsible for the certification of

  Michigan’s election, which included the 2020 Presidential election. These actions were done

  with the knowledge and consent of the State’s chief executive officer, Ms. Whitmer.

          Accordingly, because of that, and the other unconstitutional acts and laws concerning

  Michigan’s 2020 Presidential election, both Ms. Benson and Ms. Whitmer violated their oaths of

  office when they certified the election on November 20, 2020. Complaint, ¶¶ 183, 188. With

  that, these Defendants knew that their acts would affect the voting rights of every person eligible

  to vote in the United States, which includes the Plaintiffs.

          In that regard, on March 9, 2020, decided 6 days before the Defendants filed their motion

  to dismiss, the Hon. Christopher M. Murray, of the State of Michigan Court of Claims, found

  that the Defendant, Ms. Benson, had in fact violated Michigan law when she issued guidance

  related to Michigan’s signature verification standards.

          This precise conduct was complained of by the Plaintiffs. Complaint, ¶ 136-140. In

  Genetski v. Benson, the Court found that:

          [N]owhere in this state’s election law has the Legislature indicated that signatures
          are to be presumed valid, nor did the Legislature require that signatures are to be
          accepted so long as there are any redeeming qualities in the application or return
          envelope as compared with the signature on file. Policy determinations like the one
          at issue — which places the thumb on the scale in favor of a signature’s validity —
          should be made pursuant to properly promulgated rules under the APA or by the
          Legislature.

  Genetski v. Benson, Case No. 20-000216-MN, Michigan Court of Claims, Order of March 9,

  2021.




                                                   10

                                                                                  Appendix Page 1433
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page78ofof13
                                                                                 258




         All qualified voters have a constitutionally protected right to vote. Ex parte Yarbrough,

  110 U.S. 651 (1884). It is “as equally unquestionable that the right to have one’s vote counted is

  as open to protection…as the right to put a ballot in a box.” United States v. Mosley, 238 U.S.

  383, 386 (1915). Beyond that, “in the context of a Presidential election,” which ultimately

  touches upon all of the people’s rights, unconstitutional state actions “implicate a uniquely

  important national interest.” Anderson v. Celebrezze, 460 U.S. 780, 794-795 (1983).

         In Anderson, the Court identified a common right of voters, as “the President and Vice

  President of the United States are the only elected officials who represent all the voters in the

  Nation.” Id. at 795. Of course, state-actors can be punished “when the right to vote at any

  election for the choice of electors for President and Vice President” are abridged. U.S.

  Constitution, Amend. 14, Sect. 2. States are accountable for managing the Presidential election.

         There is a “pervasive national interest in the selection of candidates for national office,

  and this national interest is greater than any interest of an individual State.” Cousins v. Wigoda,

  419 U.S. 477, 490 (1975) (emphasis added). Importantly, the impact of the votes cast in each

  State is affected by the votes cast for the various candidates in other States. Anderson, 460 U.S.

  at 795. The “primary concern is not the interest of candidate Anderson, but rather, the interests of

  the voters who chose to associate together…” Id. at 788 (emphasis added). In Anderson, the

  Supreme Court recognized:

         [A]s a practical matter, there must be a substantial regulation of elections if they
         are to be fair and honest and if some sort of order, rather than chaos, is to
         accompany the democratic processes.” To achieve these necessary objectives,
         States have enacted comprehensive and sometimes complex election codes. Each
         provision of these schemes, whether it governs the registration and qualifications
         of voters, the selection and eligibility of candidates, or the voting process itself,
         inevitably affects — at least to some degree — the individual’s right to vote and
         his right to associate with others for political ends.

  Id. at 788 (quoting Storer v. Brown, 415 U. S. 724, 730 (1974)) (emphasis added).

                                                   10

                                                                                 Appendix Page 1434
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page89ofof13
                                                                                 258




          Further, this class action suit was filed in Colorado as it also relates to the business

  activities of Co-Defendants, Dominion Voting Systems, Inc. (Dominion), Facebook, Inc.

  (Facebook), and Center for Technology and Civic Life (CTCL), all of whom have significant

  contacts to Colorado in association with the 2020 Presidential election. [See Docs. 39, 40, 64].

          With regard to personal jurisdiction, as well, counsel for the Defendants filed their

  motion to dismiss on behalf of “Michigan Defendants Governor Gretchen Whitmer and

  Secretary of State Jocelyn Benson” [Doc. 46, p. 1, ¶ 1]. Counsel also entered their appearance on

  behalf of Michigan Governor Gretchen Whitmer [Doc. 29], and Michigan Secretary of State

  Jocelyn Benson [Doc. 30]. However, neither Ms. Whitmer, nor Ms. Benson have been sued in

  their official capacity.

               IV. THE PLAINTIFFS HAVE STANDING TO SUE INDIVIDUALS
                    WHO VIOLATE THEIR CONSTITUTIONAL RIGHTS

          Last month, the Supreme Court affirmed an individual’s right to sue a state official for

  nominal damages in the latter’s individual capacity. Uzuegbunam v. Preczewski, 592 U.S.____

  (2021). The plaintiffs were former students of Georgia Gwinnet College, who wished to share

  their faith while enrolled there. Id. at slip op., p. 1.

          They sued certain college officials charged with enforcement of the college’s speech

  policies, arguing that these policies violated the First Amendment. Id. at slip op., p. 2. The

  college discontinued the polices, and then sought dismissal on the ground that the policy change

  left the students without standing to sue. Id. at slip op., p. 3. There, the Supreme Court held:

          Because nominal damages were available at common law in analogous
          circumstances, we conclude that a request for nominal damages satisfies the
          redressability element of standing where a plaintiff’s claim is based on a completed
          violation of a legal right.

   Id. at slip op., p. 11.



                                                      10

                                                                                   Appendix Page 1435
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 80 Filed
                                  155-7 Filed 04/12/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 910ofof13258




           In Uzuegbunam, the plaintiffs’ request to change the policy of a State institution would

   require the Court to maintain jurisdiction over a state actor, only through a district court’s power

   to enjoin the prospective, unconstitutional conduct of the institution. Otherwise, the State would

   not be liable for any money damages accessed against the state actors, operating in their official

   capacity. Such claims are barred by the Eleventh Amendment. However, the plaintiffs in

   Uzuegbunam had the right to seek nominal damages from the state actors, individually. That is

   exactly what is going on, here. What makes a governor or a secretary of state any different than

   any other state actor? There is no difference. Just like the defendants in Uzuegbunam, if a

   governor and/or secretary of state violate the constitutional rights of others, the latter has

   standing to sue the former for damages. The Plaintiffs have been saying this from the beginning.

           As the Supreme Court stated:

           To satisfy the ‘irreducible constitutional minimum’ of Article III standing, a plaintiff
           must not only establish (1) an injury in fact (2) that is fairly traceable to the
           challenged conduct, but he must also seek (3) a remedy that is likely to redress that
           injury. Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016).

   Id. at slip op., p. 3.

           Here, the Supreme Court quoted Lord Holt, who, dissenting in case from 1703, “argued

   that the common law inferred damages whenever a legal right was violated.” Id. at slip op., p. 6.

   (citing Ashby v. White, 2 Raym. Ld. 938, 941-943, 948, 92 Eng. Rep. 126, 129, 130, 133 (K.B.

   1703)). The Supreme Court elaborated:

           Observing that the law recognized ‘not merely pecuniary’ injury but also ‘personal
           injury,’ Lord Holt stated that ‘every injury imports a damage’ and the plaintiff could
           always obtain damages even if the ‘does not lose a penny by reason of the
           [violation.].’”

   Id., quoting Ashby, supra, at 955, 92 Eng. Rep., at 137.




                                                     10

                                                                                   Appendix Page 1436
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page10
                                                                           11ofof13
                                                                                  258




          The Supreme Court recognized that, while this common-law doctrine “was not

   universally followed,” “many adopted the rule in full whenever a person proved that there was a

   violation of an “‘important right.’” Id. at p. 7. (citing Hecht v. Harrison, 40 P.2d 306, 309-310

   (Wyo. 1895). “Nominal damages are not a consolation prize for the plaintiff who pleads, but fails

   to prove, compensatory damages.” Id. at 9. ‘They are instead the damages awarded by default

   until the plaintiff establishes to some other form of damages, such as compensatory or statutory

   damages.” Id.

          “Despite being small, nominal damages are certainly concrete.” Id. Because nominal

   damages are in fact damages paid to the plaintiff, the affect ‘the behavior of the defendant

   towards the plaintiff’ and thus independently provide redress. Id. (quoting Hewitt v. Hewitt, 482

   U.S. 755, 761 (1987).

          “Because redressability is an ‘irreducible’ component of standing [citation], no federal

   court has jurisdiction unless it provides a remedy that can redress the plaintiff’s injury.” Id. at

   slip op., p. 10 (quoting Spokeo, 578 U.S. at 338). Nominal damages are redress, not a byproduct.

   Id.

                V. PLAINTIFFS HAVE PROPERLY ALLEGED CIVIL RIGHTS
                    CLAIMS AGAINST MS. BENSON AND MS. WHITMER

          A. MS. BENSON AND MS. WHITMER ARE STATE ACTORS

          A Section 1983 claim is only applicable to conduct occurring under color of law. Here,

   all of the unconstitutional conduct alleged by the Plaintiffs were committed by Ms. Benson and

   Ms. Whitmer, under color of their official authority as governor and secretary of the

   Commonwealth, respectively. Accordingly, there is no question that Ms. Benson and Ms.

   Whitmer are state actors.




                                                     10

                                                                                    Appendix Page 1437
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page11
                                                                           12ofof13
                                                                                  258




           Although the Supreme Court found that the State of Texas did not have standing to sue

   other States with regard to the latter’s elections, the State of Texas would have standing to sue

   certain individual, state actors, for violating the rights of its citizens. Maybe it will join in this

   suit, but that question is not before the Court. The issue is, can the Plaintiffs sue these named

   persons in their individual capacity?

           B. PLAINTIFFS HAVE STATED A CLAIM UPON WHICH RELIEF MAY
           BE GRANTED

           A Section 1983 claim requires a plaintiff to show both the existence of a federally

   protected right and the deprivation of that right by a person acting under color of state law. 42

   U.S.C. § 1983. Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 924 (1982).

           Accordingly, as averred, the Plaintiffs have suffered a particularized injury-in-fact. The

   legislative history of Section 1983 “demonstrates that it was intended to create a species of tort

   liability in favor of persons who are deprived of rights, privileges, or immunities secured to them

   by the Constitution.” Imbler v. Pachtman, 424 U.S. 409, 417 (1976).

           Here, the Plaintiffs amended their complaint, attached to their motion for leave to amend.

   [Doc. 48, Ex. 1]. In the Amended Complaint, the Plaintiffs, joined by over 140 more Plaintiffs,

   ten of whom are from Michigan, filed a constitutional challenge to Michigan State Law M.C.L.

   168.759(3) as applied. With that, the Defendants’ motion to dismiss cannot be ruled upon outside

   of the context of these additional parties and claims.

           The Defendants allege that the Plaintiffs’ original complaint “offers nothing other than

   conspiracy theories fed by misunderstandings of Michigan law and unaccompanied by any

   factual evidence of fraud.” [Doc. 46, p.1]. However, now that the Plaintiffs have included the

   constitutional challenge in their Amended Complaint, the analysis is different.




                                                      10

                                                                                      Appendix Page 1438
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12
                                                                           13ofof13
                                                                                  258




          As was stated by the Supreme Court in Ex parte Young:

          The answer to all this is the same as made in every case where an official claims
          to be acting under the authority of the State. The act to be enforced is alleged to
          be unconstitutional, and if it be so, the use of the name of the State to enforce an
          unconstitutional act to the injury of complainants is a proceeding without the
          authority of and one which does not affect the State in its sovereign or
          governmental capacity. It is simply an illegal act upon the part of a state official
          in attempting by the use of the name of the State to enforce a legislative enactment
          which is void because unconstitutional. If the act which the state Attorney
          General seeks to enforce be a violation of the Federal Constitution, the officer in
          proceeding under such enactment comes into conflict with the superior authority
          of that Constitution, and he is in that case stripped of his official or representative
          character and is subjected in his person to the consequences of his individual
          conduct. The State has no power to impart to him any immunity from
          responsibility to the supreme authority of the United States. It would be an injury
          to complainant to harass it with a multiplicity of suits or litigation generally in an
          endeavor to enforce penalties under an unconstitutional enactment, and to prevent
          it ought to be within the jurisdiction of a court of equity. If the question of
          unconstitutionality with reference, at least, to the Federal Constitution be first
          raised in a Federal court that court, as we think is shown by the authorities cited
          hereafter, has the right to decide it to the exclusion of all other courts.

   Ex parte Young, 209 U.S. 123, 159-160 (emphasis added).

          Admittedly, the Supreme Court was presented with similar arguments made by

   other parties, challenging the constitutionality of Pennsylvania’s election laws. As is

   stated in the Defendant’s motion to dismiss, the Supreme Court has declined to do so.

   However, that does not foreclose the issue.

          VI. MS. BENSON AND MS. WHITMER’S MOTION TO DISMISS IS MOOT

          Plaintiffs have filed their motion for leave to amend their complaint. Accordingly,

   acceptance of the Amended Complaint renders Ms. Benson and Ms. Whitmer’s motion moot.

   Here, the amended complaint adds over 140 additional Plaintiffs, supplements the factual

   allegations, and cures any alleged defects in the original Complaint with regard to Rule 23.




                                                    10

                                                                                  Appendix Page 1439
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  80 Filed
                                 155-7 Filed04/12/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page13
                                                                           14ofof13
                                                                                  258




                                         VII. CONCLUSION

          For the reasons above, Plaintiffs respectfully request that this Court deny Defendants’

   motion to dismiss in its entirety, or, in the alternative, deny Defendants’ motion as moot, in light

   of the Plaintiffs’ Amended Complaint.

          Respectfully submitted this 12th day of April, 2021.

          PLAINTIFFS COUNSEL:


          By: s/Ernest J. Walker                         By:     s/ Gary D. Fielder
          Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
          ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
          1444 Stuart St.                                        1444 Stuart St.
          Denver, CO 80204                                       Denver, CO 80204
          (720) 306-0007                                         (720) 306-0007
          ernestjwalker@gmail.com                                gary@fielderlaw.net

                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 12, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   Ernest J. Walker Law Office
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007




                                                    10

                                                                                  Appendix Page 1440
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 115ofof17258




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


    Civil Action No. 1:20-cv-03747-NRN

    KEVIN O’ROURKE, NATHANIEL L.
    CARTER, LORI CUTUNILLI, LARRY D.
    COOK, ALVIN CRISWELL, KESHA
    CRENSHAW, NEIL YARBROUGH, and
    AMIE TRAPP,

                 Plaintiffs, on their own behalf
                 and of a class of similarly
                 situated persons,

          v.

    DOMINION VOTING SYSTEMS, INC., a
    Delaware corporation, FACEBOOK, INC., a
    Delaware corporation, CENTER FOR TECH
    AND CIVIC LIFE, an Illinois non-profit
    organization, MARK E. ZUCKERBERG,
    individually, PRISCILLA CHAN,
    individually, BRIAN KEMP, individually,
    BRAD RAFFENSPERGER, individually,
    GRETCHEN WHITMER, individually,
    JOCELYN BENSON, individually, TOM
    WOLF, individually, KATHY BOOCKVAR,
    individually, TONY EVERS, individually,
    ANN S. JACOBS, individually, MARK L.
    THOMSEN, individually, MARGE
    BOSTELMAN, individually, JULIE M.
    GLANCEY, DEAN KNUDSON,
    individually, ROBERT F. SPINDELL, Jr.,
    individually, and DOES 1-10,000,

                 Defendants.



               DEFENDANT CENTER FOR TECH AND CIVIC LIFE’S REPLY
                     IN SUPPORT OF ITS MOTION TO DISMISS




                                                                 Appendix Page 1441
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 216ofof17258




                                                     TABLE OF CONTENTS

   TABLE OF AUTHORITIES ......................................................................................................ii

   INTRODUCTION ...................................................................................................................... 1

   ARGUMENT.............................................................................................................................. 1

             Plaintiffs’ arguments concerning Article III standing are frivolous. .............................. 2

             Plaintiffs’ claims are frivolous on the merits. ................................................................. 5

             A.         Plaintiffs do not even try to defend the merits of any theory as to
                        how the Constitution was violated. ..................................................................... 6

             B.         CTCL is not a state actor. ................................................................................... 8

   CONCLUSION ......................................................................................................................... 10




                                                                        i
                                                                                                                Appendix Page 1442
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 317ofof17258




                                                  TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

   Cases

   Anderson v. Celebrezze,
     460 U.S. 780 (1983) ................................................................................................................ 3, 4

   Anderson v. Celebrezze,
     499 F. Supp. 121 (S.D. Ohio 1980) ............................................................................................ 3

   Bowyer v. Ducey,
     No. 20 Civ. 2321, 2020 WL 7238261 (D. Ariz. Dec. 9, 2020)................................................... 7

   Carey v. Piphus,
     435 U.S. 247 (1978) .................................................................................................................... 3

   Cousins v. Wigoda,
     419 U.S. 477 (1975) .................................................................................................................... 3

   Donald J. Trump for President, Inc. v. Boockvar,
     No. 20 Civ. 966, 2020 WL 5997680 (W.D. Pa. Oct. 10, 2020).................................................. 7

   Election Integrity Fund v. City of Lansing,
     No. 20 Civ. 950, 2020 WL 6605987 (W.D. Mich. Oct. 19, 2020) ............................................ 5

   Ex Parte Yarbrough,
     110 U.S. 651 (1884) .................................................................................................................... 3

   Feehan v. Wis. Elections Comm’n,
     No. 20 Civ. 1771, 2020 WL 7250219 (E.D. Wis. Dec. 9, 2020) ................................................ 6

   Flagg Bros., Inc. v. Brooks,
     436 U.S. 149 (1978) .................................................................................................................... 9

   Gallagher v. Neil Young Freedom Concert,
     49 F.3d 1442 (10th Cir. 1995) .................................................................................................... 8

   Horne v. Flores,
     557 U.S. 433 (2009) .................................................................................................................... 4

   Imbler v. Pachtman,
     424 U.S. 409 (1976) .................................................................................................................... 3

   Iowa Voter All. v. Black Hawk Cty.,
     No. 20 Civ. 2078, 2021 WL 276700 (N.D. Iowa Jan. 27, 2021) ................................................ 5




                                                                        ii
                                                                                                                 Appendix Page 1443
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 418ofof17258




   King v. Whitmer,
     No. 20 Civ. 13134, 2020 WL 7134198 (E.D. Mich. Dec. 7, 2020) ........................................ 6, 7

   Lance v. Coffman,
     549 U.S. 437 (2007) .................................................................................................................... 2

   Logan v. Pub. Emps. Ret. Ass’n,
     163 F. Supp. 3d 1007 (D.N.M. 2016) ......................................................................................... 7

   Lugar v. Edmondson Oil Co.,
     457 U.S. 922 (1982) .................................................................................................................... 3

   Lujan v. Defenders of Wildlife,
     504 U.S. 555 (1992) .................................................................................................................... 2

   Marsh v. Alabama,
    326 U.S. 501 (1946) .................................................................................................................... 9

   Minn. Voters All. v. City of Minneapolis,
     No. 20 Civ. 2049, 2020 WL 6119937 (D. Minn. Oct. 16, 2020)................................................ 5

   Pa. Voters All. v. Centre Cty.,
     No. 20 Civ. 1761, 2020 WL 6158309 (M.D. Pa. Oct. 21, 2020) ................................................ 5

   Spokeo, Inc. v. Robins,
     136 S. Ct. 1540 (2016) ................................................................................................................ 2

   Street v. Corrections Corp. of Am.,
      102 F.3d 810 (6th Cir. 1996) ...................................................................................................... 9

   Terry v. Adams,
     345 U.S. 461 (1953) .................................................................................................................... 9

   Tex. Voters All. v. Dallas Cty.,
     No. 20 Civ. 775, 2020 WL 6146248 (E.D. Tex. Oct. 20, 2020) ................................................. 5

   United States v. Mosley,
     238 U.S. 383 (1915) .................................................................................................................... 3

   Uzuegbunam v. Preczewski,
     141 S. Ct. 792 (2021) .................................................................................................................. 4

   West v. Atkins,
    487 U.S. 42 (1988) ...................................................................................................................... 6

   Wis. Voters All. v. City of Racine,
     No. 20 Civ. 1487, 2021 WL 179166 (E.D. Wis. Jan. 19, 2021) ............................................. 4, 5



                                                                       iii
                                                                                                                 Appendix Page 1444
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 519ofof17258




   Statutes

   42 U.S.C. § 1983 .................................................................................................................... passim

   42 U.S.C. § 1985 ............................................................................................................................. 5

   42 U.S.C. § 1986 ............................................................................................................................. 5

   42 U.S.C. § 1988 ............................................................................................................................. 5

   Help America Vote Act .................................................................................................................. 5

   National Voter Registration Act ..................................................................................................... 5


   Constitutional Provisions

   U.S. Const. art. II, § 1, cl. 2 ............................................................................................................ 6

   U.S. Const. art. III .................................................................................................................. passim

   U.S. Const. amend. I ....................................................................................................................... 3

   U.S. Const. amend. XIV ............................................................................................................. 6, 7




                                                                         iv
                                                                                                                    Appendix Page 1445
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 620ofof17258




                                          INTRODUCTION

          Since filing this action roughly two months after the 2020 presidential election, Plaintiffs

   have had several chances to clarify, explain, or rectify the stark deficiencies in their convoluted,

   84-page Complaint about nebulous “burden[s]” on the “voting rights of 160 million people.” ECF

   1 (“Compl.”) at ¶ 1. After several defendants (including CTCL) explained in detail that Plaintiffs

   lack Article III standing and fail to state a claim, Plaintiffs had the opportunity to propose

   amendments to their complaint. In so doing, however, they still failed to add any plausible

   allegations in support of standing or a cognizable cause of action against CTCL. In their Opposition

   to CTCL’s Motion to Dismiss, Plaintiffs were given yet another opportunity to explain how they

   have standing or how their allegations plausibly state a claim. See ECF 64 (“Opposition” or

   “Opp.”). But they squandered that chance, too, offering unresponsive bombast and bromide about

   voting generally, rather than legal argument about the adequacy of their allegations. While not a

   model of clarity, the Opposition does make one thing apparent: Plaintiffs have neither the intention

   nor the ability to mount a non-frivolous defense of their Complaint. It should be dismissed.

                                             ARGUMENT

          It remains clear that the Complaint fails to establish standing or state a claim. Indeed,
                                                  1
   Plaintiffs hardly attempt to show otherwise.




   1
     Much of Plaintiffs’ Opposition is devoted to inflammatory innuendo with no discernable
   connection to any of the issues raised in CTCL’s Motion to Dismiss. For instance, Plaintiffs
   include a “background” section of several pages, none of which contains even a single citation to
   their 84-page complaint; instead, they proffer cherry-picked facts drawn from various extra-
   pleading sources (or no source at all), which distort the reality of CTCL’s grant program. Opp. at
   4-6. Plaintiffs baselessly and gratuitously insinuate that CTCL is guilty of tax fraud and twice
   accuse CTCL of operating without a business license—neither of which is relevant to any claim
   in this case. See Opp. at 9, 12. And, as discussed below, even when Plaintiffs do purport to respond
   to actual arguments that favor dismissal, much of what they argue is completely unresponsive to



                                                      1
                                                                                 Appendix Page 1446
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 721ofof17258




          Plaintiffs’ arguments concerning Article III standing are frivolous.

          To reiterate the black-letter precedents cited in CTCL’s prior briefs, Article III standing

   requires Plaintiffs to have personally suffered (1) a concrete and particularized injury (2) that is

   traceable to the conduct they challenge, and that (3) would likely be redressed by a favorable

   decision. E.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016); see ECF 41 (“MTD”) at 4-7;

   ECF 62 (“Opp. to AC”) at 4-5. At the pleading stage, any complaint filed in federal court must

   “clearly allege facts demonstrating each element.” Spokeo, 136 S. Ct. at 1547 (cleaned up).

          CTCL’s Motion to Dismiss explained that Plaintiffs come nowhere close to alleging either

   of the first two elements—injury-in-fact and traceability. See MTD at 4-7. That is because

   Plaintiffs’ vague allegations that something illegal happened during the recent presidential election

   are a classic “generalized grievance,” id. at 4-6, and because the resulting abstract harm they claim

   to have suffered is also completely untethered from (much less “fairly traceable” to) anything

   CTCL is alleged to have done wrong, id. at 7; see also Opp. to AC at 5. The Supreme Court has

   repeatedly articulated the longstanding legal principle that compels dismissal of Plaintiffs’ claims

   for lack of standing: “We have consistently held that a plaintiff raising only a generally available

   grievance about government—claiming only harm to his and every citizen’s interest in proper

   application of the Constitution and laws, and seeking relief that no more directly and tangibly

   benefits him than it does the public at large—does not state an Article III case or controversy.”

   Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam) (quoting Lujan v. Defenders of Wildlife,




   CTCL’s motion. On its face, Plaintiffs’ brief cannot be treated as a non-frivolous effort to defend
   their claims in this litigation.


                                                    2
                                                                                  Appendix Page 1447
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 822ofof17258




   504 U.S. 555, 573-74 (1992)). CTCL has also explained that Plaintiffs fail to allege redressability
                                                                           2
   insofar as they seek declaratory and injunctive relief. See MTD at 7.

          Plaintiffs do not meaningfully engage with any of CTCL’s arguments. Instead, they purport

   to establish standing by citing cobbled-together soundbites from inapposite cases that are not about

   Article III standing. Two of their cases involved criminal prosecutions: Ex Parte Yarbrough was

   a habeas corpus action brought by federal prisoners, 110 U.S. 651, 652 (1884), and United States

   v. Mosley addressed whether to quash a criminal indictment, 238 U.S. 383, 385 (1915). Another

   cited case, Cousins v. Wigoda, 419 U.S. 477 (1975), was brought by litigants who faced contempt

   sanctions if they lost the First Amendment issue in that case—and did not even arise in federal

   court. See id. at 480-83. Plaintiffs also cite three cases about the merits of § 1983 actions, none of

   which had anything to do with standing (or voting or elections, for that matter). See Lugar v.

   Edmondson Oil Co., 457 U.S. 922 (1982); Carey v. Piphus, 435 U.S. 247 (1978); Imbler v.

   Pachtman, 424 U.S. 409 (1976). Finally, Plaintiffs inexplicably highlight Anderson v. Celebrezze,

   460 U.S. 780 (1983), even though CTCL’s brief in opposition to Plaintiffs’ proposed amended

   complaint pointed out that Anderson was not about Article III standing. Opp. to AC at 7 & n.4; see
                                                                               3
   also id. at 12 (further explaining Anderson’s irrelevance to the merits). In short, none of these


   2
    CTCL’s motion identified a litany of recent federal court decisions that rejected similar claims
   due to Article III standing defects that are indistinguishable from those in this case. See MTD at
   5-7.
   3
     Because Plaintiffs discuss Anderson far more than any other case in their standing argument, and
   it is at least a § 1983 case that had something to do with Presidential elections, we note some key
   differences between that case and the present Complaint. In Anderson, the plaintiffs were a
   Presidential candidate, John Anderson, and several individuals who supported his campaign.
   Anderson, 460 U.S. at 782-83. They sued a specific government official (Ohio’s Secretary of State)
   seeking declaratory and injunctive relief to prevent him from enforcing a specific state law (an
   early ballot-access deadline for independent presidential candidates) that they alleged was
   unconstitutional. Id.; see Anderson v. Celebrezze, 499 F. Supp. 121, 123 (S.D. Ohio 1980). That



                                                     3
                                                                                   Appendix Page 1448
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 81 Filed
                                  155-7 Filed 04/14/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 923ofof17258




   cases address any question of Article III injury-in-fact or traceability, much less endorse Plaintiffs’

   outlandish position that all registered voters nationwide have Article III standing to challenge any

   perceived illegality or irregularity in any election anywhere else in the country.

             Plaintiffs cite only two cases that actually discuss the elements of Article III standing. First,

   they block-quote the holding of Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021), Opp. at 15,

   which explains that “[a] request for nominal damages satisfies the redressability element of

   standing where a plaintiff’s claim is based on a completed violation of a legal right.” 141 S. Ct. at

   802. But Uzuegbunam did not alter or even meaningfully address the injury-in-fact and traceability

   elements of standing, which were not directly at issue there. See id. at 797. Nothing in that case

   affords a non-frivolous response to the argument that Plaintiffs lack standing.

             This leaves Wisconsin Voters Alliance v. City of Racine, No. 20 Civ. 1487, 2021 WL

   179166 (E.D. Wis. Jan. 19, 2021), which is one of many decisions discussed in CTCL’s opening

   brief that recently dismissed similar challenges to CTCL’s grant program for lack of standing. See

   MTD at 6 (collecting cases). Plaintiffs’ futile attempts to distinguish those cases run the gamut
               4                  5
   from silly to self-defeating to downright false: Plaintiffs suggest that those cases do not bear on

   their standing because they claim that the plaintiffs who lacked standing in those cases were


   deadline operated to the detriment of each of the plaintiffs in a variety of concrete and particular
   ways. See 460 U.S. at 786 (noting that the ballot-access deadline obviously had a “direct impact”
   on the excluded candidate himself); id. at 790-92 (explaining, for purposes of a balancing-the-
   interests test relevant to the merits, that it was “clear” that the challenged deadline also “place[d]
   a particular burden on an identifiable segment of Ohio’s independent-minded voters”); id. at 795
   n.19 (discussing additional burdens the deadline imposed on Anderson supporters outside Ohio).
   That is why there was never any doubt in Anderson that at least one plaintiff satisfied the
   prerequisites for Article III standing. 460 U.S. 780. See Horne v. Flores, 557 U.S. 433, 446 (2009)
   (if “at least one” plaintiff has standing, a court “need not consider” whether others do).
   4
       E.g., “None of these cases involved any party to this lawsuit.” Opp. at 12.
   5
     E.g., “Not one of the cases cited by CTCL was ever determined on the merits.” Opp. at 12. That
   is because the plaintiffs in those cases lacked Article III standing. See MTD at 6.


                                                        4
                                                                                       Appendix Page 1449
 Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page10
                                                                           24ofof17
                                                                                  258




   “political action groups, not voters,” Opp. at 12, when in fact those cases all involved individual

   voter plaintiffs—and those individual voters were all found to lack Article III standing for reasons
                               6
   that apply to Plaintiffs here. Of course, CTCL explained that in its own prior briefs.

          At bottom, Plaintiffs’ arguments concerning Article III standing range from irrelevant to

   unresponsive to downright misleading. These frivolous contentions do not save the Complaint.

          Plaintiffs’ claims are frivolous on the merits.

          CTCL’s motion to dismiss also identifies numerous fatal deficiencies in the Complaint’s

   allegations under 42 U.S.C. §§ 1983, 1985, 1986, and 1988. Plaintiffs offer no response at all to

   most of those arguments. In fact, the § 1983 claims are the only ones Plaintiffs even attempt to
          7
   defend. And with respect to those claims, they again cite inapposite precedent and leave obvious

   deficiencies completely unaddressed. To state a claim under § 1983, Plaintiffs must plausibly

   allege both (1) “the violation of a [constitutional] right” and (2) that those violations were




   6
     See Iowa Voter All. v. Black Hawk Cty., No. 20 Civ. 2078, 2021 WL 276700, at *1 n.1, *4-8
   (N.D. Iowa Jan. 27, 2021); Wis. Voters All., 2021 WL 179166, at *2-3; Pa. Voters All. v. Centre
   Cty., No. 20 Civ. 1761, 2020 WL 6158309, at *4-5, *6-7 (M.D. Pa. Oct. 21, 2020); Tex. Voters
   All. v. Dallas Cty., No. 20 Civ. 775, 2020 WL 6146248, at *2, *4-6 (E.D. Tex. Oct. 20, 2020);
   Election Integrity Fund v. City of Lansing, No. 20 Civ. 950, 2020 WL 6605987, at *2 (W.D. Mich.
   Oct. 19, 2020); Minn. Voters All. v. City of Minneapolis, No. 20 Civ. 2049, 2020 WL 6119937, at
   *1 (D. Minn. Oct. 16, 2020). In two other similar cases brought by the same counsel, the plaintiffs
   voluntarily dismissed their complaints before the court needed to address standing. See ECF 19,
   Ga. Voter All. v. Fulton Cty., No. 20 Civ. 4198 (N.D. Ga. Nov. 4, 2020); ECF 6, S.C. Voter’s All.
   v. Charleston Cty., No. 20 Civ. 3710 (D.S.C. Nov. 17, 2020).
   7
     CTCL’s motion to dismiss explained why the Complaint cannot state a claim under 42 U.S.C.
   §§ 1985, 1986, and 1988: (1) a claim under § 1985 requires plausible allegations of a conspiracy
   and of racial or other invidious discriminatory animus; (2) a § 1986 claim is contingent on a valid
   § 1985 claim; and (3) § 1988 does not create a cause of action. MTD at 13. Plaintiffs fail to respond
   to any of these points. Plaintiffs also persist in refusing either to explain the Complaint’s stray
   citations to the Help America Vote Act or the National Voter Registration Act, or to controvert
   CTCL’s explanation as to why those statutes cannot give rise to any claims against CTCL. See id.
   at 13-14; Opp. to AC at 9 n.5.


                                                    5
                                                                                  Appendix Page 1450
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page11
                                                                           25ofof17
                                                                                  258




   attributable to a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988). The Opposition does not

   even address the first element, and it is wholly unpersuasive with respect to the second.

          A.      Plaintiffs do not even try to defend the merits of any theory as to how the
                  Constitution was violated.

          CTCL’s Motion to Dismiss explained why each of the constitutional theories underlying

   Plaintiffs’ § 1983 claims lack any cognizable basis in law. Amazingly, these points go almost

   entirely unaddressed, much less rebutted, by Plaintiffs’ Opposition.

          In Count I, Plaintiffs alleged that CTCL violated the Electors Clause, U.S. Const. art. II,

   § 1, cl. 2. Compl. at 62. Citing recent, on-point authority, CTCL’s Motion to Dismiss explained

   that an alleged violation of state law alone is not a violation of the Electors Clause, and that any

   Electors Clause cause of action here would belong to states and their legislatures, not individual

   voters like Plaintiffs. See MTD at 10-11 (citing King v. Whitmer, No. 20 Civ. 13134, 2020 WL

   7134198, at *12 (E.D. Mich. Dec. 7, 2020); Feehan v. Wis. Elections Comm’n, No. 20 Civ. 1771,

   2020 WL 7250219, at *12 (E.D. Wis. Dec. 9, 2020)). In Count II, Plaintiffs alleged that CTCL

   violated the Equal Protection Clause. Compl. at 67. CTCL then pointed out that the Complaint

   alleges none of the familiar and indispensable ingredients of an equal protection claim: There are

   no allegations of invidious discrimination or legislative classification, nor any allegations that

   CTCL imposed a cognizable burden on a fundamental right. See MTD at 11-12. Finally, as to

   Count III, Compl. at 71, CTCL explained why Plaintiffs have not plausibly alleged a violation of

   either procedural or substantive due process: they allege neither any process they were denied nor

   any fundamentally unfair voting procedures (let alone such deprivations somehow attributable in

   any respect to CTCL). MTD at 12.

          Plaintiffs’ offer no response whatsoever in defense of any of these claims—which are the

   only substantive constitutional violations they allege against CTCL. The phrase “Electors Clause”



                                                    6
                                                                                 Appendix Page 1451
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12
                                                                           26ofof17
                                                                                  258




                                                                                             8
   does not appear anywhere in their Opposition. Nor does the phrase “equal protection.” And the

   only mention of “due process” is a stray assertion, without citation to any authority and untethered

   from any allegations in the Complaint, that supposed intra-state differences in voting procedures

   “created unfair, variable, and unequal levels of access and due process for the Election.” Opp. at

   2. That is not a coherent legal argument, and it is certainly not the law. See Boockvar, 2020 WL

   5997680, at *51 (holding that purported unfairness from variable election procedures did not

   support a due process claim for essentially the same reasons it did not support an equal protection

   claim); Logan v. Pub. Emps. Ret. Ass’n, 163 F. Supp. 3d 1007, 1034 (D.N.M. 2016) (Due process

   is violated only in the “exceptional case where a state’s voting system is fundamentally unfair.”).

          In short, Plaintiffs offer only frivolous arguments—and for the most part offer no

   arguments at all—to support that they have stated a claim upon which relief can be granted.

   Meanwhile, Plaintiffs spill pages of ink on baseless accusations and innuendos, vague platitudes

   about the Presidency, and other irrelevancies. Plaintiffs’ decision to forego any credible defense

   of their claims (while pivoting to a proposed amended complaint that leaves these same defects

   completely unaddressed, see Opp. to AC at 11-13) only reinforces how irreparably deficient and

   improper this Complaint is.



   8
     Plaintiffs may have intended their reference to “varying election processes” to imply some sort
   of claim under the Equal Protection Clause. Opp. at 2. But mere variation in certain election
   procedures, relating to things like drop boxes and mail-in signature comparisons, is inherent in
   state and local control of election administration and does not implicate equal protection. See
   Donald J. Trump for President, Inc. v. Boockvar, No. 20 Civ. 966, 2020 WL 5997680, at *45
   (W.D. Pa. Oct. 10, 2020) (rejecting an equal protection claim based on “uneven implementation”
   of statewide rules); see also Bowyer v. Ducey, No. 20 Civ. 2321, 2020 WL 7238261, at *5 (D.
   Ariz. Dec. 9, 2020) (similar). Nor does Plaintiffs’ baseless speculation that CTCL “directed” some
   unspecified manipulation of votes at the “micro level,” Opp. at 3, make out an equal protection
   violation. See King, 2020 WL 7134198, at *12-13 (rejecting equal protection claim based on
   “nothing but speculation and conjecture” about “‘schemes’ to, among other things, ‘destroy,’
   ‘discard,’ and ‘switch’ votes”).


                                                    7
                                                                                 Appendix Page 1452
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page13
                                                                           27ofof17
                                                                                  258




           B.      CTCL is not a state actor.

           Independently, it remains obvious that Plaintiffs’ § 1983 claims against CTCL also fail for

   the simple reason that CTCL—a private, non-profit organization—is not a state actor.

           In their Opposition, Plaintiffs gesture towards three of the four bases for treating a private

   actor’s conduct as state action: (a) the “joint action test”; and (b) the “public function” test; and (c)

   “symbiotic relationship.” Opp. at 6-8. As CTCL has already explained, MTD at 8-10; Opp. to AC

   at 9-11, none of these theories is plausibly supported by the allegations set forth in the Complaint.

           In trying to satisfy the “symbiotic relationship” test, the only fact that Plaintiffs identify as

   relevant is that CTCL entered into “contractual relationships” with various localities. Opp. at 6.

   But as Plaintiffs have already conceded, “[o]bviously, contracting alone does not automatically

   transform the conduct of an entity into state-action.” See Opp. to AC at 11. More is needed to

   satisfy the “narrowly” construed symbiosis test, Gallagher v. Neil Young Freedom Concert, 49

   F.3d 1442, 1451 (10th Cir. 1995)—at the very least, it requires allegations rising to the level of

   “long-term dependence” by government on the private entity. Id. at 1452; see also id. at 1453

   (“Payments under government contracts . . . are insufficient to establish a symbiotic relationship

   between the government and a private entity.”). Plaintiffs have alleged nothing like that “long-

   term dependence” with respect to CTCL’s emergency grant program and do not explain how they

   meet that stringent test.

           As to the joint action and public function tests, CTCL has already explained in detail why

   the cases Plaintiffs cite are wholly inapposite. See Opp. to AC at 9-11. A mere relationship between

   a state and a private actor does not satisfy the joint action test, which requires “a substantial degree

   of cooperative action” or other “overt and significant” collaboration. Gallagher, 49 F.3d at 1454.

   A “common goal” is not enough unless it is “a specific goal to violate the plaintiff’s constitutional

   rights by engaging in a particular course of action.” Id. at 1455. CTCL’s alleged contractual


                                                      8
                                                                                     Appendix Page 1453
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page14
                                                                           28ofof17
                                                                                  258




   relationship with state actors here plainly does not fit the bill. There are no allegations that CTCL

   itself actually participated in election administration, nor are there any non-conclusory allegations

   that CTCL and any grantee shared a common goal to violate any Plaintiff’s rights.

          Plaintiffs’ invocation of the “public function” test is even farther afield. As CTCL has

   already explained, Opp. to AC at 10, the cases Plaintiffs cite—Terry v. Adams, 345 U.S. 461, 463

   (1953) (about a whites-only county-level political organization with de facto power to select

   party’s candidates), Marsh v. Alabama, 326 U.S. 501, 503 (1946) (about a company-owned town),

   and Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 163 (1978) (about a private actor’s sale of goods

   that was not state action)—all addressed completely inapposite facts. And none of them suggests

   that a private nonprofit assumes a role “exclusively reserved to the State,” id. at 158, by providing

   monetary grants to be used by others for election administration consistent with their own local
                            9
   needs and regulations.

          Plaintiffs cite only a single new state action case in their Opposition. See Street v.

   Corrections Corp. of Am., 102 F.3d 810 (6th Cir. 1996). But Street is wholly inapplicable: There,

   a private company assumed a quintessential function “traditionally exclusively reserved to the

   state” by “operating a prison.” Id. at 814. There is no comparable allegation that CTCL operated

   or administered any elections itself, or otherwise assumed any exclusive state function.

          Because Plaintiffs fail to plausibly allege that CTCL, a private non-profit, acted “under

   color of” state law, they fail to state a claim against CTCL under § 1983.


   9
     Without citation, Plaintiffs baselessly claim that “the conditions in CTCL contracts bound the
   local jurisdiction to do the bidding of the enterprise agenda.” Opp. at 9; see also id. at 6 (similar
   unsupported accusations). That is false. See, e.g., Flint City Council Agenda at 39-40 (Sept. 16,
   2020), https://www.cityofflint.com/wp-content/uploads/Agenda-Packet-City-Council-9-16-20-
   Part-1.pdf (a representative CTCL contract that Plaintiffs themselves cite elsewhere, imposing no
   such condition). And in any event, no such facts are alleged anywhere in Plaintiffs’ 84-page
   complaint (which does not even contain the word “condition”).


                                                    9
                                                                                  Appendix Page 1454
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page15
                                                                           29ofof17
                                                                                  258




                                    *       *      *       *       *

          The Complaint comes nowhere close to satisfying applicable legal standards. Plaintiffs lack

   standing under elementary principles of constitutional law. They fail to state a claim under any of

   the provisions they invoke. And they fail to allege state action under § 1983. Their arguments to

   the contrary—to the extent they mount any—are to varying degrees incoherent, misleading, and

   frivolous (oftentimes all three). Despite ample time, and despite a chance to study the authorities

   presented by CTCL and other defendants, Plaintiffs have proved unwilling to reconsider their

   claims. Instead, they have peppered their Opposition with improper attacks on CTCL and flat-out

   falsehoods. As an initial response to this abusive and outrageous conduct by Plaintiffs and their

   counsel, and under a straightforward application of the requirements set forth in the Federal Rules

   of Civil Procedure, the Court should dismiss the Complaint with prejudice.

                                           CONCLUSION
                                                                                                10
          For the foregoing reasons, the Court should dismiss Plaintiffs’ original complaint.




   10
     In the alternative, if the Court dockets the proposed amended complaint, the Court may treat this
   motion as moot (but should dismiss the proposed amended complaint sua sponte for failure to cure
   any of the defects that justify dismissal of the original complaint).


                                                   10
                                                                                Appendix Page 1455
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page16
                                                                           30ofof17
                                                                                  258




                                              Respectfully submitted,




                                           ______________________________________
                                           Joshua Matz
                                           Michael Skocpol
                                           Marcella Coburn
                                           Louis W. Fisher
                                           KAPLAN HECKER & FINK LLP
                                           350 Fifth Avenue, Suite 7110
                                           New York, NY 10118
                                           Telephone: 212.763.0883
                                           Facsimile: 212.564.0883
                                           Email: jmatz@kaplanhecker.com
                                                  mskocpol@kaplanhecker.com
                                                  mcoburn@kaplanhecker.com
                                                  lfisher@kaplanhecker.com

                                              Attorneys for Defendant Center for Tech and
                                              Civic Life




                                         11
                                                                        Appendix Page 1456
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  81 Filed
                                 155-7 Filed04/14/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page17
                                                                           31ofof17
                                                                                  258




                                   CERTIFICATE OF SERVICE
          The undersigned hereby certifies that on April 14, 2021, a true and correct copy of the

   foregoing Reply in Support of CTCL’s Motion to Dismiss was electronically filed with the Court

   using the CM/ECF system which will send notifications of such filing to all counsel of record.




                                                       Joshua Matz




                                                  12
                                                                               Appendix Page 1457
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    82 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 32
                                                                         1 ofof2258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


                  NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS


           Plaintiffs, by and through counsel, and pursuant to F.R.C.P. 41(a)(1)(A)(i), hereby submit

   Notice of Voluntary Dismissal of the following Defendants, who have not yet appeared:

           TONY EVERS, ANN S. JACOBS, MARK L. THOMSEN, MARGE
           BOSTELMAN, JULIE M. GLANCEY, DEAN KNUDSON, and ROBERT F.
           SPINDELL, JR.

           Respectfully submitted this 19th day of April, 2021.

           PLAINTIFFS’ COUNSEL:

           By: s/ Ernest J. Walker                      By:       s/ Gary D. Fielder
           Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
           ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
           1444 Stuart St.                                        1444 Stuart St.
           Denver, CO 80204                                       Denver, CO 80204
           (720) 306-0007                                         (720) 306-0007
           ernestjwalker@gmail.com                                gary@fielderlaw.net




                                                    1

                                                                                Appendix Page 1458
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    82 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 33
                                                                         2 ofof2258




                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 19, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   ERNEST J. WALKER LAW OFFICE
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007
   ernestjwalker@gmail.com




                                                2

                                                                           Appendix Page 1459
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    83 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 34
                                                                         1 ofof2258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


                  NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS
                     GRETCHEN WHITMER AND JOCELYN BENSON


           Plaintiffs, by and through counsel, hereby submit Notice of Voluntary Dismissal of

   Defendants Gretchen Whitmer and Jocelyn Benson pursuant to F.R.C.P. 41(a)(1)(A)(ii).

           Respectfully submitted this 19th day of April, 2021.

           PLAINTIFFS’ COUNSEL:

           By: s/Ernest J. Walker                       By:       s/ Gary D. Fielder
           Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
           ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
           1444 Stuart St.                                        1444 Stuart St.
           Denver, CO 80204                                       Denver, CO 80204
           (720) 306-0007                                         (720) 306-0007
           ernestjwalker@gmail.com                                gary@fielderlaw.net

           DEFENDANTS’ COUNSEL:

           By: s/Heather S. Meingast
           Heather S. Meingast (P55439) (Michigan)
           Michigan Assistant Attorney General
           PO Box 30736
           525 West Ottawa
           Lansing, Michigan 48909
           (517)335-7659
           meingasth@michigan.gov

                                                    1

                                                                               Appendix Page 1460
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    83 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 35
                                                                         2 ofof2258




                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 19, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   ERNEST J. WALKER LAW OFFICE
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007
   ernestjwalker@gmail.com




                                                2

                                                                           Appendix Page 1461
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    84 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 36
                                                                         1 ofof2258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


                  NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS
                      BRIAN KEMP AND BRAD RAFFENSPERGER


           Plaintiffs, by and through counsel, hereby submit Notice of Voluntary Dismissal of

   Defendants Brian Kemp and Brad Raffensperger pursuant to F.R.C.P. 41(a)(1)(A)(ii).

           Respectfully submitted this 19th day of April, 2021.

           PLAINTIFFS’ COUNSEL:

           By: s/Ernest J. Walker                       By:       s/ Gary D. Fielder
           Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
           ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
           1444 Stuart St.                                        1444 Stuart St.
           Denver, CO 80204                                       Denver, CO 80204
           (720) 306-0007                                         (720) 306-0007
           ernestjwalker@gmail.com                                gary@fielderlaw.net

           DEFENDANTS’ COUNSEL:

           By: /s/ Charlene S. McGowan
           Charlene S. McGowan (GA 697316)
           Assistant Attorney General
           40 Capitol Square SW
           Atlanta, GA 30334
           cmcgowan@law.ga.gov
           (404)458-3658


                                                    1

                                                                               Appendix Page 1462
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    84 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 37
                                                                         2 ofof2258




                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 19, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   ERNEST J. WALKER LAW OFFICE
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007
   ernestjwalker@gmail.com




                                                2

                                                                           Appendix Page 1463
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    85 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 38
                                                                         1 ofof2258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


                  NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS
                         TOM WOLF AND KATHY BOOCKVAR


           Plaintiffs, by and through counsel, hereby submit Notice of Voluntary Dismissal of

   Defendants Tom Wolf and Kathy Boockvar pursuant to F.R.C.P. 41(a)(1)(A)(ii).

           Respectfully submitted this 19th day of April, 2021.

           PLAINTIFFS’ COUNSEL:

           By: s/ Ernest J. Walker                      By:       s/ Gary D. Fielder
           Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
           ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
           1444 Stuart St.                                        1444 Stuart St.
           Denver, CO 80204                                       Denver, CO 80204
           (720) 306-0007                                         (720) 306-0007
           ernestjwalker@gmail.com                                gary@fielderlaw.net

           DEFENDANTS’ COUNSEL:

           By: s/ Michael J. Fischer
           Michael J. Fischer
           Pennsylvania Office of Attorney General
           21 S. 12th Street, 3rd Floor
           Philadelphia, PA 19107
           (215) 560-2171
           mfischer@attorneygeneral.gov


                                                    1

                                                                               Appendix Page 1464
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    85 Filed
                                 155-7 Filed 09/18/21
                                             04/19/21 USDC Colorado Page 39
                                                                         2 ofof2258




                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 19, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   ERNEST J. WALKER LAW OFFICE
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007
   ernestjwalker@gmail.com




                                                2

                                                                           Appendix Page 1465
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    86 Filed 09/18/21
                                 155-7       04/20/21 USDC Colorado Page 40
                                                                         1 ofof4258




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-3747-NRN

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.

   Defendants.


        NOTICE OF GOVERNOR TOM WOLF AND FORMER-SECRETARY KATHY
                               BOOCKVAR

           Governor Tom Wolf and former-Secretary Kathy Boockvar submit this notice in

   response to plaintiffs’ Notice of Voluntary Dismissal, ECF No. 85. Plaintiffs’ notice of dismissal

   is presented as a stipulation under Rule 41(a)(1)(A)(ii) and bears the signature of the

   Pennsylvania defendants’ counsel. Although the Pennsylvania defendants agree that this case

   should be dismissed, they did not stipulate to dismissal and did not authorize plaintiffs’ counsel

   to sign the stipulation on their behalf.

           The Pennsylvania defendants had previously informed plaintiffs’ counsel that they would

   enter into a stipulation of dismissal provided that the case was dismissed with prejudice and that

   the dismissal included Attorney General Josh Shapiro, who is named as a defendant in the

   proposed amended complaint. See Exhibit 1. Plaintiffs were unwilling to stipulate to dismissal

   with prejudice, and informed defendants’ counsel that plaintiffs would seek “voluntary dismissal

   by court order” if the parties did not agree. Id. In response, defendants’ counsel stated, “We do




                                                    1

                                                                                 Appendix Page 1466
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    86 Filed 09/18/21
                                 155-7       04/20/21 USDC Colorado Page 41
                                                                         2 ofof4258




   not oppose the voluntary dismissal by plaintiffs of the case against the Pennsylvania defendants.”

   Id.1

          After plaintiffs filed a stipulation, defendants informed plaintiffs’ counsel that if they did

   not correct their filing by 11 a.m. Eastern Time, the Pennsylvania defendants would correct the

   record. While plaintiffs’ counsel stated that they would withdraw and correct their filing, they

   have yet to do so.

          Plaintiffs’ voluntary dismissal comes the same day that the Pennsylvania defendants

   intended to file for sanctions under Rule 11. The Pennsylvania defendants had previously served

   a Rule 11 motion on plaintiffs, and had informed plaintiffs that they would file it on April 19,

   after the safe harbor period under Rule 11(c)(2) had elapsed. While dismissing the claims against

   the Pennsylvania defendants relieves plaintiffs from the imposition of sanctions under Rule 11, it

   does not deprive this Court of its inherent authority to impose sanctions on plaintiffs’ counsel.

   See Jamieson v. Hoven Vision LLC, No. 20-1122, 2020 WL 7043865, at *1 (D. Colo. Dec. 1,

   2020). The Pennsylvania defendants reserve the right to request the imposition of sanctions

   against plaintiffs in this case based on this Court’s inherent authority.


   Dated: April 20, 2021                                  Respectfully submitted,

                                                          JOSH SHAPIRO
                                                          Attorney General
                                                          Commonwealth of Pennsylvania

                                                          MICHAEL J. FISCHER
                                                          Chief Deputy Attorney General

                                                          /s/ Jacob Boyer
                                                          JACOB BOYER
                                                          Deputy Attorney General
                                                          Pennsylvania Office of Attorney General

          1
              Defendants’ consent to dismissal is not necessary under Rule 41(a)(1)(A)(i).

                                                     2

                                                                                    Appendix Page 1467
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    86 Filed 09/18/21
                                 155-7       04/20/21 USDC Colorado Page 42
                                                                         3 ofof4258




                                             1600 Arch Street, Suite 300
                                             Philadelphia, PA 19103
                                             (267) 768-3968
                                             jboyer@attorneygeneral.gov

                                             Attorneys for Governor Tom Wolf and
                                             Former Secretary of the Commonwealth
                                             Kathy Boockvar




                                         3

                                                                   Appendix Page 1468
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    86 Filed 09/18/21
                                 155-7       04/20/21 USDC Colorado Page 43
                                                                         4 ofof4258




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 20, 2021 I electronically filed the foregoing Notice with the

   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

   counsel of record.


                                                                /s/ Jacob Boyer
                                                                Jacob Boyer




                                                                                  Appendix Page 1469
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN    Document 86-1 Filed
                                 155-7   Filed09/18/21
                                               04/20/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page44
                                                                             1 of 8
                                                                                  258




                       EXHIBIT 1




                                                                Appendix Page 1470
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 86-1 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page45
                                                                                  2 of 8
                                                                                       258



Boyer, Jacob B.

From:                              Ernie Walker <ernestjwalker@gmail.com>
Sent:                              Tuesday, April 20, 2021 12:30 PM
To:                                Fischer, Michael J.
Cc:                                Bentz, Kristen; Boyer, Jacob B.; gary
Subject:                           Re: [ EXTERNAL ] O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



Mr. Fischer:

I you believe you need to submit additional information to supplement your prior responses for additional
clarification of your position, I would be happy to include it with my record of your communication to the
court.

Please forward any additional statements you wish to provide at your earliest convenience.

Thank you,
Ernest Walker

On Tue, Apr 20, 2021, 12:24 PM Fischer, Michael J. <mfischer@attorneygeneral.gov> wrote:

 Counsel,

 

 Ifplaintiffshavenotcorrectedtheirnoticeofwithdrawalby1p.m.Eastern,wewillfilenoticewiththeCourtmaking
 ourpositionclear.

 

 MichaelJ.Fischer

 PennsylvaniaOfficeofAttorneyGeneral

 (215)347Ͳ3929

 

 From:ErnieWalker<ernestjwalker@gmail.com>
 Sent:Tuesday,April20,202110:33AM
 To:Fischer,MichaelJ.<mfischer@attorneygeneral.gov>
 Cc:Bentz,Kristen<kbentz@attorneygeneral.gov>;Boyer,JacobB.<jboyer@attorneygeneral.gov>;gary
 <gary@fielderlaw.net>
 Subject:Re:[EXTERNAL]O'Rourkev.DominionVotingSystemsͲVoluntaryDismissal




 Mr. Fischer:


                                                             1
                                                                                             Appendix Page 1471
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 86-1 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page46
                                                                                  3 of 8
                                                                                       258




Your last email to me was an unambiguous consent.



I will withdraw the notice and file for the appropriate court order.



I will fully disclose your communication with me to the court.



Thank you,

Ernest Walker




On Tue, Apr 20, 2021, 9:35 AM Fischer, Michael J. <mfischer@attorneygeneral.gov> wrote:

 CounselͲ

 

 Ididnotauthorizeyoutosignmynametothenoticeofdismissal.AsIinformedyouinmyemailfromyesterday
 morning,wewerewillingtoagreetoastipulateddismissalwiththetwochangeswehadrequested.Youindicated
 thatyouwerenotwillingtomakebothchangesandthatyouwerepreparedtoseekavoluntarydismissalbycourt
 order.Iinformedyouthatwedidnotopposeplaintiffs’voluntarydismissaloftheirclaims,butIdidnotgiveyouthe
 authoritytosignmynametoastipulationofdismissal.

 

 PleasecorrecttherecordwiththeCourtby11Easternthismorning.Otherwise,wewillfileanoticemakingour
 positionclear.

 

 MichaelJ.Fischer

 PennsylvaniaOfficeofAttorneyGeneral

 (215)347Ͳ3929

 

                                                             2
                                                                                            Appendix Page 1472
   Case
 Case   1:20-cv-03747-NRNDocument
      1:20-cv-03747-NRN    Document 86-1 Filed
                                  155-7   Filed09/18/21
                                                04/20/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page47
                                                                              4 of 8
                                                                                   258


From:ErnieWalker<ernestjwalker@gmail.com>
Sent:Monday,April19,20219:22PM
To:Fischer,MichaelJ.<mfischer@attorneygeneral.gov>
Cc:Bentz,Kristen<kbentz@attorneygeneral.gov>;Boyer,JacobB.<jboyer@attorneygeneral.gov>;gary
<gary@fielderlaw.net>
Subject:Re:[EXTERNAL]O'Rourkev.DominionVotingSystemsͲVoluntaryDismissal




Thank you.



On Mon, Apr 19, 2021 at 3:21 PM Fischer, Michael J. <mfischer@attorneygeneral.gov> wrote:

 Counsel,

 

 WedonotopposethevoluntarydismissalbyplaintiffsofthecaseagainstthePennsylvaniadefendants.

 

 Sincerely,

 MikeFischer

 

 MichaelJ.Fischer

 PennsylvaniaOfficeofAttorneyGeneral

 (215)347Ͳ3929

 

 From:ErnieWalker<ernestjwalker@gmail.com>
 Sent:Monday,April19,20213:13PM
 To:Fischer,MichaelJ.<mfischer@attorneygeneral.gov>
 Cc:Bentz,Kristen<kbentz@attorneygeneral.gov>;Boyer,JacobB.<jboyer@attorneygeneral.gov>;gary
 <gary@fielderlaw.net>
 Subject:Re:[EXTERNAL]O'Rourkev.DominionVotingSystemsͲVoluntaryDismissal




 Mr. Fischer:




                                                         3
                                                                                       Appendix Page 1473
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN    Document 86-1 Filed
                                 155-7   Filed09/18/21
                                               04/20/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page48
                                                                             5 of 8
                                                                                  258


The First Amended Complaint has not been accepted, and Mr. Shapiro is not yet a Defendant. We are
preparing a second amended complaint to remove the state constitutional claims from this matter, and
Pennsylvania would not have a continued interest in this case. Your consent would not be required, but we
would be willing to include Mr. Shapiro on this stipulation.



But Plaintiffs are seeking dismissal of your clients based on jurisdiction issues only, and are not willing to
compromise any claims they may later pursue where jurisdiction may otherwise be appropriate, particularly
in light of recent Pennsylvania court decisions. Voluntary dismissals under Rule 41 are
without prejudice. Plaintiffs will pursue voluntary dismissal by court order if you do not consent.



Please advise regarding your position.



Thank you,

Ernest Walker




On Mon, Apr 19, 2021 at 11:03 AM Fischer, Michael J. <mfischer@attorneygeneral.gov> wrote:

 Counsel,




 We have two changes to the proposed notice of dismissal. First, we would ask that the dismissal be with prejudice
 and, second, please include Attorney General Shapiro in the notice, since he was proposed to be added as a
 defendant in the proposed amended complaint. With those changes, we would agree to the stipulation.




 Sincerely,

 Mike Fischer




 Michael J. Fischer

 Chief Deputy Attorney General

 Impact Litigation Section


                                                        4
                                                                                      Appendix Page 1474
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN    Document 86-1 Filed
                                 155-7   Filed09/18/21
                                               04/20/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page49
                                                                             6 of 8
                                                                                  258


Pennsylvania Office of Attorney General

21 S. 12th Street, 3rd Floor

Philadelphia, PA 19107

P: (215) 560-2171

C: (215) 347-3929

mfischer@attorneygeneral.gov




The information transmitted is intended only for the person or entity to whom it is addressed and may contain
confidential and/or privileged material. Any use of this information other than by the intended recipient is prohibited.
If you receive this message in error, please send a reply e-mail to the sender and delete the material from any and
all computers. Unintended transmissions shall not constitute waiver of any applicable attorney-client or any other
applicable privilege. PA-OAG




From: Ernie Walker [ernestjwalker@gmail.com]
Sent: Monday, April 19, 2021 12:33 PM
To: Fischer, Michael J.
Cc: Bentz, Kristen; Boyer, Jacob B.; gary
Subject: Re: [ EXTERNAL ] O'Rourke v. Dominion Voting Systems - Voluntary Dismissal

Mr. Fischer:



I have attached a copy of the Notice of Dismissal for Mr. Wolf and Ms. Boockvar that we intend to file with
your consent. Please let me know if you have any objections.



Thank you,

Ernest Walker




On Fri, Apr 16, 2021 at 1:50 PM Fischer, Michael J. <mfischer@attorneygeneral.gov> wrote:

 Counsel,




 Thank you for your email. We will get back to you with our position on Monday.


                                                         5
                                                                                        Appendix Page 1475
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN    Document 86-1 Filed
                                 155-7   Filed09/18/21
                                               04/20/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page50
                                                                             7 of 8
                                                                                  258




 Best,

 Mike Fischer




 Michael J. Fischer

 Chief Deputy Attorney General

 Impact Litigation Section

 Pennsylvania Office of Attorney General

 21 S. 12th Street, 3rd Floor

 Philadelphia, PA 19107

 P: (215) 560-2171

 C: (215) 347-3929

 mfischer@attorneygeneral.gov




 The information transmitted is intended only for the person or entity to whom it is addressed and may contain
 confidential and/or privileged material. Any use of this information other than by the intended recipient is
 prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material
 from any and all computers. Unintended transmissions shall not constitute waiver of any applicable attorney-client
 or any other applicable privilege. PA-OAG




 From: Ernie Walker [ernestjwalker@gmail.com]
 Sent: Friday, April 16, 2021 11:04 AM
 To: Bentz, Kristen; Boyer, Jacob B.; Fischer, Michael J.; gary
 Subject: [ EXTERNAL ] O'Rourke v. Dominion Voting Systems - Voluntary Dismissal

CAUTION: This email originated from outside the organization. Do not click links or open attachments
unless you recognize the sender and know the content is safe.



Pennsylvania Office of Attorney General
 Counsel:

 After consideration of the jurisdiction issues in this matter, Plaintiffs have decided to pursue voluntary
 dismissal of Mr. Tom Wolf and Ms. Kathy Boockvar pursuant to Rule 41. Please advise of your position,
 and we will include with our motion, which we intend to file no later than Monday, April 19.


                                                       6
                                                                                      Appendix Page 1476
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN    Document 86-1 Filed
                                 155-7   Filed09/18/21
                                               04/20/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page51
                                                                             8 of 8
                                                                                  258




 Thank you,

 Ernest Walker



                                Click here to report this email as spam.



              This message has been scanned for malware by Websense. www.websense.com




                                                7
                                                                           Appendix Page 1477
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    87 Filed
                                 155-7 Filed 09/18/21
                                             04/20/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 52
                                                                         1 ofof3258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


            PLAINTIFFS’ MOTION FOR LEAVE FOR ORDER OF VOLUNTARY
           DISMISSAL OF DEFENDANTS TOM WOLF AND KATHY BOOCKVAR



           COME NOW the Plaintiffs, by and through counsel, and hereby submit their Motion for

   Leave for Order of Voluntary Dismissal of Defendants Tom Wolf and Kathy Boockvar, without

   prejudice, pursuant to F.R.C.P. 41(a)(2), and for the following reasons:

   1.      On March 28, 2021, counsel for Defendants filed his appearance in this matter on behalf

   of Defendants Tom Wolf and Kathy Boockvar. [Doc. 57].

   2.      On March 29, 2021, Defendants’ counsel threatened Plaintiffs’ counsel with filing of a

   motion seeking sanctions against Plaintiffs “on or after April 19, 2021, unless the complaint and

   motion for leave to amend the complaint are withdrawn prior to that date.” Exhibit A.

   3.      On April 16, 2021, Plaintiffs’ counsel advised Defendants’ counsel that Plaintiffs had

   decided to seek voluntary dismissal of their claims against Defendants Tom Wolf and Kathy

   Boockvar due to issues of jurisdiction. Exhibit B.

   4.      Later that afternoon, Defendants’ counsel responded, “Thank you for your email. We will

   get back to you with our position on Monday.” Exhibit C.

                                                   1

                                                                                Appendix Page 1478
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    87 Filed
                                 155-7 Filed 09/18/21
                                             04/20/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 53
                                                                         2 ofof3258




   5.     Having not yet received a response, Plaintiffs provided Defendants’ counsel with a copy

   of the proposed stipulated notice of voluntary dismissal on March 19, 2021. Exhibit D.

   6.     Defendants’ counsel responded noting two objections: (1) a request that the dismissal be

   “with prejudice,” and (2) that it include Attorney General Shapiro. Exhibit E.

   7.     Plaintiffs explained that because the amended complaint had not been accepted, Attorney

   General Shapiro was not yet a Defendant, and consent was unnecessary to dismiss this

   party/claim, and Plaintiffs would further amend their complaint to dismiss state claims. Exhibit

   F.

   8.     Plaintiffs, however, challenged the request for dismissal of claims “with prejudice,” and

   would not agree to compromise their claims where jurisdiction is proper. Exhibit F.

   9.     Defendants’ counsel responded with a single statement, “We do not oppose the voluntary

   dismissal by plaintiffs of the case against the Pennsylvania defendants.” Exhibit G.

   10.    Plaintiffs’ counsel proceeded to file their Notice of Voluntary Dismissal, exactly as had

   been proposed, sent, and explained to Defendants’ counsel. [Doc. 85].

   11.    On April 20, 2021, Defendants’ counsel advised Plaintiffs’ counsel that “I informed you

   that we did not oppose plaintiffs’ voluntary dismissal of their claims, but I did not give you the

   authority to sign my name to a stipulation of dismissal,” and demanded that Plaintiffs “correct

   the record.” Exhibit H.

   12.    Plaintiffs’ counsel advised Defendants’ counsel that they would correct the record and

   seek voluntary dismissal by court order. Exhibit I.

   13.    Plaintiffs desire to voluntarily dismiss Defendants Tom Wolf and Kathy Boockvar

   pursuant to F.R.C.P. 41(a)(2).




                                                    2

                                                                                  Appendix Page 1479
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    87 Filed
                                 155-7 Filed 09/18/21
                                             04/20/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 54
                                                                         3 ofof3258




   14.    It appears counsel for these Defendants do not oppose voluntary dismissal, but none are

   willing to authorize their signature on a stipulation. Exhibit H.

   WHEREFORE, Plaintiffs respectfully request an order voluntarily dismissing Defendants Tom

   Wolf and Kathy Boockvar, without prejudice, pursuant to F.R.C.P. 41(a)(2).

          Respectfully submitted this 20th day of April, 2021.

          PLAINTIFFS COUNSEL:

          By: s/ Ernest J. Walker                        By:     s/ Gary D. Fielder
          Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
          ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
          1444 Stuart St.                                        1444 Stuart St.
          Denver, CO 80204                                       Denver, CO 80204
          (720) 306-0007                                         (720) 306-0007
          ernestjwalker@gmail.com                                gary@fielderlaw.net

                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 20, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   Ernest J. Walker Law Office
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007




                                                     3

                                                                                Appendix Page 1480
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 87-1 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page55
                                                                                  1 of 2
                                                                                       258
4/20/2021                                         Gmail - O'Rourke v. Dominion, No. 20-cv-3747 (D. Colo.)



                                                                                         Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion, No. 20-cv-3747 (D. Colo.)
  Fischer, Michael J. <mfischer@attorneygeneral.gov>                                          Mon, Mar 29, 2021 at 7:42 AM
  To: "criminaldefense@fielderlaw.net" <criminaldefense@fielderlaw.net>, "ernestjwalker@gmail.com"
  <ernestjwalker@gmail.com>
  Cc: "Boyer, Jacob B." <jboyer@attorneygeneral.gov>


    Counsel-



    Please see the attached letter and accompanying motion in the above matter, which have been sent by first-class mail to
    the addresses indicated. Consistent with Rule 11(c)(2), we intend to file the motion on or after April 19, 2021, unless the
    complaint and motion for leave to amend the complaint are withdrawn prior to that date.



    Sincerely,

    Michael Fischer



    Michael J. Fischer

    Chief Deputy Attorney General

    Impact Litigation Section

    Pennsylvania Office of Attorney General

    1600 Arch Street

    Suite 300

    Philadelphia, PA 19103

    P: (215) 560-2171

    C: (215) 347-3929

    mfischer@attorneygeneral.gov



    The information transmitted is intended only for the person or entity to whom it is addressed and may contain confidential
    and/or privileged material. Any use of this information other than by the intended recipient is prohibited. If you receive this
    message in error, please send a reply e-mail to the sender and delete the material from any and all computers.
    Unintended transmissions shall not constitute waiver of any applicable attorney-client or any other applicable privilege.
    PA-OAG




                         This message has been scanned for malware by Websense. www.websense.com


     2 attachments
                                                                                                        Appendix Page 1481
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1695573990274722140&simpl=msg-f%3A16955739…       1/2
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 87-1 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page56
                                                                                  2 of 2
                                                                                       258
4/20/2021                                        Gmail - O'Rourke v. Dominion, No. 20-cv-3747 (D. Colo.)
            3-26-21 O'Rourke v Dominion.pdf
            1667K
            O'Rourke Rule 11 Motion.pdf
            90K




                                                                                                       Appendix Page 1482
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1695573990274722140&simpl=msg-f%3A16955739…   2/2
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 87-2 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page57
                                                                                  1 of 1
                                                                                       258
4/20/2021                                     Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                          Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Ernie Walker <ernestjwalker@gmail.com>                                                       Fri, Apr 16, 2021 at 9:04 AM
  To: kbentz@attorneygeneral.gov, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, "Fischer, Michael J."
  <mfischer@attorneygeneral.gov>, gary <gary@fielderlaw.net>
  Bcc: Gary Fielder <garyfielder@earthlink.net>, JEFFREY BRODE <jbrode@mac.com>

    Counsel:

    After consideration of the jurisdiction issues in this matter, Plaintiffs have decided to pursue voluntary dismissal of Mr. Tom
    Wolf and Ms. Kathy Boockvar pursuant to Rule 41. Please advise of your position, and we will include with our motion,
    which we intend to file no later than Monday, April 19.

    Thank you,
    Ernest Walker




                                                                                                         Appendix Page 1483
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-a%3Ar8666592426733869077&simpl=msg-a%3Ar866659…       1/1
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 87-3 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page58
                                                                                  1 of 2
                                                                                       258
4/20/2021                                     Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                          Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Fischer, Michael J. <mfischer@attorneygeneral.gov>                                          Fri, Apr 16, 2021 at 1:49 PM
  To: Ernie Walker <ernestjwalker@gmail.com>, "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B."
  <jboyer@attorneygeneral.gov>, gary <gary@fielderlaw.net>

    Counsel,

    Thank you for your email. We will get back to you with our position on Monday.

    Best,
    Mike Fischer


    Michael J. Fischer

    Chief Deputy Attorney General

    Impact Litigation Section

    Pennsylvania Office of Attorney General

    21 S. 12th Street, 3rd Floor

    Philadelphia, PA 19107

    P: (215) 560-2171

    C: (215) 347-3929

    mfischer@attorneygeneral.gov



    The information transmitted is intended only for the person or entity to whom it is addressed and may contain confidential
    and/or privileged material. Any use of this information other than by the intended recipient is prohibited. If you receive this
    message in error, please send a reply e-mail to the sender and delete the material from any and all computers.
    Unintended transmissions shall not constitute waiver of any applicable attorney-client or any other applicable privilege.
    PA-OAG


    From: Ernie Walker [ernestjwalker@gmail.com]
    Sent: Friday, April 16, 2021 11:04 AM
    To: Bentz, Kristen; Boyer, Jacob B.; Fischer, Michael J.; gary
    Subject: [ EXTERNAL ] O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



        CAUTION: This email originated from outside the organization. Do not click links or open attachments
        unless you recognize the sender and know the content is safe.

                                                         [Quoted text hidden]
        Pennsylvania Office of Attorney General
                                                                       Click here to report this email as spam.



                         This message has been scanned for malware by Websense. www.websense.com
                                                                                                         Appendix Page 1484
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1697227850505685314&simpl=msg-f%3A16972278…       1/2
       Case
     Case   1:20-cv-03747-NRNDocument
          1:20-cv-03747-NRN    Document 87-3 Filed
                                      155-7   Filed09/18/21
                                                    04/20/21 USDC
                                                              USDCColorado
                                                                   Colorado Page
                                                                             Page59
                                                                                  2 of 2
                                                                                       258
4/20/2021                                    Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal




                                                                                                        Appendix Page 1485
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1697227850505685314&simpl=msg-f%3A16972278…   2/2
        Case
      Case   1:20-cv-03747-NRNDocument
           1:20-cv-03747-NRN    Document 87-4 Filed
                                       155-7   Filed09/18/21
                                                     04/20/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page60
                                                                                   1 of 1
                                                                                        258
4/20/2021                                    Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                         Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Ernie Walker <ernestjwalker@gmail.com>                                                   Mon, Apr 19, 2021 at 10:33 AM
  To: "Fischer, Michael J." <mfischer@attorneygeneral.gov>
  Cc: "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, gary
  <gary@fielderlaw.net>
  Bcc: JEFFREY BRODE <jbrode@mac.com>, Gary Fielder <garyfielder@earthlink.net>

    Mr. Fischer:

    I have attached a copy of the Notice of Dismissal for Mr. Wolf and Ms. Boockvar that we intend to file with your consent.
    Please let me know if you have any objections.

    Thank you,
    Ernest Walker

    [Quoted text hidden]


            Notice of Dismissal - Pennsylvania.pdf
            330K




                                                                                                        Appendix Page 1486
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-a%3Ar895032846673562584&simpl=msg-a%3Ar8950328…   1/1
        Case
      Case   1:20-cv-03747-NRNDocument
           1:20-cv-03747-NRN    Document 87-5 Filed
                                       155-7   Filed09/18/21
                                                     04/20/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page61
                                                                                   1 of 1
                                                                                        258
4/20/2021                                     Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                          Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Fischer, Michael J. <mfischer@attorneygeneral.gov>                                        Mon, Apr 19, 2021 at 11:03 AM
  To: Ernie Walker <ernestjwalker@gmail.com>
  Cc: "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, gary
  <gary@fielderlaw.net>


    Counsel,



    We have two changes to the proposed notice of dismissal. First, we would ask that the dismissal be with prejudice
    and, second, please include Attorney General Shapiro in the notice, since he was proposed to be added as a
    defendant in the proposed amended complaint. With those changes, we would agree to the stipulation.



    Sincerely,

    Mike Fischer



    Michael J. Fischer

    Chief Deputy Attorney General

    Impact Litigation Section

    Pennsylvania Office of Attorney General

    21 S. 12th Street, 3rd Floor

    Philadelphia, PA 19107

    P: (215) 560-2171

    C: (215) 347-3929

    mfischer@attorneygeneral.gov



    The information transmitted is intended only for the person or entity to whom it is addressed and may contain confidential
    and/or privileged material. Any use of this information other than by the intended recipient is prohibited. If you receive this
    message in error, please send a reply e-mail to the sender and delete the material from any and all computers.
    Unintended transmissions shall not constitute waiver of any applicable attorney-client or any other applicable privilege.
    PA-OAG


    From: Ernie Walker [ernestjwalker@gmail.com]
    Sent: Monday, April 19, 2021 12:33 PM
    To: Fischer, Michael J.
    Cc: Bentz, Kristen; Boyer, Jacob B.; gary
    Subject: Re: [ EXTERNAL ] O'Rourke v. Dominion Voting Systems - Voluntary Dismissal

    [Quoted text hidden]



                                                                                                         Appendix Page 1487
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1697489147476076046&simpl=msg-f%3A16974891…       1/1
        Case
      Case   1:20-cv-03747-NRNDocument
           1:20-cv-03747-NRN    Document 87-6 Filed
                                       155-7   Filed09/18/21
                                                     04/20/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page62
                                                                                   1 of 1
                                                                                        258
4/20/2021                                    Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                         Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Ernie Walker <ernestjwalker@gmail.com>                                                     Mon, Apr 19, 2021 at 1:12 PM
  To: "Fischer, Michael J." <mfischer@attorneygeneral.gov>
  Cc: "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, gary
  <gary@fielderlaw.net>
  Bcc: JEFFREY BRODE <jbrode@mac.com>, Gary Fielder <garyfielder@earthlink.net>

    Mr. Fischer:

    The First Amended Complaint has not been accepted, and Mr. Shapiro is not yet a Defendant. We are preparing a
    second amended complaint to remove the state constitutional claims from this matter, and Pennsylvania would not have a
    continued interest in this case. Your consent would not be required, but we would be willing to include Mr. Shapiro on this
    stipulation.

    But Plaintiffs are seeking dismissal of your clients based on jurisdiction issues only, and are not willing to compromise any
    claims they may later pursue where jurisdiction may otherwise be appropriate, particularly in light of recent Pennsylvania
    court decisions. Voluntary dismissals under Rule 41 are without prejudice. Plaintiffs will pursue voluntary dismissal by
    court order if you do not consent.

    Please advise regarding your position.

    Thank you,
    Ernest Walker


    [Quoted text hidden]




                                                                                                        Appendix Page 1488
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-a%3Ar3255357546896438542&simpl=msg-a%3Ar325535…     1/1
        Case
      Case   1:20-cv-03747-NRNDocument
           1:20-cv-03747-NRN    Document 87-7 Filed
                                       155-7   Filed09/18/21
                                                     04/20/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page63
                                                                                   1 of 1
                                                                                        258
4/20/2021                                    Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                         Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Fischer, Michael J. <mfischer@attorneygeneral.gov>                                         Mon, Apr 19, 2021 at 3:21 PM
  To: Ernie Walker <ernestjwalker@gmail.com>
  Cc: "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, gary
  <gary@fielderlaw.net>


    Counsel,



    We do not oppose the voluntary dismissal by plainƟīs of the case against the Pennsylvania defendants.



    Sincerely,

    Mike Fischer



    Michael J. Fischer

    Pennsylvania Oĸce of AƩorney General

    (215) 347-3929
    [Quoted text hidden]




                                                                                                        Appendix Page 1489
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1697505400817871845&simpl=msg-f%3A16975054…   1/1
        Case
      Case   1:20-cv-03747-NRNDocument
           1:20-cv-03747-NRN    Document 87-8 Filed
                                       155-7   Filed09/18/21
                                                     04/20/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page64
                                                                                   1 of 1
                                                                                        258
4/20/2021                                    Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                         Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Fischer, Michael J. <mfischer@attorneygeneral.gov>                                         Tue, Apr 20, 2021 at 7:35 AM
  To: Ernie Walker <ernestjwalker@gmail.com>
  Cc: "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, gary
  <gary@fielderlaw.net>


    Counsel-



    I did not authorize you to sign my name to the noƟce of dismissal. As I informed you in my email from yesterday
    morning, we were willing to agree to a sƟpulated dismissal with the two changes we had requested. You indicated
    that you were not willing to make both changes and that you were prepared to seek a voluntary dismissal by court
    order. I informed you that we did not oppose plainƟīs’ voluntary dismissal of their claims, but I did not give you the
    authority to sign my name to a sƟpulaƟon of dismissal.



    Please correct the record with the Court by 11 Eastern this morning. Otherwise, we will Įle a noƟce making our
    posiƟon clear.
    [Quoted text hidden]




                                                                                                        Appendix Page 1490
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-f%3A1697566676608824135&simpl=msg-f%3A16975666…   1/1
        Case
      Case   1:20-cv-03747-NRNDocument
           1:20-cv-03747-NRN    Document 87-9 Filed
                                       155-7   Filed09/18/21
                                                     04/20/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page65
                                                                                   1 of 1
                                                                                        258
4/20/2021                                      Gmail - O'Rourke v. Dominion Voting Systems - Voluntary Dismissal



                                                                                           Ernie Walker <ernestjwalker@gmail.com>



  O'Rourke v. Dominion Voting Systems - Voluntary Dismissal
  Ernie Walker <ernestjwalker@gmail.com>                                                     Tue, Apr 20, 2021 at 8:32 AM
  To: "Fischer, Michael J." <mfischer@attorneygeneral.gov>
  Cc: "Bentz, Kristen" <kbentz@attorneygeneral.gov>, "Boyer, Jacob B." <jboyer@attorneygeneral.gov>, gary
  <gary@fielderlaw.net>

    Mr. Fischer:

    Your last email to me was an unambiguous consent.

    I will withdraw the notice and file for the appropriate court order.

    I will fully disclose your communication with me to the court.

    Thank you,
    Ernest Walker


    [Quoted text hidden]




                                                                                                          Appendix Page 1491
https://mail.google.com/mail/u/0?ik=889a84c4c7&view=pt&search=all&permmsgid=msg-a%3Ar2951000533563503941&simpl=msg-a%3Ar295100…   1/1
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    89 Filed
                                 155-7 Filed 09/18/21
                                             04/25/21 USDC Colorado Page 66
                                                                         1 ofof2258




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


                 NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS AND
                      CLAIMS FROM FIRST AMENDED COMPLAINT


           Plaintiffs, by and through counsel, and pursuant to F.R.C.P. 41(a)(1)(A)(i), hereby submit

   Notice of Voluntary Dismissal of the following Defendants and claims from Plaintiffs’ First

   Amended Complaint:

           DEFENDANTS:

           DANA NESSEL, CHRIS CARR, JOSH SHAPIRO, and JOSH KAUL

           CLAIMS:

           COUNT VIII – Constitutional Challenge, Michigan Law – M.C.L. 168.759(3), as
           applied;

           COUNT IX – Constitutional Challenge, Georgia Law – O.C.G.A. 21-2-386 et
           seq., as applied;

           COUNT X – Constitutional Challenge, Pennsylvania Law – Act 77, on its face
           and as applied; and

           COUNT XI – Constitutional Challenge, Wisconsin Law – Wis. Stat. 6.855(3) and
           7.15(2m), as applied.




                                                   1

                                                                                Appendix Page 1492
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    89 Filed
                                 155-7 Filed 09/18/21
                                             04/25/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 67
                                                                         2 ofof2258




          Respectfully submitted this 25th day of April, 2021.

          PLAINTIFFS’ COUNSEL:

          By: s/ Ernest J. Walker                      By:       s/ Gary D. Fielder
          Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
          ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
          1444 Stuart St.                                        1444 Stuart St.
          Denver, CO 80204                                       Denver, CO 80204
          (720) 306-0007                                         (720) 306-0007
          ernestjwalker@gmail.com                                gary@fielderlaw.net




                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 25, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   Ernest J. Walker, Esq.
   ERNEST J. WALKER LAW OFFICE
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007
   ernestjwalker@gmail.com




                                                   2

                                                                              Appendix Page 1493
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 68
                                                                         1 ofof8258




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03747

   KEVIN O’ROURKE, et al.,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., et al.,

   Defendants.


                        PLAINTIFFS’ MOTION FOR JUDICIAL NOTICE


           COME NOW the Plaintiffs, by and through counsel, and hereby submit the following

   Motion for Judicial Notice, and hereby respectfully requests that the Court take judicial notice of

   the following items for purposes of the hearing set for April 27, 2021, with regard to the several

   motions to dismiss, and the Plaintiffs’ motion for leave to file amended complaint.

                                          I. INTRODUCTION

           This case is set for hearing on April 27, 2021, on the outstanding motions. Some of the

   motions are to dismiss the Plaintiffs’ Complaint for failing to state a claim for which relief may

   be granted, pursuant to Rule 12(b)(6). In that regard, the Court previously remarked that it was

   interested in the issues concerning standing, state action, damages and redressability. These

   issues have been briefed by the parties, and most of the items have been listed in the pleadings.

   However, new evidence has emerged, which may be considered by the Court. Noting the

   standard of review, the Plaintiffs request that the Court take judicial notice, pursuant to

   Fed.R.Evid. 201(c)(2), of the following items, for purposes of the motions filed and upcoming

   hearing to determine the issues outlined in said motions.

                                                     1

                                                                                   Appendix Page 1494
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 69
                                                                         2 ofof8258




       II.        THE COURT MUST TAKE JUDICIAL NOTICE OF THE FOLLOWING:

             1.     The Plaintiffs are relying on information, reports, affidavits, documents, exhibits,

   rulings and orders, from the following cases:

             A.     My Pillow, Inc. v. US Dominion, Inc., 1:21-cv-01015 (D. Minnesota 2021);

             B.     US Dominion, Inc., et al. v. Powell, 1:21-cv-00040 (D.D.C. 2021);

             C.     US Dominion, Inc., et al. v. Giuliani, 1:21-cv-00213 (D.D.C. 2021);

             D.     US Dominion, Inc., v. My Pillow, Inc, et al., 1:21-cv-00445 (D.D.C. 2021);

             E.     US Dominion, Inc., v. FoxNews Network, LLC. (Superior Ct., Delaware,
                    2021);

             F.     Maricopa County, et al. v. Karen Fann, et al., CV 2020-016840 (Superior
                    Court, Maricopa County, Arizona, 2021);

             G.     Arizona Democratic Party et al. v. Karen Fann, et al., CV 2021-006646
                    (Superior Court, Maricopa County, Arizona);

             H.     Eric Coomer v. Donald J. Trump for President Inc., et al., 2020CV34319
                    (Denver Dist. Ct., filed Dec. 22, 2020);

             I.     Prujansky, et al., v. Megan Wolf, et al., (Wis. Elections Comm., State of
                    Wisconsin) https://empowerwisconsin.org/wp-
                    content/uploads/2021/04/Racine-Wisconsin-Election-Complaint-Final-4-21-
                    21.pdf;

             J.     Texas v. Pennsylvania, case 22O155 (U.S. Supreme Court, filed Dec. 7,
                    2020);

             K.     Federal Trade Comm., v. Facebook, Inc., Case 1:20-cv-03590 (D.D.C.
                    2020);

             L.     Curling, et al., v. Raffensperger, et al., 1:17-cv-2989-AT (N.D. Ga.);

             M.     Democratic Party of Georgia, Inc. v. Raffensperger, case 1:19-cv-05028-
                    WMR (N.D. Ga.);

             N.     Woods v. Raffensperger, Case 1:19-cv-05028-WMR (N.D. Ga. Nov. 15,
                    2020) (See also, Wood v Raffensperger, 981 F.3d 1307 (11th Cir. 2020), cert
                    denied;


                                                      2

                                                                                   Appendix Page 1495
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 70
                                                                         3 ofof8258




         O.    Pearson, et al., v. Kemp., Case 1:20-cv-04809-TCM (N.D. Ga. Nov. 25,
               2020), see also Pearson v. Kemp, No. 20-14480 (11th Cir. 2020), cert. denied;

         P.    King, et al., v. Whitmer, et al., case 2:20-cv-13134-LVB (E. D. Mich. filed
               Nov. 25, 2020), see also King v. Whitmer, No. 20-2205 (6th Cir. 2020), cert
               denied;

         Q.    William Bailey v. Antrim County, case 2020-CZ-9238 (13th Cir. Ct. Mich.,
               filed Dec. 13, 2020);

         R.    Johnson v. Benson, case 162286, (Mich. 2020); See also, Johnson v.
               Secretary of State, 951 N.W. 2d 310 (Mich. 2020);

         S.    Costantino v. Detroit, case 20-014780 (3rd Cir. Ct. Mich., filed Nov. 9,
               2020), see also Costantino v. Detroit, 950 N.W.2d 707 (Mich. 2020);

         T.    Bally v. Whitmer, 1:20-cv-1088 (W.D. Mich., filed Nov. 11, 2020);

         U.    Genetski v. Benson, Case No. 20-000216-MN (Michigan Court of Claims,
               Order of March 9, 2021);

         V.    League of Women Voters of Pennsylvania v. Boockvar, No. 2:20-cv-03850-
               PBT (E.D. Pa. filed Aug. 7, 2020);

         W.    Donald J. Trump for President, Inc. v. Boockvar, No. 20-cv-2078, 2020 WL
               6821992 (M.D. Pa. Nov. 21, 2020), see also Trump v. Boockvar, 20-3371 (3rd
               Cir., order dated Nov. 27, 2020);

         X.    The Honorable Mick Kelley v. Commonwealth of Pennsylvania, Case 620
               MD 2020, (Commonwealth Ct. of Penn., filed November 21, 2020), see also
               Kelly v. Commonwealth, 240 A.3d 1255 (Pa. 2020), cert. denied;

         Y.    Pennsylvania Voters Alliance, v. Centre County, case 4:20-cv-01761 (M.D.
               Penn., filed Sept. 25, 2020)(order entered Oct. 21, 2020), cert denied;

         Z.    Bognet v. Sec’y Common Wealth of Pa., 980 F.3d 336 (3d Cir. 2020), see
               also, Bognet v. Degraffenreid, U.S. Supreme Court case no. 20-740,
               (certiorari granted, judgement vacated and returned with instructions to
               dismiss the case as moot);

         AA.   Donald J. Trump for President, Inc. v. Boockvar, No. 20-cv-966, 2020 WL
               5997680 (W.D. Pa. Oct. 10, 2020);

         BB.   Metcalfe v. Wolf, No. 636 M.D. 2020, 2020 WL 7241120 (Pa.
               Commonwealth Ct. Dec. 9, 2020);


                                                3

                                                                             Appendix Page 1496
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 71
                                                                         4 ofof8258




          CC.     In re Canvass of Absentee & Mail-in Ballots of Nov. 3, 2020 Gen. Election,
                  241 A.3d 1058 (Pa. 2020);

          DD.     In re Canvassing Observation, 241 A.3d 339 (Pa. 2020); and In re Nov. 3,
                  2020 Gen. Election, 240 A.3d 591 (Pa. 2020);

          EE.     Pa. Democratic Party v. Boockvar, 238 A.3d 345, 369-72 (Pa. 2020) (cert.
                  denied, 141 S.Ct. 732 (2021));

          FF.     Republican Party of Pennsylvania v. Degraffenreid, No. 20-542, 2021 WL
                  666401 (Feb. 22, 2021) (592 U.S.___ (2021), cert. denied) (slip op. at 5-6)
                  (Justice Thomas, J., dissenting from denial of certiorari);

          GG.     Jefferson v. Dade County, 2020 WI 90 (Wis. 2020);

          HH.     Trump v. Biden, 2020 WI 91 (Wis. 2020);

          II.     Wisconsin Voters Alliance v. City of Racine, case 1:20-cv-01487 (E.D. Wis.);

          JJ.     Feehan v. Wisconsin Elections Commission, Case 2:20-cv-1771 (E.D. Wis.
                  Nov. 25, 2020);

          KK.     Donald J. Trump, Candidate for President of the United States of America v.
                  The Wisconsin Election Commission, Case 2:20-cv-01785-BHL (E.D. Wisc.
                  filed Dec. 2, 2020); and

          LL.     Wiseenergy.org, 2020 US Presidential Election Related Lawsuits,
                  http://wiseenergy.org/Energy/Election/2020_Election_Cases.htm.

          2.      The Plaintiffs are also relying on the following information, reports, affidavits,

   documents, articles or exhibits from the following sources:

          A.      Jose A. Esparza, Report of Review of Dominion Voting Systems Democracy Suite
                  5.5A, Tex. Sec’y of State (Jan. 24, 2020), available at
                  https://www.sos.texas.gov/elections/forms/sysexam/dominion-d-suite-5.5-a.pdf;

          B.      Andrew W. Appel, Richard A. DeMillo, Philip B. Stark, Ballot-Marking
                  Devices (BMDs) Cannot Assure the Will of the Voters, Election Law Journal:
                  Rules, Politics, and Policy, Vol. 19, No. 3 (Sept. 17, 2020);

          C.      Example plan from CTCL: Wisconsin Safe Voting Plan 2020, Submitted to
                  CTCL, June 15, 2020, by the Mayors of Madison, Milwaukee, Racine,
                  Kenosha and Green Bay available at: https://www.techandciviclife.org/wp-
                  content/uploads/2020/07/Approved-Wisconsin-Safe-Voting-Plan-2020.pdf;


                                                    4

                                                                                  Appendix Page 1497
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 72
                                                                         5 ofof8258




          D.      Warren, Klobuchar, Wyden, and Pocan Investigate Vulnerabilities and
                  Shortcomings of Election Technology Industry with Ties to Private Equity,
                  Elizabeth Warren: United States Senator for MA (Dec. 10, 2019),
                  https://www.warren.senate.gov/oversight/letters/warren-klobuchar-wyden-and-
                  pocan- investigate-vulnerabilities-and-shortcomings-of-election-technology-
                  industry-with-ties- to-private-equity;

          E.      CONGRESSIONAL TASK FORCE ON ELECTION SECURITY, FINAL
                  REPORT (2018), https://homeland.house.gov/imo/media/doc/TFESReport.pdf;
                  and

          F.      Peter Navarro, Navarro Reports: Vol I: The Immaculate Deception, Vol. II: The
                  Art of the Steal, and Vol. III: Yes, President Trump Won (2020-2021)
                  https://www.dropbox.com/s/584r7xtnngauc4t/The%20Navarro%20Report%20Vo
                  l%20I%2C%20II%2C%20III%20-%20Feb.%202%2C%202021.pdf?dl=0.

          3.      The Plaintiffs are also relying on the following books, articles, documentaries,

   reports and analysis contained in the following:

          A.      Patrick Byrne, The Deep Rig: How Election Fraud Cost Donald J. Trump the
                  White House, By a Man Who did not Vote for Him, Self-Published (2021);

          B.      Simon Ardizzone, Russell Michaels, and Sarah Teale, Kill Chain: The Cyber War
                  on America’s Elections, HBO (Mar. 26, 2020), available at
                  https://play.hbomax.com/feature/urn:hbo:feature:GXk7d3QAJHI7CZgEAACa0?r
                  eentere d=true&userProfileType=liteUserProfile;

          C.      Mike Lindell, Absolute Proof, Lindell TV: https://lindelltv.com;

          D.      Mike Lindell, Scientific Proof, Lindell TV: https://lindelltv.com; and

          E.      Mike Lindell, Absolute Interference, Lindell TV: https://lindelltv.com.

          4.      The Plaintiffs are also relying on the following public records:

          A.      Center for Technology and Civic Life, IRS Forms 990 for tax years 2015,
                  2016, 2018
                  https://apps.irs.gov/app/eos/detailsPage?ein=472158694&name=Center%20f
                  or%20Technology%20and%20Civic%20Life&city=Chicago&state=IL&cou
                  ntryAbbr=US&dba=&type=CHARITIES,%20DETERMINATIONLETTER
                  S,%20COPYOFRETURNS&orgTags=CHARITIES&orgTags=DETERMIN
                  ATIONLETTERS&orgTags=COPYOFRETURNS;




                                                      5

                                                                                 Appendix Page 1498
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 73
                                                                         6 ofof8258




         B.    Center for Technology and Civic Life, Preliminary list of 2020 election
               grantees:
               https://docs.google.com/spreadsheets/d/1E7P3owIO6UlpMY1GaeE8nJVw2x
               6Ee-iI9d37hEEr5ZA/edit#gid=1993755695;

         C.    Center for Technology and Civic Life, List of available Courses related to
               administration of elections: https://www.techandciviclife.org/our-
               work/election-officials/courses/;

         D.    Center for Technology and Civic Life, Electiontools.org site link and list of
               election related assistance: https://www.techandciviclife.org/our-
               work/election-officials/electiontools/;

         E.    Center for Technology and Civic Life, Donation page
               https://www.techandciviclife.org/donate/;

         F.    Center for Technology and Civic Life, Webinar “Engaging Voters on
               Facebook”: https://www.techandciviclife.org/facebook-webinar/;

         G.    Internal Revenue Service; Exemption Requirements-501(c)(3) Organizations:
               https://www.irs.gov/charities-non-profits/charitable-
               organizations/exemption-requirements-501c3-organizations;

         H.    Internal Revenue Service; The Restriction of Political Campaign Intervention
               by Section 501(c)(3) Tax-Exempt Organizations:
               https://www.irs.gov/charities-non-profits/charitable-organizations/the-
               restriction-of-political-campaign-intervention-by-section-501c3-tax-exempt-
               organizations;

         I.    26 C.F.R. § 1.170A-9, definition of section 170(b)(1)(A) organization related
               to source of donations;

         J.    Example Press Release from CTCL, dated Sept 1, 2020:
               https://www.documentcloud.org/documents/7070695-CTCL-CEIR-Press-
               Release-9-1-20-FINAL.html;

         K.    Example Grant Agreement between CTCL and Greenville County, Board of
               Elections and Voter Registration, September 15, 2020:
               https://www.greenvillecounty.org/Council/_Agenda/Meetings%20of%20202
               0/Finance/2020.09.28/Greenville%20Safe%20Voting%20Grant.pdf;

         L.    United States Patent # 9,202,113 B2, dated December 1, 2015 by Applicant
               Dominion Voting Systems, Inc. Denver, CO(US):
               https://patentimages.storage.googleapis.com/de/c0/45/5c2744d3143350/US9
               202113.pdf;


                                                6

                                                                             Appendix Page 1499
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 74
                                                                         7 ofof8258




          M.      United States Patent # 8,844,813 B2, dated September 30, 2014 referencing
                  Assignee Dominion Voting Systems, Inc. Denver, CO(US):
                  http://patft.uspto.gov/netacgi/nph-
                  Parser?Sect1=PTO1&Sect2=HITOFF&p=1&u=/netahtml/PTO/srchnum.html
                  &r=1&f=G&l=50&d=PALL&s1=8844813.PN;

          N.      United States Patent Assignment from Dominion Voting Systems
                  Corporation to HSBC: https://legacy-
                  assignments.uspto.gov/assignments/assignment-pat-50500-236.pdf and:
                  https://assignment.uspto.gov/patent/index.html#/patent/search/resultAssignm
                  ent?id=50500-236; and,

          O.      Example contract, Colorado and Dominion Master Voting Systems
                  Agreement, Feb. 17, 2016
                  https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
                  DemocracySuite/documentation/CDOS-
                  DVS%20Master%20Voting%20Systems%20Agreement%2020160217_Reda
                  cted.pdf.

                                            CONCLUSION

          For the reasons above, the Plaintiffs respectfully requests that this Court take judicial

   notice of the above-referenced items for purposes of the hearing scheduled on April 27, 2021, for

   purposes of deciding the relevant, outstanding motions to dismiss and the Plaintiffs’ motion for

   leave to amend their complaint.

          Dated this 26th day of April, 2021.

          Respectfully submitted,

          PLAINTIFFS COUNSEL:

          By: s/Ernest J. Walker                         By:    s/ Gary D. Fielder
          Ernest J. Walker (MI P58635)                          Gary D. Fielder (CO 19757)
          ERNEST J. WALKER LAW OFFICE                           LAW OFFICE OF GARY FIELDER
          1444 Stuart St.                                       1444 Stuart St.
          Denver, CO 80204                                      Denver, CO 80204
          (720) 306-0007                                        (720) 306-0007
          ernestjwalker@gmail.com                               gary@fielderlaw.net




                                                    7

                                                                                  Appendix Page 1500
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    90 Filed
                                 155-7 Filed 09/18/21
                                             04/26/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 75
                                                                         8 ofof8258




                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on April 26, 2021, a copy of the foregoing
   document was electronically filed with the Court using the CM/ECF system which will send
   notification of such filing to all counsel of record.

   s/Ernest J. Walker
   ERNEST J. WALKER LAW OFFICE
   1444 Stuart St.
   Denver, CO 80204
   (720)306-0007
   ernestjwalker@gmail.com




                                                8

                                                                           Appendix Page 1501
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    91 Filed
                                 155-7 Filed 09/18/21
                                             04/27/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 76
                                                                         1 ofof3258




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                           Magistrate Judge N. Reid Neureiter

   Civil Action No: 20-cv-03747-NRN               Date: April 27, 2021
   Courtroom Deputy: Stacy Libid                  FTR: Courtroom C203

    Parties:                                      Counsel:

    KEVIN O’ROURKE,                               Ernest Walker
    NATHANIEL L. CARTER,                          Gary Fielder
    LORI CUTUNILLI,
    LARRY D. COOK,
    ALVIN CRISWELL,
    KESHA CRENSHAW,
    NEIL YARBROUGH, and
    AMIE TRAPP,

         Plaintiffs,

    v.

    DOMINION VOTING SYSTEMS INC., a Delaware      David Meschke
    corporation,                                  Stanley Garnett
    FACEBOOK, INC., a Delaware corporation,       Craig Streit
    CENTER FOR TECH AND CIVIC LIFE, an Illinois   Joshua Lipshutz
    non-profit organization,                      Ryan Bergsieker
    MARK E. ZUCKERBERG, individually,             Joshua Matz
    PRISCILLA CHAN, individually,                 Louis Fisher
    BRIAN KEMP, individually,                     Michael Skocpol
    BRAD RAFFENSPERGER, individually,             Charlene McGowan
    GRETCHEN WHITMER, individually,               Jacob Boyer
    JOCELYN BENSON, individually,
                                                  Michael Fischer
    TOM WOLF, individually,
                                                  Marcella Coburn
    KATHY BOOCKVAR, individually,
    TONY EVERS, individually,
                                                  Jacob Boyer
    ANN S. JACOBS, individually,
    MARK L. THOMSEN, individually,
    MARGE BOSTELMAN, individually,
    JULIE M. GLANCEY,
    DEAN KNUDSON, individually,
    ROBERT F. SPINDELL, JR, individually, and
    DOES 1-10,000,

         Defendants.




                                                                  Appendix Page 1502
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    91 Filed
                                 155-7 Filed 09/18/21
                                             04/27/21 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 77
                                                                         2 ofof3258




                                    COURTROOM MINUTES


   MOTION HEARING VIA VIDEO CONFERENCE

   2:01 p.m.     Court in session.

   Court calls case. Appearances of counsel.

   This matter is before the Court regarding:
         - Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b)(1) and
             12(b)(6) or, in the Alternative, to Strike Pursuant to F.R.C.P. 23 [Docket No.
             22];
         - Defendant Facebook, Inc.’s Motion to Dismiss [Docket No. 23];
         - Defendant Center Tech and Civic Life’s Motion to Dismiss [Docket No. 41];
         - Defendants Governor Gretchen Whitmer’s and Secretary of State Jocelyn
             Benson’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P.
             12(b)(2) and 12(b)(6) [Docket No. 46];
         - Motion to Dismiss of Defendants Brian Kemp and Brad Raffensperger and
             Brief in Support [Docket No. 47];
         - Plaintiff’s Motion for Leave to File Amended Complaint Pursuant to FRCP 15
             and Memorandum of Points and Authorities in Support [Docket No. 48];
         - Governor Tom Wolf’s and Acting Secretary Veronica Degraffenreid’s Motion
             to Dismiss and Memorandum in Support of Motion to Dismiss [Docket No.
             49]; and
         - Plaintiffs’ Motion for Judicial Notice [Docket No. 90].

   Arguments by counsel.

   3:05 p.m.     Court in recess.
   3:13 p.m.     Court in session.

   For the reasons set forth on the record, it is

   ORDERED: Plaintiffs’ Motion for Judicial Notice [Docket No. 90] is DENIED.

   ORDERED: Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b)(1) and
            12(b)(6) or, in the Alternative, to Strike Pursuant to F.R.C.P. 23 [Docket
            No. 22] TAKEN UNDER ADVISEMENT.

   ORDERED: Defendant Facebook, Inc.’s Motion to Dismiss [Docket No. 23] TAKEN
            UNDER ADVISEMENT.
                                                    2




                                                                         Appendix Page 1503
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    91 Filed
                                 155-7 Filed 09/18/21
                                             04/27/21 USDC Colorado Page 78
                                                                         3 ofof3258




   ORDERED: Defendant Center Tech and Civic Life’s Motion to Dismiss [Docket No. 41]
            TAKEN UNDER ADVISEMENT.

   ORDERED: Defendants Governor Gretchen Whitmer’s and Secretary of State Jocelyn
            Benson’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P.
            12(b)(2) and 12(b)(6) [Docket No. 46] TAKEN UNDER ADVISEMENT.

   ORDERED: Motion to Dismiss of Defendants Brian Kemp and Brad Raffensperger and
            Brief in Support [Docket No. 47] TAKEN UNDER ADVISEMENT.

   ORDERED: Plaintiff’s Motion for Leave to File Amended Complaint Pursuant to FRCP
            15 and Memorandum of Points and Authorities in Support [Docket No. 48]
            TAKEN UNDER ADVISEMENT

   ORDERED: Governor Tom Wolf’s and Acting Secretary Veronica Degraffenreid’s
            Motion to Dismiss and Memorandum in Support of Motion to Dismiss
            [Docket No. 49] TAKEN UNDER ADVISEMENT.

   4:22 p.m.    Court in recess.

   Hearing concluded.
   Total in-court time: 02:13

   *To order transcripts of hearings, please contact either Patterson Transcription
   Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                               3




                                                                         Appendix Page 1504
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 179ofof29258




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-03747-NRN

   KEVIN O’ROURKE,
   NATHANIEL L. CARTER,
   LORI CUTUNILLI,
   LARRY D. COOK,
   ALVIN CRISWELL,
   KESHA CRENSHAW,
   NEIL YARBROUGH, and
   AMIE TRAPP,

   Plaintiffs,

   v.

   DOMINION VOTING SYSTEMS INC., a Delaware corporation,
   FACEBOOK, INC., a Delaware corporation,
   CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
   MARK E. ZUCKERBERG, individually,
   PRISCILLA CHAN, individually,
   BRIAN KEMP, individually,
   BRAD RAFFENSPERGER, individually,
   GRETCHEN WHITMER, individually,
   JOCELYN BENSON, individually,
   TOM WOLF, individually,
   KATHY BOOCKVAR, individually,
   TONY EVERS, individually,
   ANN S. JACOBS, individually,
   MARK L. THOMSEN, individually,
   MARGE BOSTELMAN, individually,
   JULIE M. GLANCEY,
   DEAN KNUDSON, individually,
   ROBERT F. SPINDELL, JR, individually, and
   DOES 1-10,000,

   Defendants.

         ORDER ON DEFENDANTS’ MOTIONS TO DISMISS (Dkt. ##22, 23, & 41) &
                    PLAINTIFFS’ MOTION TO AMEND (Dkt. #48)


   N. REID NEUREITER
   United States Magistrate Judge



                                           1
                                                                   Appendix Page 1505
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 280ofof29258




          This matter is before the Court with the consent of the Parties, referred for all

   purposes by Chief Judge Philip A. Brimmer pursuant to 28 U.S.C. § 636(c).

          This lawsuit arises out of the 2020 election for President of the United States.

   The original Complaint, filed December 22, 2020 (Dkt. #1) and which purports to be a

   class action lawsuit brought on behalf of 160 million registered voters, alleges a vast

   conspiracy between four state governors; secretaries of state; and various election

   officials of Michigan, Wisconsin, Pennsylvania and Georgia; along with Dominion Voting

   Systems, Inc.—a private supplier of election and voting technology; the social media

   company Facebook, Inc.; the Center for Tech and Civic Life (“CTCL”)—a non-profit

   organization dedicated to making elections more secure and inclusive; as well as

   Facebook founder Mark Zuckerberg and his wife Priscilla Chan.

          I use the words “vast conspiracy” advisedly. That is what the Complaint, all 84

   pages and 409-plus paragraphs, alleges: that “the Defendants engaged in concerted

   action to interfere with the 2020 presidential election through a coordinated effort to,

   among other thing, change voting laws without legislative approval, use unreliable

   voting machines, alter votes through an illegitimate adjudication process, provide illegal

   methods of voting, count illegal votes, suppress the speech of opposing voices,

   disproportionally and privately fund only certain municipalities and counties, and other

   methods, all prohibited by the Constitution.” Dkt. #1 at 2, ¶ 4.

          The named Plaintiffs are from Virginia (Kevin O’Rourke), Michigan (Nathaniel

   Carter and Kesha Crenshaw), Colorado (Lori Cutunilli and Neil Yarbrough), Alaska

   (Alvin Criswell), California (Larry D. Cook), and Alabama (Amie Trapp).




                                                2
                                                                           Appendix Page 1506
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 381ofof29258




          Plaintiffs’ affidavits, attached to the Complaint, shed light on the personal feelings

   and motivations in bringing this suit, highlighting their personal anguish stemming from

   the 2020 presidential election. For example, Mr. O’Rourke, a Virginia certified public

   accountant and a self-professed “free man, born of a free woman and free man,”

   explains:

          I have lost any faith in the existing form of government and technology
          monopolies; I am angry; I am frustrated; I cannot sleep at night; I suffer from
          anxiety as a result of this uncertainty; I have lost my desire to communicate
          with most people openly and remain guarded as to my interactions and
          communication with every day people; I feel I have no voice, no rights, and
          I have been 100% abandoned by the government in all its forms[.]

   Dkt. #1-2 at ¶ 36.

          Mr. Carter, a 55-year old Michigander from Benton Harbor, swears that

          DOMINION and others were aware or should have been aware that
          machines are unreliable, and susceptible to manipulation by unethical
          administrators, outside actors, foreign countries, and from employees and
          contractors from inside DOMINION. I believe that as a result, my vote during
          the 2020 Presidential Election was effectively not counted, and the results
          of the election were predetermined. . . . I believe my vote has be [sic]
          discounted or eliminated all-together from consideration regarding the
          choice for the country’s highest office.

   Dkt. #1-3 at ¶ 19–22.

          And Ms. Cutunilli, a business owner and grandmother in Summit County,

   Colorado, believes that her “constitutional right to participate in fair and honest elections

   has been violated with [her] vote suppressed.” She says, “While I once trusted in the

   fairness of the United States electoral system I no longer do, with the Dominion Voting

   System being utilized in Colorado and around the country as well as private ‘donations’

   being unconstitutionally distributed and accepted to interfere with the legitimacy of our

   elections.” Id.




                                                 3
                                                                            Appendix Page 1507
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 482ofof29258




          The affidavits of the other Plaintiffs are similar in tone and reflect similar beliefs

   and sentiments,1 summarized in the concluding pages of the Complaint, “The shared,

   foreboding feeling of impending doom is presently felt by tens of millions of people. All

   across the country there is a fear that the people are losing their liberty.” Dkt. #1 at 82.

          The Complaint asserts seven separate counts. Plaintiffs allege (1) violation of the

   Electors Clause and imposing of an unconstitutional burden on the right to vote for

   President and Vice-President; (2) violation of equal protection; (3) violation of due

   process; (4) the imposition of an unconstitutional burden on the rights to political

   speech, the right to associate, and freedom of the press; (5) a “Constitutional

   Challenge” to the actions of Facebook and Mr. Zuckerberg as somehow burdening the

   Plaintiffs’ right to free speech and free press, and questioning whether 47 U.S.C. §

   230(c) applies to Facebook; (6) a request for a declaratory judgment that each of the

   Defendants acted unconstitutionally; and (7) a permanent injunction.

          For relief, Plaintiffs in their Complaint seek a mishmash of outcomes, ranging

   from a permanent injunction restraining Defendants from any further unconstitutional

   behavior, to a declaratory judgment that 47 U.S.C. §230(c) is unconstitutional as applied

   to the actions of the Facebook and Mr. Zuckerberg, to a declaration that the actions of

   the Defendants are unconstitutional and ultra vires “making them legal nullities,” to a

   damage award in the “nominal amount of $1,000 per registered voter [which] equals




   1Plaintiff Larry D. Cook, although convinced that there “was widespread vote fraud and
   manipulation during the 2020 Presidential Election” is somewhat anomalous, as his
   affidavit appears to focus on his anti-vaccination beliefs, his support of Q and other
   Qanon conspiracy theorists, and his distress at having had his anti-vaccine Facebook
   page and Qanon-related pages removed from the platform. See Dkt. #1-6.


                                                  4
                                                                              Appendix Page 1508
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 583ofof29258




   damages in the approximate amount of $160 billion dollars” for the alleged

   Constitutional wrongs Plaintiffs have suffered. Dkt. #1 at 82–83.

          The Defendants who have been served moved to dismiss on a number of

   grounds, including pursuant to Rule 12(b)(1) (lack of subject matter jurisdiction);

   12(b)(2) (lack of personal jurisdiction), and 12(b)(6) (failure to state a claim). See Dkt.

   ##22, 23, 41, 46, 47, & 49.

   Procedural Background, Pending and Mooted Motions

          Plaintiffs filed suit on December 22, 2020.

          On February 16, 2021, Dominion filed its Motion to Dismiss. See Dkt. #22.

   Facebook filed its own Motion to Dismiss the same day. See Dkt. #23.

          On February 26, 2021, the Court stayed all disclosures and discovery pending

   resolution of the Motions to Dismiss. See Dkt. #28 (Minute Order).

          Rather than filing an Amended Complaint as a matter of right, Plaintiffs filed

   oppositions to the two Motions to Dismiss on March 9, 2021. See Dkt. ##38 & 39.

          On March 10, 2021, the Center for Tech and Civic Life (“CTCL”) filed its own

   Motion to Dismiss. See Dkt. #41.

          On March 15, 2021, Michigan Governor Gretchen Whitmer and Michigan

   Secretary of State Jocelyn Benson filed a Motion to Dismiss. See Dkt. #46. The same

   day, Georgia Governor Brian Kemp and Georgia Secretary of State Brad Raffensperger

   also filed a Motion to Dismiss. See Dkt. #47. And on March 18, 2021, Pennsylvania

   Governor Tom Wolf and Pennsylvania Acting Secretary of Commonwealth Veronica

   Degraffenreid also filed a Motion to Dismiss. See Dkt. #49.




                                                 5
                                                                             Appendix Page 1509
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 684ofof29258




          In the meantime, on March 15, 2021, Plaintiffs filed a Motion for Leave to File an

   Amended Complaint, attaching a redlined version of the proposed Amended Complaint.

   See Dkt. #48. The proposed Amended Complaint seeks to add 152 new plaintiffs from

   33 different states and breaks the proposed national class of registered voters into

   subclasses of Republicans, Democrats, Third-Parties, Independents, and “Disgruntled

   Voters.” The proposed Amended Complaint adds six causes of action (including

   racketeering claims under the federal Racketeer Influenced and Corrupt Organization

   Act (“RICO”) against Facebook, CTCL, Zuckerberg and Chan) and 473 paragraphs.

          On March 23, 2021, Facebook and Dominion filed their replies in support of their

   Motions to Dismiss. See Dkt. ##55 & 56.

          On March 29, 2021, each of the Defendant groups filed responses objecting to

   Plaintiffs’ Motion for Leave to File the Amended Complaint. See Dkt. #58

   (Kemp/Raffensperger), #59 (Boockvar/Wolf), #60 (Benson/Whitmer), #61 (Dominion),

   #62 (CTCL), & #63 (Facebook.).

          On April 8, 2021, Plaintiffs filed multiple replies in support of their Motion for

   Leave to File an Amended Complaint. See Dkt. ##71, 73, 74, 75, 76, & 77.

          Plaintiffs initially filed responses opposing the various government official

   defendants’ Motions to Dismiss. See Dkt. #72 (opposing Wolf and Degraffenreid’s

   Motion to Dismiss), #79 (opposing Kemp and Raffensberger’s Motion to Dismiss); & #80

   (opposing Whitmer and Benson’s Motion to Dismiss). But then, a few days later, on

   April 19 and 20, 2021, Plaintiffs’ voluntarily dismissed the government official

   defendants from the case. See Dkt. ##82–85, & 87.




                                                 6
                                                                             Appendix Page 1510
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 785ofof29258




          Thus, remaining for determination are the Motions to Dismiss of Defendants

   Dominion (Dkt. #22), Facebook (Dkt. #23), and CTCL (Dkt. #41), and Plaintiffs’ Motion

   for Leave to Amend the Complaint (Dkt. #48). The Motions to Dismiss filed by the

   government official defendants will be denied as moot, as those defendants have been

   voluntarily dismissed.

   Standard for Considering Rule 12(b)(1) Motion to Dismiss for Lack of Jurisdiction

          Rule 12(b)(1) provides for dismissal of an action for “lack of subject matter

   jurisdiction.” See Fed. R. Civ. P. 12(b)(1). To survive a motion to dismiss under Rule

   12(b)(1), Plaintiff bears the burden of establishing that the Court has subject matter

   jurisdiction under Rule 12(b)(1). Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

   (1992).

   Standard for Failure to State a Claim Under Rule 12(b)(6)

          To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

   enough facts “to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   “Mere ‘labels and conclusions’ and ‘a formulaic recitation of the elements of a cause of

   action’ are insufficient.” Morman v. Campbell Cty. Mem’l Hosp., 632 F. App’x 927, 931

   (10th Cir. 2015). Thus, “a court should disregard all conclusory statements of law and

   consider whether the remaining specific factual allegations, if assumed to be true,

   plausibly suggest the defendant is liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d

   1210, 1214 (10th Cir. 2011).

   Plaintiffs lack Article III standing so the Court lacks jurisdiction to hear the case.




                                                 7
                                                                             Appendix Page 1511
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 886ofof29258




          Defendants make numerous arguments as to why Plaintiffs’ Complaint should be

   dismissed, including lack of personal jurisdiction, failure to state a constitutional claim

   because the remaining Defendants are not state actors, failure to plausibly allege

   violation of constitutional rights, and reliance on Section 230 of the Communications

   Decency Act. But one argument appears in all the Motions and, even without

   addressing the myriad others, it ultimately proves fatal to Plaintiffs’ case. The decisive

   argument is that the Plaintiffs have not demonstrated a judicially cognizable interest or

   injury sufficient to grant them standing to sue. With Plaintiffs not having standing to sue,

   there is no case or controversy, a necessary predicate for federal court jurisdiction

   under Article III of the Constitution.

          Federal courts are not “constituted as free-wheeling enforcers of the Constitution

   and laws.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1087 (10th Cir. 2006)

   (en banc). As the Supreme Court “ha[s] often explained,” we are instead “courts of

   limited jurisdiction.” Home Depot U.S.A., Inc. v. Jackson, ––– U.S. ––––, 139 S. Ct.

   1743, 1746 (2019) (internal quotation marks omitted). Article III of the Constitution

   establishes that the jurisdiction of the federal courts reaches only “Cases” and

   “Controversies.” U.S. Const. art. III, § 2. Absent a justiciable case or controversy

   between interested parties, a federal court lacks the “power to declare the law.” Steel

   Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).

          Article III standing requires Plaintiffs to have personally suffered (1) a concrete

   and particularized injury (2) that is traceable to the conduct they challenge, and that (3)

   would likely be redressed by a favorable decision. Spokeo, Inc. v. Robins, 136 S. Ct.

   1540, 1547 (2016). At the pleading stage, any complaint filed in federal court must




                                                 8
                                                                             Appendix Page 1512
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 987ofof29258




   “clearly allege facts demonstrating each element.” Id. (quotation marks and alterations

   omitted). A particularized injury is one that “affect[s] the plaintiff in a personal and

   individual way.” Id. at 1548 (internal quotation marks omitted).

          The gravamen of Plaintiffs’ Complaint, confirmed by a review of their attached

   affidavits, is the general assertion that allegedly illegal conduct occurred in multiple

   states across the country during the recent Presidential election, resulting in Plaintiffs’

   votes (to the extent each Plaintiff actually voted—some admit they did not) being diluted

   or discounted in some way, to the point where their votes did not matter.2 The allegedly

   illegal conduct supposedly included facilitating the use of more absentee ballots than

   Plaintiffs think was permissible; the unequal placement of ballot drop boxes; the

   modification of various state voting rules in a way Plaintiffs believe was inconsistent with

   state law; the publication by Facebook of certain messages and Facebook’s selective

   censorship of others; the implementation by municipalities across the country of

   allegedly inaccurate vote-counting technologies; and the charitable funding of certain

   municipalities’ voting inclusion and security programs.

          But whatever the grievances, the disputed conduct and the resulting claimed

   injury impacted 160 million voters in the same way. The Complaint, viewed as whole, is

   a generalized grievance about the operation of government, or about the actions of the



   2See Aff. of Kesha Crenshaw (Dkt. #1-7) (“I am routinely told by people, even my
   husband, that my vote didn’t matter, and that voting is just wasting my time. . . . I have
   watched what happened on Election Day and since, and now realize that the people
   who warned me that my vote didn’t count were right. I know that I did cast a ballot and
   voted in the election, but based on reports that I have seen, I have no faith that the
   outcomes reported are actually the votes that were cast, or that my vote was counted at
   all. . . . I can see with my own eyes the ‘irregularities’ that have been reported, and
   know what I see is not right, has not been explained, and calls into doubt the legitimacy
   of the election.”).


                                                  9
                                                                              Appendix Page 1513
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page10
                                                                           88ofof29
                                                                                  258




   Defendants on the operation of government, resulting in abstract harm to all registered

   voting Americans. It is not the kind of controversy that is justiciable in a federal court.

   See Wood v. Raffensperger, 981 F.3d 1307, 1314 (11th Cir. 2020) (claimed interest in

   ensuring that “only lawful ballots are counted” is a generalized grievance).

          As the Supreme Court of the United States has said in a case involving four

   Colorado voters who sought to challenge on federal constitutional grounds a Colorado

   Supreme Court decision relating to redistricting,

          We have consistently held that a plaintiff raising only a generally available
          grievance about government—claiming only harm to his and every citizen’s
          interest in proper application of the Constitution and laws, and seeking relief
          that no more directly and tangibly benefits him than it does the public at
          large—does not state an Article III case or controversy.

   Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam) (quoting Lujan, 504 U.S. at

   573-74 (1992)). See also Chiles v. Thornburgh, 865 F.2d 1197, 1205–06 (11th Cir.

   1989) (explaining that an injury to the right “to require that the government be

   administered according to the law” is a generalized grievance).

          The Supreme Court in Lance was specific that a case where voters allege only

   that the law (in that case the Elections Clause) has not been followed will not support

   standing to sue:

          [T]he problem with this allegation should be obvious: The only injury
          plaintiffs allege is that the law—specifically the Elections Clause—has not
          been followed. This injury is precisely the kind of undifferentiated,
          generalized grievance about the conduct of government that we have
          refused to countenance in the past. It is quite different from the sorts of
          injuries alleged by plaintiffs in voting rights cases where we have found
          standing. See, e.g. Baker v. Carr, 369 U.S. 186, 207–208, 82 S. Ct. 691, 7
          L. Ed. 2d 663 (1962). Because plaintiffs assert no particularized stake in the
          litigation, we hold that they lack standing to bring the Elections Clause claim.

   549 U.S. at 1198.




                                                 10
                                                                             Appendix Page 1514
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page11
                                                                           89ofof29
                                                                                  258




          It should be no surprise to Plaintiffs or their counsel that their generalized

   grievances about their votes being diluted or other votes being improperly counted

   would be insufficient to grant them the standing required under Article III of the

   Constitution. Numerous other cases challenging the 2020 election and its surrounding

   circumstances have been dismissed for precisely this reason (among many other

   reasons).

          For example, on December 11, 2020, the United States Supreme Court denied

   the State of Texas’ attempt to file a bill of complaint challenging the Commonwealth of

   Pennsylvania’s 2020 election procedures on the ground that “Texas has not

   demonstrated a judicially cognizable interest in the manner in which another State

   conducts its elections.” Texas v. Pennsylvania, 141 S. Ct. 1230 (2020).

          In Wood v. Raffensperger, the Eleventh Circuit held that attorney Lin Wood

   lacked standing in federal court to enforce Georgia’s election laws, in part because his

   claim that unlawfully processed absentee ballots diluted the weight of his vote was a

   generalized grievance “that cannot support standing.” 981 F.3d at 1314-15.

          In Bognet v. Secretary Commonwealth of Pennsylvania, where voters and a

   congressional candidate brought suit against the Secretary of the Commonwealth of

   Pennsylvania and county boards of election seeking to enjoin the counting of mail-in

   ballots during a three-day extension of the ballot-receipt deadline ordered by the

   Pennsylvania Supreme Court, and also seeking a declaration that the extension period

   was unconstitutional, the Third Circuit explained the doctrine of standing in clear terms:

          To bring suit, you—and you personally—must be injured, and you must be
          injured in a way that concretely impacts your own protected legal interests.
          If you are complaining about something that does not harm you—and does
          not harm you in a way that is concrete—then you lack standing. And if the



                                                11
                                                                            Appendix Page 1515
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12
                                                                           90ofof29
                                                                                  258




          injury that you claim is an injury that does no specific harm to you, or if it
          depends on a harm that may never happen, then you lack an injury for which
          you may seek relief from a federal court.

   980 F.3d 336, 348 (3d Cir. 2020), cert. granted and judgment vacated with instructions

   to dismiss as moot, ___ S. Ct.___, 2021 WL 1520777 (April 19, 2021). In Bognet, the

   court held that the plaintiffs lacked standing to sue for alleged injuries attributable to a

   state government’s violations of the Elections Clause, in part because the relief “would

   have no more directly benefitted them than the public at large.” Id. at 349.3

          In Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL

   5997680 (W.D. Pa. Oct. 10, 2020), the Western District of Pennsylvania dismissed a

   legal challenge to election guidance given by the Secretary of the Commonwealth of

   Pennsylvania regarding manned security near absentee drop boxes, performing of

   signature comparisons for mail-in ballots, and a county-residency requirement for poll

   watchers. The claim had been that the plaintiffs would suffer an injury through the non-

   equal treatment or dilution of their legitimately cast votes by improperly verified

   absentee or mail-in ballots. The court there found the plaintiffs lacked the “concrete” and

   “particularized” injury necessary for Article III standing, agreeing that the “claimed injury

   of vote dilution caused by possible voter fraud . . . too speculative to be concrete.” 2020

   WL 5997680, at *32.

          In Donald J. Trump for President, Inc. v. Cegavske, 488 F. Supp. 3d 993 (D. Nev.

   2020), the District of Nevada dismissed a lawsuit against Nevada’s Secretary of State

   that sought to challenge a Nevada law that expanded mail-in voting due to the COVID-

   19 pandemic. The law directed city and county election officials to mail paper ballots to


   3While the judgment in this case was vacated by the Supreme Court on mootness
   grounds, the reasoning on the issue of standing remains persuasive.


                                                 12
                                                                             Appendix Page 1516
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page13
                                                                           91ofof29
                                                                                  258




   all active registered voters. Plaintiffs sued, claiming an individual right under the

   Constitution to have a vote fairly counted, “without being distorted by fraudulently cast

   votes”—i.e., vote dilution—and also for violations of the Equal Protection Clause. The

   court dismissed the case for lack of standing, finding the claimed injury “impermissibly

   generalized” and “speculative.” 488 F.Supp.3d at 1000. “As with other ‘[g]enerally

   available grievance[s] about the government,’ plaintiffs seek relief on behalf of their

   member voters that “no more directly and tangibly benefits them than it does the public

   at large.” Id. (alteration omitted) (quoting Lujan, 504 U.S. at 573–74).

          In Bowyer v. Ducey, No. CV-20-02321-PHX-DJH, 2020 WL 7238261 (D. Ariz.

   Dec. 9, 2020), the District of Arizona rejected a suit by Republican nominees for

   Arizona’s Presidential Electors and Republican county chairs who sued Arizona’s

   governor and secretary of state seeking to set aside results of the 2020 election on the

   basis of fraud and election misconduct. Claims under both the Elections Clause and the

   Equal Protection Clause based on vote dilution were deemed inadequate for lack of

   Article III standing: “Defendants contend that Plaintiffs do not have standing to assert

   these claims and point out that these allegations are nothing more than generalized

   grievances that any one of the 3.4 million Arizonans who voted could make if they were

   so allowed. The Court agrees.” 2020 WL 7238261, at *5.

          In King v. Whitmer, Civ. No. 20-13134, 2020 WL 7134198 (E.D. Mich. December

   7, 2020), the Eastern District of Michigan rejected a lawsuit bringing claims of

   widespread voter irregularities and fraud in the processing and tabulation of votes and

   absentee ballots in the 2020 general election. The plaintiffs were registered Michigan

   voters and nominees of the Republican Party to be Presidential Electors on behalf of




                                                13
                                                                              Appendix Page 1517
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page14
                                                                           92ofof29
                                                                                  258




   the State of Michigan. They sued Michigan Governor Whitmer and Secretary of State

   Benson in their official capacities, as well as the Michigan Board of State Canvassers.

   Applying the doctrine of standing, the court there found that the plaintiffs had failed to

   establish that the alleged injury of vote dilution was redressable by a favorable court

   decision. 2020 WL 7134198, at *9. And with respect to the claimed violations of the

   Elections Clause and Electors Clause, the Court held that where “the only injury

   Plaintiffs have alleged is the Elections Clause has not been followed, the United States

   Supreme Court has made clear that ‘[the] injury is precisely the kind of undifferentiated,

   generalized grievance about the conduct of government that [courts] have refused to

   countenance.’” Id. at *10 (quoting Lance, 549 U.S. at 442).

          In Feehan v. Wisconsin Elections Commission, No. 20-cv-1771-pp, 2020 WL

   7250219 (E.D. Wis. Dec. 9, 2020), a case involving a Wisconsin political party’s

   nominee to be a Presidential Elector who brought suit alleging the election was the

   subject of wide-spread ballot fraud and violated the equal protection and due process

   clause, the court dismissed the suit for lack of standing because the claimed injury was

   not particularized:

          The plaintiff’s alleged injuries are injuries that any Wisconsin voter suffers if
          the Wisconsin election process were, as the plaintiff alleges, “so riddled with
          fraud, illegality, and statistical impossibility that this Court, and Wisconsin’s
          voters, courts, and legislators, cannot rely on, or certify, any numbers
          resulting from this election.” [ ] The plaintiff has not alleged that, as a voter,
          he has suffered a particularized, concrete injury sufficient to confer
          standing.

   2020 WL 7250219, at *9 (internal citation omitted). Many of the allegations found in

   Plaintiffs’ Complaint are identical to the allegations in the Feehan case. See id. at *2

   (reciting the Feehan complaint as alleging “massive election fraud, multiple violations of

   the Wisconsin Election Code, see e.g., Wis. Stat. §§ 5.03, et seq., in addition to the


                                                 14
                                                                              Appendix Page 1518
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page15
                                                                           93ofof29
                                                                                  258




   Election and Electors Clauses and Equal Protection Clause of the U.S. Constitution”

   based on “dozens of eyewitnesses and the statistical anomalies and mathematical

   impossibilities detailed in the affidavits of expert witnesses”).

          In Texas Voters Alliance v. Dallas County, Civ. No. 4:20-CV-00775, 2020 WL

   6146248 (E.D. Tex. Oct. 10, 2020), the Eastern District of Texas denied a motion for a

   temporary restraining order in a suit brought by a Texas voting rights group and voters

   under the Elections Clause, Supremacy Clause and Help Americans Vote Act, which

   alleged (similar to the allegations in this case) that by accepting or using CTCL’s private

   federal election grants, Texas counties acted ultra vires. The court found the plaintiffs

   lacked standing to challenge the counties’ acceptance of the CTCL grants because the

   injury claimed was an “undifferentiated, generalized grievance about the conduct of

   government” and “merely alleging that the grants may influence the election result and

   lead to possible disenfranchisement is not an injury-in-fact.” 2020 WL 6146248, at *4.

          In Iowa Voter Alliance v. Black Hawk County, C20-2078-LTS, 2021 WL 276700

   (N.D. Iowa January 27, 2021), the Northern District of Iowa dismissed a lawsuit brought

   by voters and a voter group, which also sought to challenge Iowa counties’ acceptance

   of CTCL grants which were intended to assist with the unforeseen costs of conducting

   an election during the COVID-19 pandemic. The court found

          none of plaintiffs alleged injuries constitutes an injury in fact, as they have
          failed to allege facts showing that the counties’ actions resulted in a
          concrete and particularized injury to their right to vote or to their rights under
          the Fourteenth and Ninth Amendments. Instead, they have done no more
          than assert generalized grievances against government conduct or which
          they do not approve.

   2021 WL 276700, at *7 (internal quotation marks, citations, and alterations omitted).




                                                 15
                                                                              Appendix Page 1519
 Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page16
                                                                           94ofof29
                                                                                  258




          In sum, federal courts addressing these issues, whether in the 2020 or other

   elections, are nearly uniform in finding the types of election-related harms of which the

   Plaintiffs complain insufficient to confer standing. The Middle District of North Carolina

   recently summarized some of these vote-dilution “generalized grievance” decisions:

                  Indeed, lower courts which have addressed standing in vote dilution
          cases arising out of the possibility of unlawful or invalid ballots being
          counted, as Plaintiffs have argued here, have said that this harm is unduly
          speculative and impermissibly generalized because all voters in a state are
          affected, rather than a small group of voters. See, e.g., Donald Trump for
          President, Inc. v. Cegavske, Case No. 2:20-CV-1445 JCM (VCF), ––– F.
          Supp. 3d ––––, ––––, 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020)
          (“As with other generally available grievances about the government,
          plaintiffs seek relief on behalf of their member voters that no more tangibly
          benefits them than it does the public at large.”) (internal quotations and
          modifications omitted); Martel v. Condos, Case No. 5:20-cv-131, ––– F.
          Supp. 3d ––––, ––––, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020) (“If
          every voter suffers the same incremental dilution of the franchise caused by
          some third-party’s fraudulent vote, then these voters have experienced a
          generalized injury.”); Paher v. Cegavske, 457 F. Supp. 3d 919, 926-27 (D.
          Nev. 2020) (“Plaintiffs’ purported injury of having their votes diluted due to
          ostensible election fraud may be conceivably raised by any Nevada voter.”);
          Am. Civil Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D.
          Tex. 2015) (“[T]he risk of vote dilution [is] speculative and, as such, [is] more
          akin to a generalized grievance about the government than an injury in
          fact.”)

                  Although “[i]t would over-simplify the standing analysis to conclude
          that no state-wide election law is subject to challenge simply because it
          affects all voters,” Martel, ––– F. Supp. 3d at ––––, 2020 WL 5755289, at
          *4, the notion that a single person’s vote will be less valuable as a result of
          unlawful or invalid ballots being cast is not a concrete and particularized
          injury necessary for Article III standing. Compared to a claim of
          gerrymandering, in which the injury is specific to a group of voters based on
          their racial identity or the district in which they live, all voters in North
          Carolina, not just Individual Plaintiffs, would suffer the injury Individual
          Plaintiffs allege. This court finds this injury to generalized to give rise to a
          claim of vote dilution . . ..

   Moore v. Circosta, Nos. 1:20CV911, 1:20CV912, 2020 WL 6063332, at *14 (M.D.N.C.

   Oct. 14, 2020).




                                                 16
                                                                             Appendix Page 1520
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page17
                                                                           95ofof29
                                                                                  258




          In contrast to the veritable tsunami of decisions finding no Article III standing in

   near identical cases to the instant suit, Plaintiffs’ arguments in opposition to Defendants’

   Motions to Dismiss are cursory and neither cite nor distinguish any of the cases that

   have found a lack of standing among voter plaintiffs making challenges to the 2020

   election. See Dkt. #64 at 10–11 (Plaintiffs’ Opposition to CTCL’s Motion to Dismiss

   citing cases from 1982, 1915, 1983, 1978, and 1976 and not discussing any of the

   many standing cases cited in CTLC’s moving papers); Dkt. #40 at 21–22 (Plaintiffs’

   Opposition to Facebook’s Motion to Dismiss making the same superficial arguments

   and citing the same cases); Dkt. #39 at 17–19 (Plaintiffs’ Opposition to Dominion’s

   Motion to Dismiss failing to cite or distinguish any of the other standing cases

   dismissing claims disputing the 2020 election). And in opposing the Motions to Dismiss,

   Plaintiffs paradoxically make arguments that implicitly concede the generalized, rather

   than particularized, nature of the injuries about which they complain.

          For example, in responding to Dominion’s Motion to Dismiss, Plaintiffs attempt to

   explain their claimed individualized injury as follows:

          The Plaintiffs alleged that their individual rights to vote in a Presidential
          election, and to be treated equally and fairly, have been burdened by the
          conduct of Dominion. [. . . ] Even for those voters in State’s [sic] that do not
          utilize Dominion, their shared right to vote for the President and Vice
          President was burdened by this Colorado corporation.

   Dkt. #39 at 20. In trying to explain how this injury is particularized to the individual

   plaintiffs and not all members of the public, Plaintiffs purport to clarify that it is only

   registered voters—all 160 million of them—who “have had their rights infringed –and

   this [have] the standing to bring suit.” Id. But reducing the number of allegedly harmed

   Plaintiffs from 300 million total Americans to only 160 million registered voters does not

   make the harm complained of any less generalized nor any more particularized. As the


                                                  17
                                                                               Appendix Page 1521
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page18
                                                                           96ofof29
                                                                                  258




   cases cited above make clear, a claim that “all voters” are affected the same way is no

   more particularized than a claim that the “general public” is so affected.

          In opposing the motions to dismiss, Plaintiffs’ only tangentially relevant citation is

   to a dissenting opinion by Justice Thomas in a denial of certiorari. See Dkt. #39 at 21

   (citing Justice Thomas’s dissent in Republican Party of Pennsylvania v. Degraffenreid,

   141 S. Ct. 732 (2021) (denying petitions for writ of certiorari)). It should go without

   saying that denials of certiorari are not binding authority. See House v. Mayo, 324 U.S.

   42, 48 (1945) (“[A] denial of certiorari by this Court imports no expression of opinion

   upon the merits of a case.”). And dissenting opinions are, by definition, not the law. But

   even Justice Thomas’s dissent to the denial of certiorari said nothing about the standing

   of registered voters to challenge a state’s use of specific election technology, or

   standing to challenge a social network’s editorial policies because of the impact it might

   have on the electorate at large, or standing to dispute a non-profit’s donations to

   municipalities for election-related purposes.

          Plaintiffs fare no better on the standing issue in their brief opposing Facebook’s

   Motion to Dismiss. See Dkt. #40. The alleged complaint against Facebook is that the

   company, its founder Zuckerberg, and the non-profit CTCL, formed an “obvious

   conspiracy” working “with local governments to place ballot drop boxes primarily in

   urban areas, which has the purpose and effect of avoiding or intercepting the U.S. Mail.”

   Id. at 2. According to Plaintiffs, this was part of a

          secret conspiracy among a “cabal” formed by an “informal alliance between
          left-wing activists and business titans,” to “fortify” the election through new
          voting machines, new election laws, hundreds of millions in cash, new poll
          workers, millions of new mail-in ballots, social media censorship,
          propaganda, media manipulation, and lawsuit suppression through the use




                                                  18
                                                                            Appendix Page 1522
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page19
                                                                           97ofof29
                                                                                  258




          of threats, intimidation and strategic lawsuits against public participation,
          which takes credit for impacting the outcome of the election.

   Id. at 3. In attempting to describe the supposedly individualized nature of the injury

   suffered by Plaintiffs at the hands of Facebook to justify standing their standing to sue,

   Plaintiffs refute their own argument:

          Here, every registered voter was deprived of a fair and legitimate process
          administered by the relevant state actors. Further, the lack of legitimacy
          not only devalues and dilutes the votes that were cast, but also reinforces
          the notion that individual votes do not matter, thereby diminishing the
          perceived present value of the right to vote in future elections and
          suppressing subsequent voter turnout. Registered voters have been
          subjected to tumult, mental anguish and division for months. These
          injuries are bipartisan, and have been suffered by all registered voters
          regardless of whom their vote was cast. Although some registered voters
          may be content that the candidate of their choice was certified as the
          winner, questionable election integrity impacts all registered voters.

   Id. at 22–23 (emphasis added). This is almost the hornbook definition of a generalized

   grievance that broadly affects all of a state’s voters in the same way. It is lethal to

   Plaintiffs’ claim to have standing to sue. See Moore, 2020 WL 6063332, at *14 (“This

   harm is unduly speculative and impermissibly generalized because all voters in a state

   are affected, rather than a small group of voters.”); Bowyer, 2020 WL 7238261, at *5

   (“[T]hese allegations are nothing more than generalized grievances that any one of the

   3.4 million Arizonans who voted could make if they were so allowed.”); King, 2020 WL

   7134198, at *10 (‘[T]he injury is precisely the kind of undifferentiated, generalized

   grievance about the conduct of government that courts have refused to countenance.’”)

   (alterations omitted) (quoting Lance, 549 U.S. at 442).

          At oral argument on April 27, 2021, Plaintiffs’ counsel tried to say that the

   numerous other similar cases denying standing were different because those cases

   involved suits against state actors or state agencies, and here Plaintiffs are suing



                                                 19
                                                                             Appendix Page 1523
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page20
                                                                           98ofof29
                                                                                  258




   corporations (and a non-profit). This argument ignores that, until they were dismissed,

   Plaintiffs had sued a number of state governors and secretaries of state. More

   important, no case makes the distinction that Plaintiffs try to make. Standing, or at least

   the injury-in-fact element of standing, arises from a plaintiff’s claimed injury, not the

   particular defendant it is seeking to sue, or in what capacity. Here, Plaintiffs’ claimed

   injuries are general, unparticularized, and shared with every other registered voter in

   America.

          Without Plaintiffs having standing to sue, there is no case or controversy for the

   Court to address. The complaint therefore will be dismissed for lack of federal

   jurisdiction.

   Amendment of the Complaint

          The Federal Rules of Civil Procedure grant amendment as of right where the

   amendment is made within 21 days after service of a motion under Rule 12(b). Fed. R.

   Civ. P. 15(a)(1)(B). After this period, amendment may only be granted with the court’s

   leave. The grant or denial of an opportunity to amend is within the discretion of the

   court. Foman v. Davis, 371 U.S. 178, 182 (1962). “The court should freely grant leave

   when justice so requires.” Fed. R. Civ. P. 15(a)(2). In civil-rights cases, that means

   granting leave unless “amendment would be futile or inequitable.” Vorchheimer v. Phila.

   Owners Ass’n, 903 F.3d 100, 113 (3d Cir. 2018).

          The Supreme Court has approved denial of leave to amend when any

   amendment would be futile. Foman, 371 U.S. at 182. “A proposed amendment is futile if

   the complaint, as amended, would be subject to dismissal.” Anderson v. Suiters, 499

   F.3d 1228, 1238 (10th Cir. 2007). See also Midcities Metro. Dist. No. 1 v. U.S. Bank




                                                 20
                                                                             Appendix Page 1524
  Case
Case   1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN   Document  92 Filed
                                 155-7 Filed04/28/21
                                             09/18/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page21
                                                                           99ofof29
                                                                                  258




   Nat’l. Ass’n., 44 F. Supp. 3d 1062, 1068 (D. Colo. 2014) (denying leave to amend where

   Plaintiff had no standing). The factual allegations in a proposed amended complaint

   “must be enough to raise a right to relief above the speculative level.” Christy Sports,

   LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009).

          The proposed Amended Complaint adds 152 individual plaintiffs and grows in

   length to 882 paragraphs and 115 pages. See Dkt. #48-1. The newly added Plaintiffs

   are registered voters are from thirty-three different states, spanning from Alabama,

   Alaska, and Arizona, to West Virginia, Wisconsin, and Wyoming. In connection with the

   Amended Complaint, Plaintiffs’ counsel has submitted an affidavit (Dkt. #48-3)

   describing how he and his staff have fielded hundreds of phone calls and e-mails while

   coordinating with individuals seeking to join this suit. According to Plaintiffs’ counsel,

   “Every individual who has made contact has universally believed that they had been

   damaged and expressed a deep sense of loss of trust and confidence in the electoral

   process, specifically caused by the actions of the named Defendants.” Id. at 2, ¶ 6. At

   oral argument, Plaintiffs’ counsel explained that he has collected more than 400

   additional affidavits describing the mental anguish and suffering these new prospective

   Plaintiffs have gone through as a result of the disputed election. He proposed to file

   those affidavits with the Court. (He should not file them.)

          In addition to the existing claims for violation of the Electors Clause, Equal

   Protection Clause, Due Process Clause, undue burden on the rights to associate and

   freedom of the press, and the constitutional challenge to 47 U.S.C. § 230(c), the

   proposed Amended Complaint seeks to add claims for (1) violation of 18 U.S.C. §

   1962(c)—enterprise racketeering against Facebook, CTCL, Zuckerberg and Chan; (2)




                                                21
                                                                             Appendix Page 1525
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 22
                                                                          100ofof29258




    racketeering conspiracy against the same defendants; and (3) constitutional challenges

    to Michigan State Law (M.C.L. 168.759(3)); Georgia State law (O.C.G.A. 21-2-386 et

    seq.); Pennsylvania state law (Act 77); and Wisconsin state laws (Wis. Stat. 6.855(3)

    and 7.15(2m)).4 The Amended Complaint continues to seek a declaratory judgment that

    each of the Defendants “acted in contravention to the limitations imposed by the

    Constitution and the laws relate to a federal Presidential election to the injury of

    Plaintiffs.” Dkt. #48-1 at 113, ¶ 878. Plaintiffs also continue to seek “permanent

    injunctive relief against the Defendants to enjoin them from continuing to burden the

    rights of the Plaintiffs and all similarly situated registered voters.” Id. at 114, ¶ 881.

           In terms of the factual additions found in the Amended Complaint, Plaintiffs add

    numerous additional paragraphs. Many of those paragraphs use the language of the

    RICO statute to paint a picture of the Defendants as co-conspirators in a grand national-

    level effort to corrupt the Presidential election of 2020. See Dkt. 48-1 at 5–7, ¶ 13 (“The

    2020 Presidential election was unconstitutionally influenced by a well-funded cabal of

    powerful people . . .”); ¶ 14 (“This well-funded group of persons, associated in fact . . .”);

    & ¶¶ 15–28 (describing the actions of the alleged “enterprise,” including coordinating

    with non-profit organizations and local municipalities to make changes to voting

    procedures).

           The new paragraphs also add details about alleged problems with Dominion’s

    electronic voting systems and software. See id. at 8, ¶ 42 (“Dominion’s voting machines,

    tabulators, poll books, automated data, and other products and services were and are



    4Although at oral argument, Plaintiffs’ counsel made clear that Plaintiffs’ are
    withdrawing their claims purporting to challenge the various state election laws or
    provisions.


                                                   22
                                                                               Appendix Page 1526
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 23
                                                                          101ofof29258




    defective, and not deployed in a workmanlike manner sufficient to ensure the validity of

    the election results.”); & ¶ 44 (“Dominion’s software and other products are susceptible

    to hacking, bugs, malware and configuration errors.”).

           And, in support of the class action allegations, the proposed Amended Complaint

    lists a series of supposed “common questions” that could be determined on a class-

    wide basis, including, among others:

                  Whether Defendants engaged in a scheme and enterprise to
           improperly interfere with the 2020 Presidential election, by the use of
           devices and methods that affected or diluted the Plaintiffs’ right to vote in a
           free and fair Presidential election;

                 Whether Defendants used the US Mail to further their scheme and
           enterprise and improperly interfere with the 2020 Presidential election;

                   Whether Defendants engaged in a conspiracy against the rights and
           liberties of registered voters by employing their scheme and enterprise
           aimed at the election machinery; [and]

                   Whether Defendants engaged in a conspiracy against the rights and
           liberties of registered voters by engaging in censorship of political and
           dissenting speech.”

    Id. at 32, ¶ 253(a), (b), (d), & (e). But the Amended Complaint adds nothing meaningful

    or different to the injuries claimed by the Plaintiffs.

           Just as in the original Complaint, all the supposed injuries relate to Plaintiffs’

    votes and the alleged dilution thereof. See, e.g., id. at 85, ¶¶ 676–79 (“The evidence

    establishes that the enterprise has engaged in a scheme to dilute the votes of some,

    and count illegal ballots to the benefit of another. This hurts every registered voter in the

    country irrespective of voter affiliation. Other than the nefarious, the honest American

    voter wants every vote counted to legally determine the President and Vice President.”).

           Under normal circumstances and in a normal case, where a plaintiff seeks to

    amend the complaint for the first time relatively soon after the start of the litigation, even


                                                   23
                                                                              Appendix Page 1527
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 24
                                                                          102ofof29258




    after responding substantively to a motion to dismiss, it is near automatic for leave to

    amend to be granted. The exception is where, given the nature of the claims, no

    amendment can salvage a fatally flawed suit and it is everyone’s interest that the

    litigation be ended. This is such a fatally flawed case.

           On the critical question of standing, the proposed Amended Complaint fares no

    better than the original. Plaintiffs’ claim to standing is that these new 152 Plaintiffs, and

    the class and subclasses that the Amended Complaint hopes to certify, all have

    “standing to vindicate the [sic] rights as registered voters in a federal Presidential

    Election.” Dkt. #48 at 4. Plaintiffs insist that “it would improper for a federal court to deny

    registered voters . . . standing to vindicate their rights, protected under the Constitution.”

    Id. Plaintiffs maintain that “each of them” has “a right to seek adjudication of federal

    questions of singular effect over Defendants.” Id.

           But Plaintiffs misunderstand the nature of the standing inquiry. Standing is not

    something that is granted or denied by a court. A plaintiff has standing to sue because

    of the nature of the injury she has suffered and the circumstances which caused that

    injury. If a plaintiff has suffered an identifiable, distinct, and particularized injury,

    redressable by court action, then standing exists. Here, by their own admission,

    Plaintiffs’ claimed injuries are no different than the supposed injuries experienced by all

    registered voters. This is a generalized injury that does not support the standing

    required for a genuine case or controversy under Article III of the Constitution.

           In their replies in support of the Motion for Leave to Amend, Plaintiffs cite the

    recent Supreme Court case of Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021). In

    Uzuegbunam, former students at a state college had wished to exercise their religion by




                                                    24
                                                                                 Appendix Page 1528
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 25
                                                                          103ofof29258




    sharing their faith on campus. The students obtained a required permit and were

    distributing religious materials in a designated “free speech zone” when a campus

    police office asked the students to stop. Campus policy at the time prohibited using the

    free speech zone to say anything that “disturbs the peace and/or comfort of persons.”

    The plaintiffs sued, arguing the policies violated the First Amendment. The college then

    changed the challenged policies rather than defend them, and argued that the case

    should be dismissed on the ground that the policy change rendered the request for

    injunctive relief moot, arguably leaving the students without standing to sue for lack of a

    redressable case or controversy. But the students had sought nominal damages in

    addition to injunctive relief. The question for the Supreme Court was whether a plea for

    nominal damages for an already completed constitutional injury could by itself establish

    the redressability element of standing.

           The Court held that a request for nominal damages alone does satisfy the

    redressability element necessary for Article III standing where a plaintiff’s claim is based

    on a completed violation of a legal right and the plaintiff establishes the first two

    elements of standing—injury and traceability. 141 S. Ct. at 801–02. But the

    Uzuegbunam decision is clear that a plea for nominal damages only satisfies the

    redressability element of standing, not the requirement for pleading particularized injury:

    “This is not to say that a request for nominal damages guarantees entry to court. Our

    holding concerns only redressability. It remains for the plaintiff to establish the other

    elements of standing (such as particularized injury).” Id. at 802. In Uzuegbunam, there

    was no debate that the plaintiff had suffered particularized injury—he had tried to




                                                  25
                                                                              Appendix Page 1529
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 26
                                                                          104ofof29258




    exercise his right to free speech and religion and been stopped by the campus police

    from doing so.

           In this case, by contrast, whether in the original Complaint or the proposed

    Amended Complaint, Plaintiffs allege no particularized injury traceable to the conduct of

    Defendants, other than their general interest in seeing elections conducted fairly and

    their votes fairly counted. As outlined in the section above, when the alleged injury is

    undifferentiated and common to all members of the public or a large group, courts

    routinely dismiss such cases as “generalized grievances” that cannot support standing.

    United States v. Richardson, 418 U.S. 166, 173–75 (1974). And the injuries complained

    of in this case are general grievances shared by all registered voters that do not give

    standing to sue.

           Asked at oral argument to direct the Court to the “best case” supporting Plaintiffs’

    position that they have standing to sue, Plaintiffs’ counsel mentioned Anderson v.

    Celebreze, 460 U.S. 780 (1983). Anderson involved a suit by independent Presidential

    candidate John Anderson who challenged the State of Ohio’s arguably discriminatory

    requirements for independent Presidential candidates who sought a place on the Ohio

    ballot. Ohio required an independent candidate to submit required documents, filing

    fees, and the requisite signatures many months in advance of the election (by March 20

    for the November election), while political party nominees were automatically granted a

    place a ballot. While Anderson submitted all the necessary paperwork and obtained the

    requisite number of signatures, he did so after the early filing deadline had passed, and

    Ohio’s Secretary of State refused to accept Anderson’s nominating petition. Three days

    later, Anderson himself and three voters sued in the Southern District of Ohio




                                                26
                                                                            Appendix Page 1530
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 27
                                                                          105ofof29258




    challenging the constitutionality of Ohio’s early filing deadline for independent

    candidates. 460 U.S. at 782–83. While the Anderson opinion talks a great deal about

    the right to vote being “fundamental,” id. at 788, the case says nothing about standing.

    Anderson, as a candidate being denied a spot on the ballot, obviously had a

    particularized injury that granted him standing. The Anderson supporters too had a

    particularized injury: the candidate they sought to vote for was being denied a spot on

    the ballot. Their right to vote for the Presidential candidate of their choice was being

    denied. Even the dissent, which disagreed that Ohio’s early registration requirements

    were unconstitutional, conceded the particularized nature of Anderson’s and his

    supporters’ injuries: “Anderson and his supporters would have been injured by Ohio's

    ballot access requirements; by failing to comply with the filing deadline for nonparty

    candidates Anderson would have been excluded from Ohio's 1980 general election

    ballot.” Id. at 808 (Rehnquist, J., dissenting). Thus, even Plaintiffs’ purported “best case”

    to justify standing provides no support at all.

           Therefore, I find that any amendment of this Complaint which seeks to bring suit

    on behalf of all registered voters in the United States for alleged illegality in the conduct

    of the 2020 election and associated vote dilution is futile because Plaintiffs cannot

    allege particularized injury sufficient to establish Article III standing. Leave to amend will

    be denied. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006)

    (explaining that district court may dismiss without granting leave to amend when

    amendment would be futile, and affirming dismissal without leave to amend for lack of

    standing, but noting such dismissal should be without prejudice); Hutchinson v. Pfeil,

    211 F.3d 515, 523 (10th Cir. 2000) (affirming dismissal for lack of standing and




                                                  27
                                                                              Appendix Page 1531
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 28
                                                                          106ofof29258




    approving denial of amendment of pleading on grounds of futility because proposed

    amendment would not cure the standing deficiency); Grossman v. Novell, Inc., 120 F.3d

    1112, 1126 (10th Cir. 1997) (affirming denial of leave to amend on grounds of futility

    and failure to show how any amendment would cure identified deficiencies). See also

    Donald J. Trump for President, 830 F. App’x at 389 (affirming denial of leave to amend

    suit challenging 2020 election on grounds of futility because the proposed Second

    Amended Complaint would not survive a motion to dismiss).

           At oral argument, counsel for CTCL pointed out that although Plaintiffs filed an

    opposition to Dominion and Facebook’s Motions to Dismiss and therefore forfeited their

    ability to amend the Complaint as a matter of right, the timing was different for CTCL’s

    Motion to Dismiss. It is apparently not clear under Tenth Circuit caselaw whether

    Plaintiffs can still amend as a matter of right. CTCL’s proposed solution to avoid any

    procedural confusion is to allow the amendment and then dismiss the Amended

    Complaint for lack of standing. As they say, “six of one and half dozen of the other.” I

    deny the amendment on the grounds of futility. A proposed amendment is futile if it

    would not survive a motion to dismiss. To be clear, if the amendment were allowed, the

    proposed Amended Complaint would nevertheless be subject to dismissal for lack of

    standing. Nothing in the proposed Amended Complaint changes the standing analysis.

           Because the Court lacks jurisdiction to hear Plaintiffs’ suit, it will not address the

    many other bases for dismissal raised in Defendants’ motions.

    Conclusion

           It is hereby ORDERED that the Motions to Dismiss of Defendants Dominion,

    Facebook, and CTCL (Dkt. ##22, 23, & 41) are GRANTED. It is further ORDRED that




                                                  28
                                                                              Appendix Page 1532
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 92 Filed
                                  155-7 Filed 04/28/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 29
                                                                          107ofof29258




    Plaintiffs’ Complaint (Dkt. #1) is DISMISSED WITHOUT PREJUDICE for lack of

    standing. See Brereton, 434 F.3d at 1219 (dismissal for lack of standing should be

    without prejudice).

             Because Plaintiffs have voluntarily dismissed the claims against the various state

    officials of Georgia, Michigan, Pennsylvania, and Wisconsin (Brian Kemp, Brad

    Raffensperger, Gretchen Whitmer, Jocelyn Benson, Tom Wolf, Kathy Boockvar, Tony

    Evers, Ann S. Jacobs, Mark Thomsen, Marge Bostelman, Julie E. Glancey, Dean

    Knudson, and Robert F. Spindell, Jr.), it is further ORDERED that the Motions to

    Dismiss filed by those state official defendants (Dkt. ##46, 47, & 49) are DENIED as

    moot.

             It is further ORDERED that Plaintiffs’ Motion for Leave to File an Amended

    Complaint (Dkt. #48) is DENIED on the grounds of futility.



    Dated:         April 28, 2021
                   Denver, Colorado                   N. Reid. Neureiter
                                                      United States Magistrate Judge




                                                 29
                                                                            Appendix Page 1533
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    93 Filed
                                  155-7  Filed09/18/21
                                               04/29/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page108
                                                                             1 ofof2 258




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    Civil Action No. 1:20-cv-03747

    KEVIN O’ROURKE, et al.,

    Plaintiffs,

    v.

    DOMINION VOTING SYSTEMS INC., et al.,

    Defendants.


                           PLAINTIFFS’ NOTICE OF CORRECTION OF
                         PLAINTIFF’S AFFIDAVIT BY INTERLINEATION


            COME NOW the Plaintiffs, by and through counsel, and hereby submit the following

    Notice of Correction of Plaintiff’s Affidavit by Interlineation, to ensure that it accurately reflect

    his voting status in the 2020 Presidential Election.

            1.     Plaintiff, Kevin O’Rourke, filed his original affidavit with this Court at the time

    of the filing of the original complaint.

            2.     In his affidavit, Mr. O’Rourke stated that he did not vote in the last two

    Presidential election cycles.

            3.     The affidavit was unclear, and the Court and counsel for at least one of the

    Defendant’s has stated on the record that, according to the affidavit, Mr. O’Rourke did not vote

    in the 2020 Presidential election.




                                                      1

                                                                                    Appendix Page 1534
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    93 Filed
                                  155-7  Filed09/18/21
                                               04/29/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page109
                                                                             2 ofof2 258




            4.      However, Mr. O’Rourke did vote in the 2020 Presidential election, and has made

    his claims for damages and other relief. Attached hereto as Plaintiff’s Exhibit 1, is a true and

    correct copy of Mr. O’Rourke’s supplemental affidavit, with his voting record attached.

            5.      Plaintiffs understand that this notice will not affect the Court’s orders of April 28,

    2021, but submits this notice to correct the record.

            WHEREFORE, to ensure accuracy in the record, the Plaintiff, Kevin O’Rourke, by and

    through counsel hereby respectfully submits this notice to correct his affidavit by interlineation

    to ensure that his original affidavit correctly states that he did, in fact, vote in the 2020

    Presidential election.

            Dated this 29th day of April, 2021.

            Respectfully submitted,

            PLAINTIFFS COUNSEL:

            By: s/Ernest J. Walker                          By:     s/ Gary D. Fielder
            Ernest J. Walker (MI P58635)                            Gary D. Fielder (CO 19757)
            ERNEST J. WALKER LAW OFFICE                             LAW OFFICE OF GARY FIELDER
            1444 Stuart St.                                         1444 Stuart St.
            Denver, CO 80204                                        Denver, CO 80204
            (720) 306-0007                                          (720) 306-0007
            ernestjwalker@gmail.com                                 gary@fielderlaw.net


                                      CERTIFICATE OF SERVICE
            The undersigned hereby certifies that on April 29, 2021, a copy of the foregoing
    document was electronically filed with the Court using the CM/ECF system which will send
    notification of such filing to all counsel of record.

    s/Ernest J. Walker
    ERNEST J. WALKER LAW OFFICE
    1444 Stuart St.
    Denver, CO 80204
    (720)306-0007
    ernestjwalker@gmail.com



                                                       2

                                                                                      Appendix Page 1535
  Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN    Document
                        Document   93-1Filed
                                 155-7   Filed 04/29/21USDC
                                             09/18/21   USDC ColoradoPage
                                                            Colorado  Page 1 of
                                                                          110 of5258




                                                               Appendix Page 1536
  Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN    Document
                        Document   93-1Filed
                                 155-7   Filed 04/29/21USDC
                                             09/18/21   USDC ColoradoPage
                                                            Colorado  Page 2 of
                                                                          111 of5258




                                                               Appendix Page 1537
  Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN    Document
                        Document   93-1Filed
                                 155-7   Filed 04/29/21USDC
                                             09/18/21   USDC ColoradoPage
                                                            Colorado  Page 3 of
                                                                          112 of5258




                                                               Appendix Page 1538
  Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN    Document
                        Document   93-1Filed
                                 155-7   Filed 04/29/21USDC
                                             09/18/21   USDC ColoradoPage
                                                            Colorado  Page 4 of
                                                                          113 of5258




                                                               Appendix Page 1539
  Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN    Document
                        Document   93-1Filed
                                 155-7   Filed 04/29/21USDC
                                             09/18/21   USDC ColoradoPage
                                                            Colorado  Page 5 of
                                                                          114 of5258




                                                               Appendix Page 1540
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    94 Filed
                                  155-7  Filed09/18/21
                                               04/29/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page115
                                                                             1 ofof2 258




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No. 1:20-cv-03747

    KEVIN O’ROURKE, et al.,

    Plaintiffs,

    v.

    DOMINION VOTING SYSTEMS INC., et al.,

    Defendants.


                                 PLAINTIFFS’ NOTICE OF APPEAL



            Notice is hereby given that the Plaintiffs in the above-captioned case, hereby appeal to

    the United States Court of Appeals for the Tenth Circuit from the order of this Court granting

    Defendants’ Motions to Dismiss [Doc. ##22, 23, &41] and denying Plaintiffs’ Motion to Amend

    Complaint [Doc. 48], entered on April 28, 2021.

            Dated this 29th day of April, 2021.

            Respectfully submitted,

            PLAINTIFFS COUNSEL:

            By: s/ Ernest J. Walker                      By:     s/ Gary D. Fielder
            Ernest J. Walker (MI P58635)                         Gary D. Fielder (CO 19757)
            ERNEST J. WALKER LAW OFFICE                          LAW OFFICE OF GARY FIELDER
            1444 Stuart St.                                      1444 Stuart St.
            Denver, CO 80204                                     Denver, CO 80204
            (720) 306-0007                                       (720) 306-0007
            ernestjwalker@gmail.com                              gary@fielderlaw.net




                                                     1

                                                                                  Appendix Page 1541
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    94 Filed
                                  155-7  Filed09/18/21
                                               04/29/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page116
                                                                             2 ofof2 258




                                  CERTIFICATE OF SERVICE
            The undersigned hereby certifies that on April 29, 2021, a copy of the foregoing
    document was electronically filed with the Court using the CM/ECF system which will send
    notification of such filing to all counsel of record.

    s/ Ernest J. Walker
    ERNEST J. WALKER LAW OFFICE
    1444 Stuart St.
    Denver, CO 80204
    (720)306-0007
    ernestjwalker@gmail.com




                                                 2

                                                                            Appendix Page 1542
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    95 Filed
                                  155-7  Filed09/18/21
                                               04/30/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page117
                                                                             1 ofof2 258


                                    UNITED STATES DISTRICT COURT           Alfred A. Arraj
                                    FOR THE DISTRICT OF COLORADO           United States Courthouse
                                         OFFICE OF THE CLERK               901 19th Street
                                                                           Denver, Colorado 80294
                                                                           www.cod.uscourts.gov


    Jeffrey P. Colwell                                                     Phone: (303) 844-3433
    Clerk



   Date: 4/30/2021
                                                                             USA or other
      Pro Se             Retained         CJA                   FPD          Federal Agency
                                                                          (Appeal Fee Exempt)

   Case No: 20-cv-03747-NRN                                      Amended Notice of Appeal
                                                                 Other pending appeals
   Date Filed: 4/29/2021                                         Transferred Successive
                                                                 §2254 or §2255
   Appellant: Kevin O'Rourke                                     Supplemental Record

   Pro Se Appellant:
           IFP forms mailed/given                Motion IFP pending          Appeal fee paid
                                                 IFP denied                  Appeal fee not paid

   Retained Counsel:
            Appeal fee paid               Appeal fee not paid                Motion IFP filed

    The Preliminary Record on Appeal is hereby transmitted to the Tenth Circuit Court of
    Appeals. Please refer to the forms, procedures, and requirements for ordering
    transcripts, preparing docketing statements and briefs, and designations of the record
    that are found on the Tenth Circuit’s website, www.ca10.uscourts.gov.

    If not already completed, either an appeal fee payment for filing this case or filing of a
    motion to proceed in forma pauperis will be made to this District Court.

    The transcript order form must be filed in the District Court as well as the Court of Appeals
    within 14 days after the notice of appeal was filed with the District Court.


    If you have questions, please contact this office.

                                                Sincerely,

                                                JEFFREY P. COLWELL, CLERK

                                                by: s/C. Madrid
                                                     Deputy Clerk


  Rev. 8/17/2017

                                                                             Appendix Page 1543
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    95 Filed
                                  155-7  Filed09/18/21
                                               04/30/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page118
                                                                             2 ofof2 258

    cc:    Clerk of the Court, Tenth Circuit Court of Appeals




   Rev. 8/17/2017

                                                                  Appendix Page 1544
  Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                         Document  Document
                                    95-1 Filed
                                  155-7   Filed
                                              9204/30/21
                                                  Filed 04/28/21
                                               09/18/21   USDCColorado
                                                         USDC    Colorado
                                                                  Page 1 ofPage
                                                                            Page
                                                                            29 119
                                                                                 1 ofof31
                                                                                        258




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

    Civil Action No. 20-cv-03747-NRN

    KEVIN O’ROURKE,
    NATHANIEL L. CARTER,
    LORI CUTUNILLI,
    LARRY D. COOK,
    ALVIN CRISWELL,
    KESHA CRENSHAW,
    NEIL YARBROUGH, and
    AMIE TRAPP,

    Plaintiffs,

    v.

    DOMINION VOTING SYSTEMS INC., a Delaware corporation,
    FACEBOOK, INC., a Delaware corporation,
    CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
    MARK E. ZUCKERBERG, individually,
    PRISCILLA CHAN, individually,
    BRIAN KEMP, individually,
    BRAD RAFFENSPERGER, individually,
    GRETCHEN WHITMER, individually,
    JOCELYN BENSON, individually,
    TOM WOLF, individually,
    KATHY BOOCKVAR, individually,
    TONY EVERS, individually,
    ANN S. JACOBS, individually,
    MARK L. THOMSEN, individually,
    MARGE BOSTELMAN, individually,
    JULIE M. GLANCEY,
    DEAN KNUDSON, individually,
    ROBERT F. SPINDELL, JR, individually, and
    DOES 1-10,000,

    Defendants.

          ORDER ON DEFENDANTS’ MOTIONS TO DISMISS (Dkt. ##22, 23, & 41) &
                     PLAINTIFFS’ MOTION TO AMEND (Dkt. #48)


    N. REID NEUREITER
    United States Magistrate Judge



                                            1
                                                                    Appendix Page 1545
                                                                                              1
  Case
Case    1:20-cv-03747-NRN
            Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                          Document  Document
                                     95-1 Filed
                                   155-7   Filed
                                               9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                          USDC    Colorado
                                                                   Page 2 ofPage
                                                                             Page
                                                                             29 120
                                                                                  2 ofof31
                                                                                         258




           This matter is before the Court with the consent of the Parties, referred for all

    purposes by Chief Judge Philip A. Brimmer pursuant to 28 U.S.C. § 636(c).

           This lawsuit arises out of the 2020 election for President of the United States.

    The original Complaint, filed December 22, 2020 (Dkt. #1) and which purports to be a

    class action lawsuit brought on behalf of 160 million registered voters, alleges a vast

    conspiracy between four state governors; secretaries of state; and various election

    officials of Michigan, Wisconsin, Pennsylvania and Georgia; along with Dominion Voting

    Systems, Inc.—a private supplier of election and voting technology; the social media

    company Facebook, Inc.; the Center for Tech and Civic Life (“CTCL”)—a non-profit

    organization dedicated to making elections more secure and inclusive; as well as

    Facebook founder Mark Zuckerberg and his wife Priscilla Chan.

           I use the words “vast conspiracy” advisedly. That is what the Complaint, all 84

    pages and 409-plus paragraphs, alleges: that “the Defendants engaged in concerted

    action to interfere with the 2020 presidential election through a coordinated effort to,

    among other thing, change voting laws without legislative approval, use unreliable

    voting machines, alter votes through an illegitimate adjudication process, provide illegal

    methods of voting, count illegal votes, suppress the speech of opposing voices,

    disproportionally and privately fund only certain municipalities and counties, and other

    methods, all prohibited by the Constitution.” Dkt. #1 at 2, ¶ 4.

           The named Plaintiffs are from Virginia (Kevin O’Rourke), Michigan (Nathaniel

    Carter and Kesha Crenshaw), Colorado (Lori Cutunilli and Neil Yarbrough), Alaska

    (Alvin Criswell), California (Larry D. Cook), and Alabama (Amie Trapp).




                                                 2
                                                                            Appendix Page 1546
                                                                                                 2
  Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                         Document  Document
                                    95-1 Filed
                                  155-7   Filed
                                              9204/30/21
                                                  Filed 04/28/21
                                               09/18/21   USDCColorado
                                                         USDC    Colorado
                                                                  Page 3 ofPage
                                                                            Page
                                                                            29 121
                                                                                 3 ofof31
                                                                                        258




           Plaintiffs’ affidavits, attached to the Complaint, shed light on the personal feelings

    and motivations in bringing this suit, highlighting their personal anguish stemming from

    the 2020 presidential election. For example, Mr. O’Rourke, a Virginia certified public

    accountant and a self-professed “free man, born of a free woman and free man,”

    explains:

           I have lost any faith in the existing form of government and technology
           monopolies; I am angry; I am frustrated; I cannot sleep at night; I suffer from
           anxiety as a result of this uncertainty; I have lost my desire to communicate
           with most people openly and remain guarded as to my interactions and
           communication with every day people; I feel I have no voice, no rights, and
           I have been 100% abandoned by the government in all its forms[.]

    Dkt. #1-2 at ¶ 36.

           Mr. Carter, a 55-year old Michigander from Benton Harbor, swears that

           DOMINION and others were aware or should have been aware that
           machines are unreliable, and susceptible to manipulation by unethical
           administrators, outside actors, foreign countries, and from employees and
           contractors from inside DOMINION. I believe that as a result, my vote during
           the 2020 Presidential Election was effectively not counted, and the results
           of the election were predetermined. . . . I believe my vote has be [sic]
           discounted or eliminated all-together from consideration regarding the
           choice for the country’s highest office.

    Dkt. #1-3 at ¶ 19–22.

           And Ms. Cutunilli, a business owner and grandmother in Summit County,

    Colorado, believes that her “constitutional right to participate in fair and honest elections

    has been violated with [her] vote suppressed.” She says, “While I once trusted in the

    fairness of the United States electoral system I no longer do, with the Dominion Voting

    System being utilized in Colorado and around the country as well as private ‘donations’

    being unconstitutionally distributed and accepted to interfere with the legitimacy of our

    elections.” Id.




                                                  3
                                                                             Appendix Page 1547
                                                                                                    3
  Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                         Document  Document
                                    95-1 Filed
                                  155-7   Filed
                                              9204/30/21
                                                  Filed 04/28/21
                                               09/18/21   USDCColorado
                                                         USDC    Colorado
                                                                  Page 4 ofPage
                                                                            Page
                                                                            29 122
                                                                                 4 ofof31
                                                                                        258




           The affidavits of the other Plaintiffs are similar in tone and reflect similar beliefs

    and sentiments,1 summarized in the concluding pages of the Complaint, “The shared,

    foreboding feeling of impending doom is presently felt by tens of millions of people. All

    across the country there is a fear that the people are losing their liberty.” Dkt. #1 at 82.

           The Complaint asserts seven separate counts. Plaintiffs allege (1) violation of the

    Electors Clause and imposing of an unconstitutional burden on the right to vote for

    President and Vice-President; (2) violation of equal protection; (3) violation of due

    process; (4) the imposition of an unconstitutional burden on the rights to political

    speech, the right to associate, and freedom of the press; (5) a “Constitutional

    Challenge” to the actions of Facebook and Mr. Zuckerberg as somehow burdening the

    Plaintiffs’ right to free speech and free press, and questioning whether 47 U.S.C. §

    230(c) applies to Facebook; (6) a request for a declaratory judgment that each of the

    Defendants acted unconstitutionally; and (7) a permanent injunction.

           For relief, Plaintiffs in their Complaint seek a mishmash of outcomes, ranging

    from a permanent injunction restraining Defendants from any further unconstitutional

    behavior, to a declaratory judgment that 47 U.S.C. §230(c) is unconstitutional as applied

    to the actions of the Facebook and Mr. Zuckerberg, to a declaration that the actions of

    the Defendants are unconstitutional and ultra vires “making them legal nullities,” to a

    damage award in the “nominal amount of $1,000 per registered voter [which] equals




    1Plaintiff Larry D. Cook, although convinced that there “was widespread vote fraud and
    manipulation during the 2020 Presidential Election” is somewhat anomalous, as his
    affidavit appears to focus on his anti-vaccination beliefs, his support of Q and other
    Qanon conspiracy theorists, and his distress at having had his anti-vaccine Facebook
    page and Qanon-related pages removed from the platform. See Dkt. #1-6.


                                                   4
                                                                               Appendix Page 1548
                                                                                                    4
  Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                         Document  Document
                                    95-1 Filed
                                  155-7   Filed
                                              9204/30/21
                                                  Filed 04/28/21
                                               09/18/21   USDCColorado
                                                         USDC    Colorado
                                                                  Page 5 ofPage
                                                                            Page
                                                                            29 123
                                                                                 5 ofof31
                                                                                        258




    damages in the approximate amount of $160 billion dollars” for the alleged

    Constitutional wrongs Plaintiffs have suffered. Dkt. #1 at 82–83.

           The Defendants who have been served moved to dismiss on a number of

    grounds, including pursuant to Rule 12(b)(1) (lack of subject matter jurisdiction);

    12(b)(2) (lack of personal jurisdiction), and 12(b)(6) (failure to state a claim). See Dkt.

    ##22, 23, 41, 46, 47, & 49.

    Procedural Background, Pending and Mooted Motions

           Plaintiffs filed suit on December 22, 2020.

           On February 16, 2021, Dominion filed its Motion to Dismiss. See Dkt. #22.

    Facebook filed its own Motion to Dismiss the same day. See Dkt. #23.

           On February 26, 2021, the Court stayed all disclosures and discovery pending

    resolution of the Motions to Dismiss. See Dkt. #28 (Minute Order).

           Rather than filing an Amended Complaint as a matter of right, Plaintiffs filed

    oppositions to the two Motions to Dismiss on March 9, 2021. See Dkt. ##38 & 39.

           On March 10, 2021, the Center for Tech and Civic Life (“CTCL”) filed its own

    Motion to Dismiss. See Dkt. #41.

           On March 15, 2021, Michigan Governor Gretchen Whitmer and Michigan

    Secretary of State Jocelyn Benson filed a Motion to Dismiss. See Dkt. #46. The same

    day, Georgia Governor Brian Kemp and Georgia Secretary of State Brad Raffensperger

    also filed a Motion to Dismiss. See Dkt. #47. And on March 18, 2021, Pennsylvania

    Governor Tom Wolf and Pennsylvania Acting Secretary of Commonwealth Veronica

    Degraffenreid also filed a Motion to Dismiss. See Dkt. #49.




                                                  5
                                                                              Appendix Page 1549
                                                                                                   5
  Case
Case    1:20-cv-03747-NRN
            Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                          Document  Document
                                     95-1 Filed
                                   155-7   Filed
                                               9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                          USDC    Colorado
                                                                   Page 6 ofPage
                                                                             Page
                                                                             29 124
                                                                                  6 ofof31
                                                                                         258




           In the meantime, on March 15, 2021, Plaintiffs filed a Motion for Leave to File an

    Amended Complaint, attaching a redlined version of the proposed Amended Complaint.

    See Dkt. #48. The proposed Amended Complaint seeks to add 152 new plaintiffs from

    33 different states and breaks the proposed national class of registered voters into

    subclasses of Republicans, Democrats, Third-Parties, Independents, and “Disgruntled

    Voters.” The proposed Amended Complaint adds six causes of action (including

    racketeering claims under the federal Racketeer Influenced and Corrupt Organization

    Act (“RICO”) against Facebook, CTCL, Zuckerberg and Chan) and 473 paragraphs.

           On March 23, 2021, Facebook and Dominion filed their replies in support of their

    Motions to Dismiss. See Dkt. ##55 & 56.

           On March 29, 2021, each of the Defendant groups filed responses objecting to

    Plaintiffs’ Motion for Leave to File the Amended Complaint. See Dkt. #58

    (Kemp/Raffensperger), #59 (Boockvar/Wolf), #60 (Benson/Whitmer), #61 (Dominion),

    #62 (CTCL), & #63 (Facebook.).

           On April 8, 2021, Plaintiffs filed multiple replies in support of their Motion for

    Leave to File an Amended Complaint. See Dkt. ##71, 73, 74, 75, 76, & 77.

           Plaintiffs initially filed responses opposing the various government official

    defendants’ Motions to Dismiss. See Dkt. #72 (opposing Wolf and Degraffenreid’s

    Motion to Dismiss), #79 (opposing Kemp and Raffensberger’s Motion to Dismiss); & #80

    (opposing Whitmer and Benson’s Motion to Dismiss). But then, a few days later, on

    April 19 and 20, 2021, Plaintiffs’ voluntarily dismissed the government official

    defendants from the case. See Dkt. ##82–85, & 87.




                                                  6
                                                                              Appendix Page 1550
                                                                                                   6
  Case
Case    1:20-cv-03747-NRN
            Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                          Document  Document
                                     95-1 Filed
                                   155-7   Filed
                                               9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                          USDC    Colorado
                                                                   Page 7 ofPage
                                                                             Page
                                                                             29 125
                                                                                  7 ofof31
                                                                                         258




           Thus, remaining for determination are the Motions to Dismiss of Defendants

    Dominion (Dkt. #22), Facebook (Dkt. #23), and CTCL (Dkt. #41), and Plaintiffs’ Motion

    for Leave to Amend the Complaint (Dkt. #48). The Motions to Dismiss filed by the

    government official defendants will be denied as moot, as those defendants have been

    voluntarily dismissed.

    Standard for Considering Rule 12(b)(1) Motion to Dismiss for Lack of Jurisdiction

           Rule 12(b)(1) provides for dismissal of an action for “lack of subject matter

    jurisdiction.” See Fed. R. Civ. P. 12(b)(1). To survive a motion to dismiss under Rule

    12(b)(1), Plaintiff bears the burden of establishing that the Court has subject matter

    jurisdiction under Rule 12(b)(1). Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

    (1992).

    Standard for Failure to State a Claim Under Rule 12(b)(6)

           To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

    enough facts “to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

    U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

    “Mere ‘labels and conclusions’ and ‘a formulaic recitation of the elements of a cause of

    action’ are insufficient.” Morman v. Campbell Cty. Mem’l Hosp., 632 F. App’x 927, 931

    (10th Cir. 2015). Thus, “a court should disregard all conclusory statements of law and

    consider whether the remaining specific factual allegations, if assumed to be true,

    plausibly suggest the defendant is liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d

    1210, 1214 (10th Cir. 2011).

    Plaintiffs lack Article III standing so the Court lacks jurisdiction to hear the case.




                                                  7
                                                                              Appendix Page 1551
                                                                                                      7
  Case
Case    1:20-cv-03747-NRN
            Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                          Document  Document
                                     95-1 Filed
                                   155-7   Filed
                                               9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                          USDC    Colorado
                                                                   Page 8 ofPage
                                                                             Page
                                                                             29 126
                                                                                  8 ofof31
                                                                                         258




           Defendants make numerous arguments as to why Plaintiffs’ Complaint should be

    dismissed, including lack of personal jurisdiction, failure to state a constitutional claim

    because the remaining Defendants are not state actors, failure to plausibly allege

    violation of constitutional rights, and reliance on Section 230 of the Communications

    Decency Act. But one argument appears in all the Motions and, even without

    addressing the myriad others, it ultimately proves fatal to Plaintiffs’ case. The decisive

    argument is that the Plaintiffs have not demonstrated a judicially cognizable interest or

    injury sufficient to grant them standing to sue. With Plaintiffs not having standing to sue,

    there is no case or controversy, a necessary predicate for federal court jurisdiction

    under Article III of the Constitution.

           Federal courts are not “constituted as free-wheeling enforcers of the Constitution

    and laws.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1087 (10th Cir. 2006)

    (en banc). As the Supreme Court “ha[s] often explained,” we are instead “courts of

    limited jurisdiction.” Home Depot U.S.A., Inc. v. Jackson, ––– U.S. ––––, 139 S. Ct.

    1743, 1746 (2019) (internal quotation marks omitted). Article III of the Constitution

    establishes that the jurisdiction of the federal courts reaches only “Cases” and

    “Controversies.” U.S. Const. art. III, § 2. Absent a justiciable case or controversy

    between interested parties, a federal court lacks the “power to declare the law.” Steel

    Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).

           Article III standing requires Plaintiffs to have personally suffered (1) a concrete

    and particularized injury (2) that is traceable to the conduct they challenge, and that (3)

    would likely be redressed by a favorable decision. Spokeo, Inc. v. Robins, 136 S. Ct.

    1540, 1547 (2016). At the pleading stage, any complaint filed in federal court must




                                                  8
                                                                              Appendix Page 1552
                                                                                                   8
  Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                         Document  Document
                                    95-1 Filed
                                  155-7   Filed
                                              9204/30/21
                                                  Filed 04/28/21
                                               09/18/21   USDCColorado
                                                         USDC    Colorado
                                                                  Page 9 ofPage
                                                                            Page
                                                                            29 127
                                                                                 9 ofof31
                                                                                        258




    “clearly allege facts demonstrating each element.” Id. (quotation marks and alterations

    omitted). A particularized injury is one that “affect[s] the plaintiff in a personal and

    individual way.” Id. at 1548 (internal quotation marks omitted).

           The gravamen of Plaintiffs’ Complaint, confirmed by a review of their attached

    affidavits, is the general assertion that allegedly illegal conduct occurred in multiple

    states across the country during the recent Presidential election, resulting in Plaintiffs’

    votes (to the extent each Plaintiff actually voted—some admit they did not) being diluted

    or discounted in some way, to the point where their votes did not matter.2 The allegedly

    illegal conduct supposedly included facilitating the use of more absentee ballots than

    Plaintiffs think was permissible; the unequal placement of ballot drop boxes; the

    modification of various state voting rules in a way Plaintiffs believe was inconsistent with

    state law; the publication by Facebook of certain messages and Facebook’s selective

    censorship of others; the implementation by municipalities across the country of

    allegedly inaccurate vote-counting technologies; and the charitable funding of certain

    municipalities’ voting inclusion and security programs.

           But whatever the grievances, the disputed conduct and the resulting claimed

    injury impacted 160 million voters in the same way. The Complaint, viewed as whole, is

    a generalized grievance about the operation of government, or about the actions of the



    2See Aff. of Kesha Crenshaw (Dkt. #1-7) (“I am routinely told by people, even my
    husband, that my vote didn’t matter, and that voting is just wasting my time. . . . I have
    watched what happened on Election Day and since, and now realize that the people
    who warned me that my vote didn’t count were right. I know that I did cast a ballot and
    voted in the election, but based on reports that I have seen, I have no faith that the
    outcomes reported are actually the votes that were cast, or that my vote was counted at
    all. . . . I can see with my own eyes the ‘irregularities’ that have been reported, and
    know what I see is not right, has not been explained, and calls into doubt the legitimacy
    of the election.”).


                                                   9
                                                                               Appendix Page 1553
                                                                                                    9
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 10 of
                                                                            Page
                                                                              29 128
                                                                           Page  10 of
                                                                                     of31
                                                                                        258




    Defendants on the operation of government, resulting in abstract harm to all registered

    voting Americans. It is not the kind of controversy that is justiciable in a federal court.

    See Wood v. Raffensperger, 981 F.3d 1307, 1314 (11th Cir. 2020) (claimed interest in

    ensuring that “only lawful ballots are counted” is a generalized grievance).

           As the Supreme Court of the United States has said in a case involving four

    Colorado voters who sought to challenge on federal constitutional grounds a Colorado

    Supreme Court decision relating to redistricting,

           We have consistently held that a plaintiff raising only a generally available
           grievance about government—claiming only harm to his and every citizen’s
           interest in proper application of the Constitution and laws, and seeking relief
           that no more directly and tangibly benefits him than it does the public at
           large—does not state an Article III case or controversy.

    Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam) (quoting Lujan, 504 U.S. at

    573-74 (1992)). See also Chiles v. Thornburgh, 865 F.2d 1197, 1205–06 (11th Cir.

    1989) (explaining that an injury to the right “to require that the government be

    administered according to the law” is a generalized grievance).

           The Supreme Court in Lance was specific that a case where voters allege only

    that the law (in that case the Elections Clause) has not been followed will not support

    standing to sue:

           [T]he problem with this allegation should be obvious: The only injury
           plaintiffs allege is that the law—specifically the Elections Clause—has not
           been followed. This injury is precisely the kind of undifferentiated,
           generalized grievance about the conduct of government that we have
           refused to countenance in the past. It is quite different from the sorts of
           injuries alleged by plaintiffs in voting rights cases where we have found
           standing. See, e.g. Baker v. Carr, 369 U.S. 186, 207–208, 82 S. Ct. 691, 7
           L. Ed. 2d 663 (1962). Because plaintiffs assert no particularized stake in the
           litigation, we hold that they lack standing to bring the Elections Clause claim.

    549 U.S. at 1198.




                                                  10
                                                                              Appendix Page 1554
                                                                                                   10
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 11 of
                                                                            Page
                                                                              29 129
                                                                           Page  11 of
                                                                                     of31
                                                                                        258




           It should be no surprise to Plaintiffs or their counsel that their generalized

    grievances about their votes being diluted or other votes being improperly counted

    would be insufficient to grant them the standing required under Article III of the

    Constitution. Numerous other cases challenging the 2020 election and its surrounding

    circumstances have been dismissed for precisely this reason (among many other

    reasons).

           For example, on December 11, 2020, the United States Supreme Court denied

    the State of Texas’ attempt to file a bill of complaint challenging the Commonwealth of

    Pennsylvania’s 2020 election procedures on the ground that “Texas has not

    demonstrated a judicially cognizable interest in the manner in which another State

    conducts its elections.” Texas v. Pennsylvania, 141 S. Ct. 1230 (2020).

           In Wood v. Raffensperger, the Eleventh Circuit held that attorney Lin Wood

    lacked standing in federal court to enforce Georgia’s election laws, in part because his

    claim that unlawfully processed absentee ballots diluted the weight of his vote was a

    generalized grievance “that cannot support standing.” 981 F.3d at 1314-15.

           In Bognet v. Secretary Commonwealth of Pennsylvania, where voters and a

    congressional candidate brought suit against the Secretary of the Commonwealth of

    Pennsylvania and county boards of election seeking to enjoin the counting of mail-in

    ballots during a three-day extension of the ballot-receipt deadline ordered by the

    Pennsylvania Supreme Court, and also seeking a declaration that the extension period

    was unconstitutional, the Third Circuit explained the doctrine of standing in clear terms:

           To bring suit, you—and you personally—must be injured, and you must be
           injured in a way that concretely impacts your own protected legal interests.
           If you are complaining about something that does not harm you—and does
           not harm you in a way that is concrete—then you lack standing. And if the



                                                 11
                                                                             Appendix Page 1555
                                                                                                  11
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 12 of
                                                                            Page
                                                                              29 130
                                                                           Page  12 of
                                                                                     of31
                                                                                        258




           injury that you claim is an injury that does no specific harm to you, or if it
           depends on a harm that may never happen, then you lack an injury for which
           you may seek relief from a federal court.

    980 F.3d 336, 348 (3d Cir. 2020), cert. granted and judgment vacated with instructions

    to dismiss as moot, ___ S. Ct.___, 2021 WL 1520777 (April 19, 2021). In Bognet, the

    court held that the plaintiffs lacked standing to sue for alleged injuries attributable to a

    state government’s violations of the Elections Clause, in part because the relief “would

    have no more directly benefitted them than the public at large.” Id. at 349.3

           In Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL

    5997680 (W.D. Pa. Oct. 10, 2020), the Western District of Pennsylvania dismissed a

    legal challenge to election guidance given by the Secretary of the Commonwealth of

    Pennsylvania regarding manned security near absentee drop boxes, performing of

    signature comparisons for mail-in ballots, and a county-residency requirement for poll

    watchers. The claim had been that the plaintiffs would suffer an injury through the non-

    equal treatment or dilution of their legitimately cast votes by improperly verified

    absentee or mail-in ballots. The court there found the plaintiffs lacked the “concrete” and

    “particularized” injury necessary for Article III standing, agreeing that the “claimed injury

    of vote dilution caused by possible voter fraud . . . too speculative to be concrete.” 2020

    WL 5997680, at *32.

           In Donald J. Trump for President, Inc. v. Cegavske, 488 F. Supp. 3d 993 (D. Nev.

    2020), the District of Nevada dismissed a lawsuit against Nevada’s Secretary of State

    that sought to challenge a Nevada law that expanded mail-in voting due to the COVID-

    19 pandemic. The law directed city and county election officials to mail paper ballots to


    3While the judgment in this case was vacated by the Supreme Court on mootness
    grounds, the reasoning on the issue of standing remains persuasive.


                                                  12
                                                                              Appendix Page 1556
                                                                                                    12
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 13 of
                                                                            Page
                                                                              29 131
                                                                           Page  13 of
                                                                                     of31
                                                                                        258




    all active registered voters. Plaintiffs sued, claiming an individual right under the

    Constitution to have a vote fairly counted, “without being distorted by fraudulently cast

    votes”—i.e., vote dilution—and also for violations of the Equal Protection Clause. The

    court dismissed the case for lack of standing, finding the claimed injury “impermissibly

    generalized” and “speculative.” 488 F.Supp.3d at 1000. “As with other ‘[g]enerally

    available grievance[s] about the government,’ plaintiffs seek relief on behalf of their

    member voters that “no more directly and tangibly benefits them than it does the public

    at large.” Id. (alteration omitted) (quoting Lujan, 504 U.S. at 573–74).

           In Bowyer v. Ducey, No. CV-20-02321-PHX-DJH, 2020 WL 7238261 (D. Ariz.

    Dec. 9, 2020), the District of Arizona rejected a suit by Republican nominees for

    Arizona’s Presidential Electors and Republican county chairs who sued Arizona’s

    governor and secretary of state seeking to set aside results of the 2020 election on the

    basis of fraud and election misconduct. Claims under both the Elections Clause and the

    Equal Protection Clause based on vote dilution were deemed inadequate for lack of

    Article III standing: “Defendants contend that Plaintiffs do not have standing to assert

    these claims and point out that these allegations are nothing more than generalized

    grievances that any one of the 3.4 million Arizonans who voted could make if they were

    so allowed. The Court agrees.” 2020 WL 7238261, at *5.

           In King v. Whitmer, Civ. No. 20-13134, 2020 WL 7134198 (E.D. Mich. December

    7, 2020), the Eastern District of Michigan rejected a lawsuit bringing claims of

    widespread voter irregularities and fraud in the processing and tabulation of votes and

    absentee ballots in the 2020 general election. The plaintiffs were registered Michigan

    voters and nominees of the Republican Party to be Presidential Electors on behalf of




                                                 13
                                                                               Appendix Page 1557
                                                                                                    13
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 14 of
                                                                            Page
                                                                              29 132
                                                                           Page  14 of
                                                                                     of31
                                                                                        258




    the State of Michigan. They sued Michigan Governor Whitmer and Secretary of State

    Benson in their official capacities, as well as the Michigan Board of State Canvassers.

    Applying the doctrine of standing, the court there found that the plaintiffs had failed to

    establish that the alleged injury of vote dilution was redressable by a favorable court

    decision. 2020 WL 7134198, at *9. And with respect to the claimed violations of the

    Elections Clause and Electors Clause, the Court held that where “the only injury

    Plaintiffs have alleged is the Elections Clause has not been followed, the United States

    Supreme Court has made clear that ‘[the] injury is precisely the kind of undifferentiated,

    generalized grievance about the conduct of government that [courts] have refused to

    countenance.’” Id. at *10 (quoting Lance, 549 U.S. at 442).

           In Feehan v. Wisconsin Elections Commission, No. 20-cv-1771-pp, 2020 WL

    7250219 (E.D. Wis. Dec. 9, 2020), a case involving a Wisconsin political party’s

    nominee to be a Presidential Elector who brought suit alleging the election was the

    subject of wide-spread ballot fraud and violated the equal protection and due process

    clause, the court dismissed the suit for lack of standing because the claimed injury was

    not particularized:

           The plaintiff’s alleged injuries are injuries that any Wisconsin voter suffers if
           the Wisconsin election process were, as the plaintiff alleges, “so riddled with
           fraud, illegality, and statistical impossibility that this Court, and Wisconsin’s
           voters, courts, and legislators, cannot rely on, or certify, any numbers
           resulting from this election.” [ ] The plaintiff has not alleged that, as a voter,
           he has suffered a particularized, concrete injury sufficient to confer
           standing.

    2020 WL 7250219, at *9 (internal citation omitted). Many of the allegations found in

    Plaintiffs’ Complaint are identical to the allegations in the Feehan case. See id. at *2

    (reciting the Feehan complaint as alleging “massive election fraud, multiple violations of

    the Wisconsin Election Code, see e.g., Wis. Stat. §§ 5.03, et seq., in addition to the


                                                  14
                                                                               Appendix Page 1558
                                                                                                    14
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 15 of
                                                                            Page
                                                                              29 133
                                                                           Page  15 of
                                                                                     of31
                                                                                        258




    Election and Electors Clauses and Equal Protection Clause of the U.S. Constitution”

    based on “dozens of eyewitnesses and the statistical anomalies and mathematical

    impossibilities detailed in the affidavits of expert witnesses”).

           In Texas Voters Alliance v. Dallas County, Civ. No. 4:20-CV-00775, 2020 WL

    6146248 (E.D. Tex. Oct. 10, 2020), the Eastern District of Texas denied a motion for a

    temporary restraining order in a suit brought by a Texas voting rights group and voters

    under the Elections Clause, Supremacy Clause and Help Americans Vote Act, which

    alleged (similar to the allegations in this case) that by accepting or using CTCL’s private

    federal election grants, Texas counties acted ultra vires. The court found the plaintiffs

    lacked standing to challenge the counties’ acceptance of the CTCL grants because the

    injury claimed was an “undifferentiated, generalized grievance about the conduct of

    government” and “merely alleging that the grants may influence the election result and

    lead to possible disenfranchisement is not an injury-in-fact.” 2020 WL 6146248, at *4.

           In Iowa Voter Alliance v. Black Hawk County, C20-2078-LTS, 2021 WL 276700

    (N.D. Iowa January 27, 2021), the Northern District of Iowa dismissed a lawsuit brought

    by voters and a voter group, which also sought to challenge Iowa counties’ acceptance

    of CTCL grants which were intended to assist with the unforeseen costs of conducting

    an election during the COVID-19 pandemic. The court found

           none of plaintiffs alleged injuries constitutes an injury in fact, as they have
           failed to allege facts showing that the counties’ actions resulted in a
           concrete and particularized injury to their right to vote or to their rights under
           the Fourteenth and Ninth Amendments. Instead, they have done no more
           than assert generalized grievances against government conduct or which
           they do not approve.

    2021 WL 276700, at *7 (internal quotation marks, citations, and alterations omitted).




                                                  15
                                                                               Appendix Page 1559
                                                                                                    15
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 16 of
                                                                            Page
                                                                              29 134
                                                                           Page  16 of
                                                                                     of31
                                                                                        258




           In sum, federal courts addressing these issues, whether in the 2020 or other

    elections, are nearly uniform in finding the types of election-related harms of which the

    Plaintiffs complain insufficient to confer standing. The Middle District of North Carolina

    recently summarized some of these vote-dilution “generalized grievance” decisions:

                   Indeed, lower courts which have addressed standing in vote dilution
           cases arising out of the possibility of unlawful or invalid ballots being
           counted, as Plaintiffs have argued here, have said that this harm is unduly
           speculative and impermissibly generalized because all voters in a state are
           affected, rather than a small group of voters. See, e.g., Donald Trump for
           President, Inc. v. Cegavske, Case No. 2:20-CV-1445 JCM (VCF), ––– F.
           Supp. 3d ––––, ––––, 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020)
           (“As with other generally available grievances about the government,
           plaintiffs seek relief on behalf of their member voters that no more tangibly
           benefits them than it does the public at large.”) (internal quotations and
           modifications omitted); Martel v. Condos, Case No. 5:20-cv-131, ––– F.
           Supp. 3d ––––, ––––, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020) (“If
           every voter suffers the same incremental dilution of the franchise caused by
           some third-party’s fraudulent vote, then these voters have experienced a
           generalized injury.”); Paher v. Cegavske, 457 F. Supp. 3d 919, 926-27 (D.
           Nev. 2020) (“Plaintiffs’ purported injury of having their votes diluted due to
           ostensible election fraud may be conceivably raised by any Nevada voter.”);
           Am. Civil Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D.
           Tex. 2015) (“[T]he risk of vote dilution [is] speculative and, as such, [is] more
           akin to a generalized grievance about the government than an injury in
           fact.”)

                   Although “[i]t would over-simplify the standing analysis to conclude
           that no state-wide election law is subject to challenge simply because it
           affects all voters,” Martel, ––– F. Supp. 3d at ––––, 2020 WL 5755289, at
           *4, the notion that a single person’s vote will be less valuable as a result of
           unlawful or invalid ballots being cast is not a concrete and particularized
           injury necessary for Article III standing. Compared to a claim of
           gerrymandering, in which the injury is specific to a group of voters based on
           their racial identity or the district in which they live, all voters in North
           Carolina, not just Individual Plaintiffs, would suffer the injury Individual
           Plaintiffs allege. This court finds this injury to generalized to give rise to a
           claim of vote dilution . . ..

    Moore v. Circosta, Nos. 1:20CV911, 1:20CV912, 2020 WL 6063332, at *14 (M.D.N.C.

    Oct. 14, 2020).




                                                  16
                                                                              Appendix Page 1560
                                                                                                   16
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 17 of
                                                                            Page
                                                                              29 135
                                                                           Page  17 of
                                                                                     of31
                                                                                        258




           In contrast to the veritable tsunami of decisions finding no Article III standing in

    near identical cases to the instant suit, Plaintiffs’ arguments in opposition to Defendants’

    Motions to Dismiss are cursory and neither cite nor distinguish any of the cases that

    have found a lack of standing among voter plaintiffs making challenges to the 2020

    election. See Dkt. #64 at 10–11 (Plaintiffs’ Opposition to CTCL’s Motion to Dismiss

    citing cases from 1982, 1915, 1983, 1978, and 1976 and not discussing any of the

    many standing cases cited in CTLC’s moving papers); Dkt. #40 at 21–22 (Plaintiffs’

    Opposition to Facebook’s Motion to Dismiss making the same superficial arguments

    and citing the same cases); Dkt. #39 at 17–19 (Plaintiffs’ Opposition to Dominion’s

    Motion to Dismiss failing to cite or distinguish any of the other standing cases

    dismissing claims disputing the 2020 election). And in opposing the Motions to Dismiss,

    Plaintiffs paradoxically make arguments that implicitly concede the generalized, rather

    than particularized, nature of the injuries about which they complain.

           For example, in responding to Dominion’s Motion to Dismiss, Plaintiffs attempt to

    explain their claimed individualized injury as follows:

           The Plaintiffs alleged that their individual rights to vote in a Presidential
           election, and to be treated equally and fairly, have been burdened by the
           conduct of Dominion. [. . . ] Even for those voters in State’s [sic] that do not
           utilize Dominion, their shared right to vote for the President and Vice
           President was burdened by this Colorado corporation.

    Dkt. #39 at 20. In trying to explain how this injury is particularized to the individual

    plaintiffs and not all members of the public, Plaintiffs purport to clarify that it is only

    registered voters—all 160 million of them—who “have had their rights infringed –and

    this [have] the standing to bring suit.” Id. But reducing the number of allegedly harmed

    Plaintiffs from 300 million total Americans to only 160 million registered voters does not

    make the harm complained of any less generalized nor any more particularized. As the


                                                   17
                                                                                Appendix Page 1561
                                                                                                     17
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 18 of
                                                                            Page
                                                                              29 136
                                                                           Page  18 of
                                                                                     of31
                                                                                        258




    cases cited above make clear, a claim that “all voters” are affected the same way is no

    more particularized than a claim that the “general public” is so affected.

           In opposing the motions to dismiss, Plaintiffs’ only tangentially relevant citation is

    to a dissenting opinion by Justice Thomas in a denial of certiorari. See Dkt. #39 at 21

    (citing Justice Thomas’s dissent in Republican Party of Pennsylvania v. Degraffenreid,

    141 S. Ct. 732 (2021) (denying petitions for writ of certiorari)). It should go without

    saying that denials of certiorari are not binding authority. See House v. Mayo, 324 U.S.

    42, 48 (1945) (“[A] denial of certiorari by this Court imports no expression of opinion

    upon the merits of a case.”). And dissenting opinions are, by definition, not the law. But

    even Justice Thomas’s dissent to the denial of certiorari said nothing about the standing

    of registered voters to challenge a state’s use of specific election technology, or

    standing to challenge a social network’s editorial policies because of the impact it might

    have on the electorate at large, or standing to dispute a non-profit’s donations to

    municipalities for election-related purposes.

           Plaintiffs fare no better on the standing issue in their brief opposing Facebook’s

    Motion to Dismiss. See Dkt. #40. The alleged complaint against Facebook is that the

    company, its founder Zuckerberg, and the non-profit CTCL, formed an “obvious

    conspiracy” working “with local governments to place ballot drop boxes primarily in

    urban areas, which has the purpose and effect of avoiding or intercepting the U.S. Mail.”

    Id. at 2. According to Plaintiffs, this was part of a

           secret conspiracy among a “cabal” formed by an “informal alliance between
           left-wing activists and business titans,” to “fortify” the election through new
           voting machines, new election laws, hundreds of millions in cash, new poll
           workers, millions of new mail-in ballots, social media censorship,
           propaganda, media manipulation, and lawsuit suppression through the use




                                                   18
                                                                             Appendix Page 1562
                                                                                                    18
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 19 of
                                                                            Page
                                                                              29 137
                                                                           Page  19 of
                                                                                     of31
                                                                                        258




           of threats, intimidation and strategic lawsuits against public participation,
           which takes credit for impacting the outcome of the election.

    Id. at 3. In attempting to describe the supposedly individualized nature of the injury

    suffered by Plaintiffs at the hands of Facebook to justify standing their standing to sue,

    Plaintiffs refute their own argument:

           Here, every registered voter was deprived of a fair and legitimate process
           administered by the relevant state actors. Further, the lack of legitimacy
           not only devalues and dilutes the votes that were cast, but also reinforces
           the notion that individual votes do not matter, thereby diminishing the
           perceived present value of the right to vote in future elections and
           suppressing subsequent voter turnout. Registered voters have been
           subjected to tumult, mental anguish and division for months. These
           injuries are bipartisan, and have been suffered by all registered voters
           regardless of whom their vote was cast. Although some registered voters
           may be content that the candidate of their choice was certified as the
           winner, questionable election integrity impacts all registered voters.

    Id. at 22–23 (emphasis added). This is almost the hornbook definition of a generalized

    grievance that broadly affects all of a state’s voters in the same way. It is lethal to

    Plaintiffs’ claim to have standing to sue. See Moore, 2020 WL 6063332, at *14 (“This

    harm is unduly speculative and impermissibly generalized because all voters in a state

    are affected, rather than a small group of voters.”); Bowyer, 2020 WL 7238261, at *5

    (“[T]hese allegations are nothing more than generalized grievances that any one of the

    3.4 million Arizonans who voted could make if they were so allowed.”); King, 2020 WL

    7134198, at *10 (‘[T]he injury is precisely the kind of undifferentiated, generalized

    grievance about the conduct of government that courts have refused to countenance.’”)

    (alterations omitted) (quoting Lance, 549 U.S. at 442).

           At oral argument on April 27, 2021, Plaintiffs’ counsel tried to say that the

    numerous other similar cases denying standing were different because those cases

    involved suits against state actors or state agencies, and here Plaintiffs are suing



                                                  19
                                                                              Appendix Page 1563
                                                                                                   19
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 20 of
                                                                            Page
                                                                              29 138
                                                                           Page  20 of
                                                                                     of31
                                                                                        258




    corporations (and a non-profit). This argument ignores that, until they were dismissed,

    Plaintiffs had sued a number of state governors and secretaries of state. More

    important, no case makes the distinction that Plaintiffs try to make. Standing, or at least

    the injury-in-fact element of standing, arises from a plaintiff’s claimed injury, not the

    particular defendant it is seeking to sue, or in what capacity. Here, Plaintiffs’ claimed

    injuries are general, unparticularized, and shared with every other registered voter in

    America.

           Without Plaintiffs having standing to sue, there is no case or controversy for the

    Court to address. The complaint therefore will be dismissed for lack of federal

    jurisdiction.

    Amendment of the Complaint

           The Federal Rules of Civil Procedure grant amendment as of right where the

    amendment is made within 21 days after service of a motion under Rule 12(b). Fed. R.

    Civ. P. 15(a)(1)(B). After this period, amendment may only be granted with the court’s

    leave. The grant or denial of an opportunity to amend is within the discretion of the

    court. Foman v. Davis, 371 U.S. 178, 182 (1962). “The court should freely grant leave

    when justice so requires.” Fed. R. Civ. P. 15(a)(2). In civil-rights cases, that means

    granting leave unless “amendment would be futile or inequitable.” Vorchheimer v. Phila.

    Owners Ass’n, 903 F.3d 100, 113 (3d Cir. 2018).

           The Supreme Court has approved denial of leave to amend when any

    amendment would be futile. Foman, 371 U.S. at 182. “A proposed amendment is futile if

    the complaint, as amended, would be subject to dismissal.” Anderson v. Suiters, 499

    F.3d 1228, 1238 (10th Cir. 2007). See also Midcities Metro. Dist. No. 1 v. U.S. Bank




                                                  20
                                                                              Appendix Page 1564
                                                                                                   20
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 21 of
                                                                            Page
                                                                              29 139
                                                                           Page  21 of
                                                                                     of31
                                                                                        258




    Nat’l. Ass’n., 44 F. Supp. 3d 1062, 1068 (D. Colo. 2014) (denying leave to amend where

    Plaintiff had no standing). The factual allegations in a proposed amended complaint

    “must be enough to raise a right to relief above the speculative level.” Christy Sports,

    LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009).

           The proposed Amended Complaint adds 152 individual plaintiffs and grows in

    length to 882 paragraphs and 115 pages. See Dkt. #48-1. The newly added Plaintiffs

    are registered voters are from thirty-three different states, spanning from Alabama,

    Alaska, and Arizona, to West Virginia, Wisconsin, and Wyoming. In connection with the

    Amended Complaint, Plaintiffs’ counsel has submitted an affidavit (Dkt. #48-3)

    describing how he and his staff have fielded hundreds of phone calls and e-mails while

    coordinating with individuals seeking to join this suit. According to Plaintiffs’ counsel,

    “Every individual who has made contact has universally believed that they had been

    damaged and expressed a deep sense of loss of trust and confidence in the electoral

    process, specifically caused by the actions of the named Defendants.” Id. at 2, ¶ 6. At

    oral argument, Plaintiffs’ counsel explained that he has collected more than 400

    additional affidavits describing the mental anguish and suffering these new prospective

    Plaintiffs have gone through as a result of the disputed election. He proposed to file

    those affidavits with the Court. (He should not file them.)

           In addition to the existing claims for violation of the Electors Clause, Equal

    Protection Clause, Due Process Clause, undue burden on the rights to associate and

    freedom of the press, and the constitutional challenge to 47 U.S.C. § 230(c), the

    proposed Amended Complaint seeks to add claims for (1) violation of 18 U.S.C. §

    1962(c)—enterprise racketeering against Facebook, CTCL, Zuckerberg and Chan; (2)




                                                 21
                                                                              Appendix Page 1565
                                                                                                   21
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 22 of
                                                                            Page
                                                                              29 140
                                                                           Page  22 of
                                                                                     of31
                                                                                        258




    racketeering conspiracy against the same defendants; and (3) constitutional challenges

    to Michigan State Law (M.C.L. 168.759(3)); Georgia State law (O.C.G.A. 21-2-386 et

    seq.); Pennsylvania state law (Act 77); and Wisconsin state laws (Wis. Stat. 6.855(3)

    and 7.15(2m)).4 The Amended Complaint continues to seek a declaratory judgment that

    each of the Defendants “acted in contravention to the limitations imposed by the

    Constitution and the laws relate to a federal Presidential election to the injury of

    Plaintiffs.” Dkt. #48-1 at 113, ¶ 878. Plaintiffs also continue to seek “permanent

    injunctive relief against the Defendants to enjoin them from continuing to burden the

    rights of the Plaintiffs and all similarly situated registered voters.” Id. at 114, ¶ 881.

           In terms of the factual additions found in the Amended Complaint, Plaintiffs add

    numerous additional paragraphs. Many of those paragraphs use the language of the

    RICO statute to paint a picture of the Defendants as co-conspirators in a grand national-

    level effort to corrupt the Presidential election of 2020. See Dkt. 48-1 at 5–7, ¶ 13 (“The

    2020 Presidential election was unconstitutionally influenced by a well-funded cabal of

    powerful people . . .”); ¶ 14 (“This well-funded group of persons, associated in fact . . .”);

    & ¶¶ 15–28 (describing the actions of the alleged “enterprise,” including coordinating

    with non-profit organizations and local municipalities to make changes to voting

    procedures).

           The new paragraphs also add details about alleged problems with Dominion’s

    electronic voting systems and software. See id. at 8, ¶ 42 (“Dominion’s voting machines,

    tabulators, poll books, automated data, and other products and services were and are



    4Although at oral argument, Plaintiffs’ counsel made clear that Plaintiffs’ are
    withdrawing their claims purporting to challenge the various state election laws or
    provisions.


                                                   22
                                                                               Appendix Page 1566
                                                                                                     22
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 23 of
                                                                            Page
                                                                              29 141
                                                                           Page  23 of
                                                                                     of31
                                                                                        258




    defective, and not deployed in a workmanlike manner sufficient to ensure the validity of

    the election results.”); & ¶ 44 (“Dominion’s software and other products are susceptible

    to hacking, bugs, malware and configuration errors.”).

           And, in support of the class action allegations, the proposed Amended Complaint

    lists a series of supposed “common questions” that could be determined on a class-

    wide basis, including, among others:

                  Whether Defendants engaged in a scheme and enterprise to
           improperly interfere with the 2020 Presidential election, by the use of
           devices and methods that affected or diluted the Plaintiffs’ right to vote in a
           free and fair Presidential election;

                 Whether Defendants used the US Mail to further their scheme and
           enterprise and improperly interfere with the 2020 Presidential election;

                   Whether Defendants engaged in a conspiracy against the rights and
           liberties of registered voters by employing their scheme and enterprise
           aimed at the election machinery; [and]

                   Whether Defendants engaged in a conspiracy against the rights and
           liberties of registered voters by engaging in censorship of political and
           dissenting speech.”

    Id. at 32, ¶ 253(a), (b), (d), & (e). But the Amended Complaint adds nothing meaningful

    or different to the injuries claimed by the Plaintiffs.

           Just as in the original Complaint, all the supposed injuries relate to Plaintiffs’

    votes and the alleged dilution thereof. See, e.g., id. at 85, ¶¶ 676–79 (“The evidence

    establishes that the enterprise has engaged in a scheme to dilute the votes of some,

    and count illegal ballots to the benefit of another. This hurts every registered voter in the

    country irrespective of voter affiliation. Other than the nefarious, the honest American

    voter wants every vote counted to legally determine the President and Vice President.”).

           Under normal circumstances and in a normal case, where a plaintiff seeks to

    amend the complaint for the first time relatively soon after the start of the litigation, even


                                                   23
                                                                              Appendix Page 1567
                                                                                                     23
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 24 of
                                                                            Page
                                                                              29 142
                                                                           Page  24 of
                                                                                     of31
                                                                                        258




    after responding substantively to a motion to dismiss, it is near automatic for leave to

    amend to be granted. The exception is where, given the nature of the claims, no

    amendment can salvage a fatally flawed suit and it is everyone’s interest that the

    litigation be ended. This is such a fatally flawed case.

           On the critical question of standing, the proposed Amended Complaint fares no

    better than the original. Plaintiffs’ claim to standing is that these new 152 Plaintiffs, and

    the class and subclasses that the Amended Complaint hopes to certify, all have

    “standing to vindicate the [sic] rights as registered voters in a federal Presidential

    Election.” Dkt. #48 at 4. Plaintiffs insist that “it would improper for a federal court to deny

    registered voters . . . standing to vindicate their rights, protected under the Constitution.”

    Id. Plaintiffs maintain that “each of them” has “a right to seek adjudication of federal

    questions of singular effect over Defendants.” Id.

           But Plaintiffs misunderstand the nature of the standing inquiry. Standing is not

    something that is granted or denied by a court. A plaintiff has standing to sue because

    of the nature of the injury she has suffered and the circumstances which caused that

    injury. If a plaintiff has suffered an identifiable, distinct, and particularized injury,

    redressable by court action, then standing exists. Here, by their own admission,

    Plaintiffs’ claimed injuries are no different than the supposed injuries experienced by all

    registered voters. This is a generalized injury that does not support the standing

    required for a genuine case or controversy under Article III of the Constitution.

           In their replies in support of the Motion for Leave to Amend, Plaintiffs cite the

    recent Supreme Court case of Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021). In

    Uzuegbunam, former students at a state college had wished to exercise their religion by




                                                    24
                                                                                 Appendix Page 1568
                                                                                                      24
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 25 of
                                                                            Page
                                                                              29 143
                                                                           Page  25 of
                                                                                     of31
                                                                                        258




    sharing their faith on campus. The students obtained a required permit and were

    distributing religious materials in a designated “free speech zone” when a campus

    police office asked the students to stop. Campus policy at the time prohibited using the

    free speech zone to say anything that “disturbs the peace and/or comfort of persons.”

    The plaintiffs sued, arguing the policies violated the First Amendment. The college then

    changed the challenged policies rather than defend them, and argued that the case

    should be dismissed on the ground that the policy change rendered the request for

    injunctive relief moot, arguably leaving the students without standing to sue for lack of a

    redressable case or controversy. But the students had sought nominal damages in

    addition to injunctive relief. The question for the Supreme Court was whether a plea for

    nominal damages for an already completed constitutional injury could by itself establish

    the redressability element of standing.

           The Court held that a request for nominal damages alone does satisfy the

    redressability element necessary for Article III standing where a plaintiff’s claim is based

    on a completed violation of a legal right and the plaintiff establishes the first two

    elements of standing—injury and traceability. 141 S. Ct. at 801–02. But the

    Uzuegbunam decision is clear that a plea for nominal damages only satisfies the

    redressability element of standing, not the requirement for pleading particularized injury:

    “This is not to say that a request for nominal damages guarantees entry to court. Our

    holding concerns only redressability. It remains for the plaintiff to establish the other

    elements of standing (such as particularized injury).” Id. at 802. In Uzuegbunam, there

    was no debate that the plaintiff had suffered particularized injury—he had tried to




                                                  25
                                                                              Appendix Page 1569
                                                                                                   25
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 26 of
                                                                            Page
                                                                              29 144
                                                                           Page  26 of
                                                                                     of31
                                                                                        258




    exercise his right to free speech and religion and been stopped by the campus police

    from doing so.

           In this case, by contrast, whether in the original Complaint or the proposed

    Amended Complaint, Plaintiffs allege no particularized injury traceable to the conduct of

    Defendants, other than their general interest in seeing elections conducted fairly and

    their votes fairly counted. As outlined in the section above, when the alleged injury is

    undifferentiated and common to all members of the public or a large group, courts

    routinely dismiss such cases as “generalized grievances” that cannot support standing.

    United States v. Richardson, 418 U.S. 166, 173–75 (1974). And the injuries complained

    of in this case are general grievances shared by all registered voters that do not give

    standing to sue.

           Asked at oral argument to direct the Court to the “best case” supporting Plaintiffs’

    position that they have standing to sue, Plaintiffs’ counsel mentioned Anderson v.

    Celebreze, 460 U.S. 780 (1983). Anderson involved a suit by independent Presidential

    candidate John Anderson who challenged the State of Ohio’s arguably discriminatory

    requirements for independent Presidential candidates who sought a place on the Ohio

    ballot. Ohio required an independent candidate to submit required documents, filing

    fees, and the requisite signatures many months in advance of the election (by March 20

    for the November election), while political party nominees were automatically granted a

    place a ballot. While Anderson submitted all the necessary paperwork and obtained the

    requisite number of signatures, he did so after the early filing deadline had passed, and

    Ohio’s Secretary of State refused to accept Anderson’s nominating petition. Three days

    later, Anderson himself and three voters sued in the Southern District of Ohio




                                                26
                                                                            Appendix Page 1570
                                                                                                  26
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 27 of
                                                                            Page
                                                                              29 145
                                                                           Page  27 of
                                                                                     of31
                                                                                        258




    challenging the constitutionality of Ohio’s early filing deadline for independent

    candidates. 460 U.S. at 782–83. While the Anderson opinion talks a great deal about

    the right to vote being “fundamental,” id. at 788, the case says nothing about standing.

    Anderson, as a candidate being denied a spot on the ballot, obviously had a

    particularized injury that granted him standing. The Anderson supporters too had a

    particularized injury: the candidate they sought to vote for was being denied a spot on

    the ballot. Their right to vote for the Presidential candidate of their choice was being

    denied. Even the dissent, which disagreed that Ohio’s early registration requirements

    were unconstitutional, conceded the particularized nature of Anderson’s and his

    supporters’ injuries: “Anderson and his supporters would have been injured by Ohio's

    ballot access requirements; by failing to comply with the filing deadline for nonparty

    candidates Anderson would have been excluded from Ohio's 1980 general election

    ballot.” Id. at 808 (Rehnquist, J., dissenting). Thus, even Plaintiffs’ purported “best case”

    to justify standing provides no support at all.

           Therefore, I find that any amendment of this Complaint which seeks to bring suit

    on behalf of all registered voters in the United States for alleged illegality in the conduct

    of the 2020 election and associated vote dilution is futile because Plaintiffs cannot

    allege particularized injury sufficient to establish Article III standing. Leave to amend will

    be denied. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006)

    (explaining that district court may dismiss without granting leave to amend when

    amendment would be futile, and affirming dismissal without leave to amend for lack of

    standing, but noting such dismissal should be without prejudice); Hutchinson v. Pfeil,

    211 F.3d 515, 523 (10th Cir. 2000) (affirming dismissal for lack of standing and




                                                  27
                                                                              Appendix Page 1571
                                                                                                     27
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 28 of
                                                                            Page
                                                                              29 146
                                                                           Page  28 of
                                                                                     of31
                                                                                        258




    approving denial of amendment of pleading on grounds of futility because proposed

    amendment would not cure the standing deficiency); Grossman v. Novell, Inc., 120 F.3d

    1112, 1126 (10th Cir. 1997) (affirming denial of leave to amend on grounds of futility

    and failure to show how any amendment would cure identified deficiencies). See also

    Donald J. Trump for President, 830 F. App’x at 389 (affirming denial of leave to amend

    suit challenging 2020 election on grounds of futility because the proposed Second

    Amended Complaint would not survive a motion to dismiss).

           At oral argument, counsel for CTCL pointed out that although Plaintiffs filed an

    opposition to Dominion and Facebook’s Motions to Dismiss and therefore forfeited their

    ability to amend the Complaint as a matter of right, the timing was different for CTCL’s

    Motion to Dismiss. It is apparently not clear under Tenth Circuit caselaw whether

    Plaintiffs can still amend as a matter of right. CTCL’s proposed solution to avoid any

    procedural confusion is to allow the amendment and then dismiss the Amended

    Complaint for lack of standing. As they say, “six of one and half dozen of the other.” I

    deny the amendment on the grounds of futility. A proposed amendment is futile if it

    would not survive a motion to dismiss. To be clear, if the amendment were allowed, the

    proposed Amended Complaint would nevertheless be subject to dismissal for lack of

    standing. Nothing in the proposed Amended Complaint changes the standing analysis.

           Because the Court lacks jurisdiction to hear Plaintiffs’ suit, it will not address the

    many other bases for dismissal raised in Defendants’ motions.

    Conclusion

           It is hereby ORDERED that the Motions to Dismiss of Defendants Dominion,

    Facebook, and CTCL (Dkt. ##22, 23, & 41) are GRANTED. It is further ORDRED that




                                                  28
                                                                              Appendix Page 1572
                                                                                                    28
 Case
Case   1:20-cv-03747-NRN
           Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  Document
                                     95-1 Filed
                                   155-7  Filed
                                              9204/30/21
                                                   Filed 04/28/21
                                                09/18/21   USDCColorado
                                                           USDC   Colorado
                                                                   Page 29 of
                                                                            Page
                                                                              29 147
                                                                           Page  29 of
                                                                                     of31
                                                                                        258




    Plaintiffs’ Complaint (Dkt. #1) is DISMISSED WITHOUT PREJUDICE for lack of

    standing. See Brereton, 434 F.3d at 1219 (dismissal for lack of standing should be

    without prejudice).

             Because Plaintiffs have voluntarily dismissed the claims against the various state

    officials of Georgia, Michigan, Pennsylvania, and Wisconsin (Brian Kemp, Brad

    Raffensperger, Gretchen Whitmer, Jocelyn Benson, Tom Wolf, Kathy Boockvar, Tony

    Evers, Ann S. Jacobs, Mark Thomsen, Marge Bostelman, Julie E. Glancey, Dean

    Knudson, and Robert F. Spindell, Jr.), it is further ORDERED that the Motions to

    Dismiss filed by those state official defendants (Dkt. ##46, 47, & 49) are DENIED as

    moot.

             It is further ORDERED that Plaintiffs’ Motion for Leave to File an Amended

    Complaint (Dkt. #48) is DENIED on the grounds of futility.



    Dated:         April 28, 2021
                   Denver, Colorado                   N. Reid. Neureiter
                                                      United States Magistrate Judge




                                                 29
                                                                            Appendix Page 1573
                                                                                                  29
 Case
Case   1:20-cv-03747-NRN
            Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  95-1
                                     Document
                                   155-7 Filed94
                                         Filed 04/30/21
                                                   Filed 04/29/21
                                               09/18/21   USDCColorado
                                                          USDC   Colorado
                                                                   Page 1 of
                                                                           Page
                                                                             2 148
                                                                          Page  30 of
                                                                                    of31
                                                                                       258




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No. 1:20-cv-03747

    KEVIN O’ROURKE, et al.,

    Plaintiffs,

    v.

    DOMINION VOTING SYSTEMS INC., et al.,

    Defendants.


                                 PLAINTIFFS’ NOTICE OF APPEAL



            Notice is hereby given that the Plaintiffs in the above-captioned case, hereby appeal to

    the United States Court of Appeals for the Tenth Circuit from the order of this Court granting

    Defendants’ Motions to Dismiss [Doc.      22, 23,    41] and denying Plaintiffs’ Motion to Amend

    Complaint [Doc. 48], entered on April 28, 2021.

            Dated this 29th day of April, 2021.

            Respectfully submitted,

            PLAINTIFFS COUNSEL:

            By: s/ Ernest J. Walker                       By:    s/ Gary D. Fielder
            Ernest J. Walker (MI P58635)                         Gary D. Fielder (CO 19757)
            ERNEST J. WALKER LAW OFFICE                          LAW OFFICE OF GARY FIELDER
            1444 Stuart St.                                      1444 Stuart St.
            Denver, CO 80204                                     Denver, CO 80204
            (720) 306-0007                                       (720) 306-0007
            ernestjwalker@gmail.com                              gary@fielderlaw.net




                                                     1

                                                                                  Appendix Page 1574
                                                                                                       30
 Case
Case   1:20-cv-03747-NRN
            Case 1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                          Document  95-1
                                     Document
                                   155-7 Filed94
                                         Filed 04/30/21
                                                   Filed 04/29/21
                                               09/18/21   USDCColorado
                                                          USDC   Colorado
                                                                   Page 2 of
                                                                           Page
                                                                             2 149
                                                                          Page  31 of
                                                                                    of31
                                                                                       258




                                  CERTIFICATE OF SERVICE
            The undersigned hereby certifies that on April 29, 2021, a copy of the foregoing
    document was electronically filed with the Court using the CM/ECF system which will send
    notification of such filing to all counsel of record.

    s/ Ernest J. Walker
    ERNEST J. WALKER LAW OFFICE
    1444 Stuart St.
    Denver, CO 80204
    (720)306-0007
    ernestjwalker@gmail.com




                                                 2

                                                                            Appendix Page 1575
                                                                                                 31
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 1 1ofof
                                                                                 Page
                                                                                   150   of15
                                                                                            15
                                                                                            258



                                                         APPEAL,CONMAG,JD1,MJ CIV PP,TERMED

                         U.S. District Court - District of Colorado
                               District of Colorado (Denver)
                     CIVIL DOCKET FOR CASE #: 1:20-cv-03747-NRN


 O'Rourke et al v. Dominion Voting Systems, Inc. et al        Date Filed: 12/22/2020
 Assigned to: Magistrate Judge N. Reid Neureiter              Date Terminated: 04/28/2021
 Cause: 42:1983 Civil Rights Act                              Jury Demand: Plaintiff
                                                              Nature of Suit: 441 Civil Rights: Voting
                                                              Jurisdiction: Federal Question
 Plaintiff
 Kevin O'Rourke                               represented by Ernest John Walker
 on their own behalf and of a class of                       Ernest J. Walker Law Offices
 similarly situated persons                                  3368 Riverside Rd.
                                                             Benton Harbor, MI 49022
                                                             303-995-4835
                                                             Email: ernestjwalker@gmail.com
                                                             ATTORNEY TO BE NOTICED

                                                              Gary D. Fielder
                                                              Gary D. Fielder, Law Office of
                                                              2325 West 72nd Avenue
                                                              Denver, CO 80221
                                                              303-650-1505
                                                              Fax: 303-650-1705
                                                              Email: criminaldefense@fielderlaw.net
                                                              ATTORNEY TO BE NOTICED
 Plaintiff
 Nathaniel L Carter                           represented by Ernest John Walker
 on their own behalf and of a class of                       (See above for address)
 similarly situated persons                                  ATTORNEY TO BE NOTICED
 Plaintiff
 Lori Cutunilli                               represented by Ernest John Walker
 on their own behalf and of a class of                       (See above for address)
 similarly situated persons                                  ATTORNEY TO BE NOTICED
 Plaintiff
 Larry D Cook                                 represented by Ernest John Walker
 on their own behalf and of a class of                       (See above for address)
 similarly situated persons                                  ATTORNEY TO BE NOTICED
 Plaintiff
 Alvin Criswell                               represented by Ernest John Walker
 on their own behalf and of a class of                       (See above for address)


                                                                              Appendix Page 1576
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                      4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 2 2ofof
                                                                                 Page
                                                                                   151   of15
                                                                                            15
                                                                                            258



 similarly situated persons                               ATTORNEY TO BE NOTICED
 Plaintiff
 Kesha Crenshaw                            represented by Ernest John Walker
 on their own behalf and of a class of                    (See above for address)
 similarly situated persons                               ATTORNEY TO BE NOTICED
 Plaintiff
 Neil Yarbrough                            represented by Ernest John Walker
 on their own behalf and of a class of                    (See above for address)
 similarly situated persons                               ATTORNEY TO BE NOTICED
 Plaintiff
 Amie Trapp                                represented by Ernest John Walker
 on their own behalf and of a class of                    (See above for address)
 similarly situated persons                               ATTORNEY TO BE NOTICED


 V.
 Defendant
 Dominion Voting Systems, Inc.             represented by Amanda Kristine Houseal
 a Delaware corporation                                   Brownstein Hyatt Farber Schreck LLP-
                                                          Denver
                                                          410 17th Street
                                                          Suite 2200
                                                          Denver, CO 80202-4432
                                                          303-223-1100
                                                          Fax: 303-223-1111
                                                          Email: ahouseal@bhfs.com
                                                          ATTORNEY TO BE NOTICED

                                                          Bridget C. DuPey
                                                          Brownstein Hyatt Farber Schreck LLP-
                                                          Denver
                                                          410 17th Street
                                                          Suite 2200
                                                          Denver, CO 80202-4432
                                                          303-223-1100
                                                          Fax: 303-223-1111
                                                          Email: bdupey@bhfs.com
                                                          ATTORNEY TO BE NOTICED

                                                          David Meschke
                                                          Brownstein Hyatt Farber Schreck LLP-
                                                          Denver
                                                          410 17th Street
                                                          Suite 2200
                                                          Denver, CO 80202-4432
                                                          303-223-1219


                                                                         Appendix Page 1577
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                               4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 3 3ofof
                                                                                 Page
                                                                                   152   of15
                                                                                            15
                                                                                            258



                                                          Email: dmeschke@bhfs.com
                                                          ATTORNEY TO BE NOTICED

                                                          Stanley L. Garnett
                                                          Brownstein Hyatt Farber Schreck LLP-
                                                          Denver
                                                          410 17th Street
                                                          Suite 2200
                                                          Denver, CO 80202-4432
                                                          303-223-1100
                                                          Fax: 303-223-1111
                                                          Email: sgarnett@bhfs.com
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Facebook, Inc.                            represented by Craig Brian Streit
 a Delaware corporation                                   Gibson Dunn & Crutcher LLP-San
                                                          Francisco
                                                          555 Mission Street
                                                          Suite 3000
                                                          San Francisco, CA 94105-0921
                                                          415-393-8225
                                                          Fax: 415-393-8374
                                                          Email: cstreit@gibsondunn.com
                                                          ATTORNEY TO BE NOTICED

                                                          Joshua Seth Lipshutz
                                                          Gibson Dunn & Crutcher LLP-DC
                                                          1050 Connecticut Avenue, N.W.
                                                          Third Floor
                                                          Washington, DC 20036-5303
                                                          202-955-8217
                                                          Fax: 202-530-9614
                                                          Email: jlipshutz@gibsondunn.com
                                                          ATTORNEY TO BE NOTICED

                                                          Natalie Jean Hausknecht
                                                          Gibson Dunn & Crutcher LLP-Denver
                                                          1801 California Street
                                                          Suite 4200
                                                          Denver, CO 80202-2642
                                                          303-298-5783
                                                          Fax: 303-313-2826
                                                          Email: NHausknecht@gibsondunn.com
                                                          ATTORNEY TO BE NOTICED

                                                          Ryan Thomas Bergsieker
                                                          Gibson Dunn & Crutcher LLP-Denver
                                                          1801 California Street
                                                          Suite 4200


                                                                         Appendix Page 1578
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                               4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 4 4ofof
                                                                                 Page
                                                                                   153   of15
                                                                                            15
                                                                                            258



                                                          Denver, CO 80202-2642
                                                          303-298-5774
                                                          Fax: 303-298-5907
                                                          Email: rbergsieker@gibsondunn.com
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Center for Tech and Civic Life            represented by Joshua Adam Matz
 an Illinois non-profit organization                      Kaplan Hecker & Fink LLP
                                                          350 Fifth Avenue
                                                          Suite 7110
                                                          New York, NY 10118
                                                          212-763-0883
                                                          Email: jmatz@kaplanhecker.com
                                                          ATTORNEY TO BE NOTICED

                                                          Louis William Fisher
                                                          Kaplan Hecker & Fink LLP
                                                          350 Fifth Avenue
                                                          Suite 7110
                                                          New York, NY 10118
                                                          646-761-3270
                                                          Email: lfisher@kaplanhecker.com
                                                          ATTORNEY TO BE NOTICED

                                                          Marcella E. Coburn
                                                          Kaplan Hecker & Fink LLP
                                                          350 Fifth Avenue
                                                          Suite 7110
                                                          New York, NY 10118
                                                          929-999-7896
                                                          Email: mcoburn@kaplanhecker.com
                                                          ATTORNEY TO BE NOTICED

                                                          Michael Skocpol
                                                          Kaplan Hecker & Fink LLP
                                                          350 Fifth Avenue
                                                          Suite 7110
                                                          New York, NY 10118
                                                          646-761-1161
                                                          Email: mskocpol@kaplanhecker.com
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Mark E Zuckerberg
 individually
 Defendant
 Priscilla Chan
 individually


                                                                         Appendix Page 1579
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                               4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 5 5ofof
                                                                                 Page
                                                                                   154   of15
                                                                                            15
                                                                                            258




 Defendant
 Brian Kemp                                represented by Charlene Swartz McGowan
 individually                                             Georgia Attorney General's Office
                                                          40 Capitol Square, S.W.
                                                          Atlanta, GA 30334-1300
                                                          404-458-3658
                                                          Email: cmcgowan@law.ga.gov
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Brad Raffensperger                        represented by Charlene Swartz McGowan
 individually                                             (See above for address)
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Gretchen Whitmer                          represented by Heather Stuht Meingast
 individually                                             Michigan Department of Attorney
                                                          General
                                                          P.O. Box 30736
                                                          Lansing, MI 48909
                                                          517-335-7659
                                                          Fax: 517-335-7640
                                                          Email: meingasth@michigan.gov
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Jocelyn Benson                            represented by Heather Stuht Meingast
 individually                                             (See above for address)
                                                          ATTORNEY TO BE NOTICED
 Defendant
 Tom Wolf                                  represented by Jacob Biehl Boyer
 individually                                             Pennsylvania Office of Attorney
                                                          General
                                                          1600 Arch Street
                                                          Suite 300
                                                          Philadelphia, PA 19103
                                                          267-768-3968
                                                          Email: jboyer@attorneygeneral.gov
                                                          ATTORNEY TO BE NOTICED

                                                          Michael John Fischer
                                                          Pennsylvania Office of Attorney
                                                          General
                                                          1600 Arch Street
                                                          Suite 300
                                                          Philadelphia, PA 19103
                                                          215-560-2171
                                                          Email: mfischer@attorneygeneral.gov


                                                                         Appendix Page 1580
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 6 6ofof
                                                                                 Page
                                                                                   155   of15
                                                                                            15
                                                                                            258



                                                                  ATTORNEY TO BE NOTICED
 Defendant
 Kathy Boockvar                                  represented by Jacob Biehl Boyer
 individually                                                   (See above for address)
                                                                ATTORNEY TO BE NOTICED

                                                                  Michael John Fischer
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED
 Defendant
 Tony Evers
 individually
 Defendant
 Ann S Jacobs
 individually
 Defendant
 Mark L. Thomsen
 individually
 Defendant
 Marge Bostelman
 individually
 Defendant
 Julie M Glancey
 Defendant
 Dean Knudson
 individually
 Defendant
 Robert F Spindell, Jr.
 individually, and Does 1-10,000


  Date Filed       #     Docket Text
  04/29/2021        94   NOTICE OF APPEAL as to 92 Order on Motion to Dismiss,,,,, Order on
                         Motion to Dismiss for Failure to State a Claim,,,,, Order on Motion to
                         Dismiss/Lack of Jurisdiction,,,,,,,,,, Order on Motion for Leave,,,,,,,,,,,,,,,,,,,
                         by Plaintiff Kevin O'Rourke (Filing fee $ 505, Receipt Number 1082-
                         7842647) (Walker, Ernest) (Entered: 04/29/2021)
  04/29/2021        93   NOTICE re 1 Complaint,, Correction Of Plaintiff Kevin O'Rourke's Affidavit
                         By Interlineation by Plaintiff Kevin O'Rourke (Attachments: # 1 Affidavit)
                         (Walker, Ernest) (Entered: 04/29/2021)


                                                                                     Appendix Page 1581
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                              4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 7 7ofof
                                                                                 Page
                                                                                   156   of15
                                                                                            15
                                                                                            258




  04/28/2021       92   ORDER ON DEFENDANTS' MOTIONS TO DISMISS (Dkt. ## 22 , 23 , &
                        41 ) & PLAINTIFFS' MOTION TO AMEND (Dkt. # 48 ) by Magistrate
                        Judge N. Reid Neureiter on 28 April 2021. It is hereby ORDERED that the
                        Motions to Dismiss of Defendants Dominion, Facebook, and CTCL (Dkt.
                        ##22, 23, & 41) are GRANTED. It is further ORDERED that Plaintiffs'
                        Complaint (Dkt. # 1 ) is DISMISSED WITHOUT PREJUDICE for lack of
                        standing. Because Plaintiffs have voluntarily dismissed the claims against the
                        various state officials of Georgia, Michigan, Pennsylvania, and Wisconsin
                        (Brian Kemp, Brad Raffensperger, Gretchen Whitmer, Jocelyn Benson, Tom
                        Wolf, Kathy Boockvar, Tony Evers, Ann S. Jacobs, Mark Thomsen, Marge
                        Bostelman, Julie E. Glancey, Dean Knudson, and Robert F. Spindell, Jr.), it
                        is further ORDERED that the Motions to Dismiss filed by those state official
                        defendants (Dkt. ## 46 , 47 , & 49 ) are DENIED as moot.It is further
                        ORDERED that Plaintiffs' Motion for Leave to File an Amended Complaint
                        (Dkt. # 48 ) is DENIED on the grounds of futility.(cmadr, ) (Entered:
                        04/28/2021)
  04/27/2021       91   COURTROOM MINUTES for proceedings held before Magistrate Judge N.
                        Reid Neureiter: Motion Hearing via video conference held on 4/27/2021.
                        ORDER taking under advisement 22 23 41 46 47 and 49 Motions to Dismiss.
                        ORDER taking under advisement 48 Plaintiffs Motion for Leave to File
                        Amended Complaint Pursuant to FRCP 15 and Memorandum of Points and
                        Authorities in Support. ORDER denying 90 Plaintiffs Motion for Judicial
                        Notice. FTR: Courtroom C203. (slibi, ) (Entered: 04/28/2021)
  04/26/2021       90   MOTION for Order to take Judicial Notice by Plaintiff Kevin O'Rourke.
                        (Walker, Ernest) (Entered: 04/26/2021)
  04/25/2021       89   NOTICE of Voluntary Dismissal of Party by Plaintiff Kevin O'Rourke
                        (Walker, Ernest) (Entered: 04/25/2021)
  04/21/2021       88   MINUTE ORDER The Motion Hearing set on April 27, 2021 at 2:00 PM
                        shall be conducted via video conference, by Magistrate Judge N. Reid
                        Neureiter on 4/21/2021. Attached are the video conference instructions and
                        helpful tips. Please contact Stacy Libid at stacy_libid@cod.uscourts.gov if
                        you have any questions regarding video conference. Text Only Entry
                        (Attachments: # 1 Video Conference Tips) (slibi, ) (Entered: 04/21/2021)
  04/20/2021       87   MOTION for Leave to Voluntary Dismiss Defendants TOM WOLF and
                        KATHY BOOCKVAR 85 Notice of Dismissal of Party by Plaintiff Kevin
                        O'Rourke. (Attachments: # 1 Exhibit Email, # 2 Exhibit Email, # 3 Exhibit
                        Email, # 4 Exhibit Email, # 5 Exhibit Email, # 6 Exhibit Email, # 7 Exhibit
                        Email, # 8 Exhibit Email, # 9 Exhibit Email)(Walker, Ernest) (Entered:
                        04/20/2021)
  04/20/2021       86   NOTICE by Defendants Kathy Boockvar, Tom Wolf (Attachments: # 1
                        Exhibit 1)(Boyer, Jacob) (Entered: 04/20/2021)
  04/19/2021       85   NOTICE of Voluntary Dismissal of Party TOM WOLF and KATHY
                        BOOCKVAR by Plaintiff Kevin O'Rourke (Walker, Ernest) (Entered:
                        04/19/2021)
  04/19/2021       84   NOTICE of Voluntary Dismissal of Party BRIAN KEMP and BRAD


                                                                              Appendix Page 1582
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                      4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 8 8ofof
                                                                                 Page
                                                                                   157   of15
                                                                                            15
                                                                                            258




                        RAFFENSPERGER by Plaintiff Kevin O'Rourke (Walker, Ernest) (Entered:
                        04/19/2021)
  04/19/2021       83   NOTICE of Voluntary Dismissal of Party GRETCHEN WHITMER and
                        JOCELYN BENSON by Plaintiff Kevin O'Rourke (Walker, Ernest) (Entered:
                        04/19/2021)
  04/19/2021       82   NOTICE of Voluntary Dismissal of Party TONY EVERS, ANN S. JACOBS,
                        MARK L. THOMSEN, MARGE BOSTELMAN, JULIE M. GLANCEY, DEAN
                        KNUDSON, and ROBERT F. SPINDELL, JR. by Plaintiff Kevin O'Rourke
                        (Walker, Ernest) (Entered: 04/19/2021)
  04/14/2021       81   REPLY to Response to 41 MOTION to Dismiss filed by Defendant Center
                        for Tech and Civic Life. (Matz, Joshua) (Entered: 04/14/2021)
  04/12/2021       80   RESPONSE to 46 MOTION to Dismiss for Failure to State a Claim
                        Pursuant to FRCP 12(b)(2) and 12(b)(6) MOTION to Dismiss for Lack of
                        Jurisdiction Pursuant to FRCP 12(b)(2) and 12(b)(6) filed by Plaintiff Kevin
                        O'Rourke. (Walker, Ernest) (Entered: 04/12/2021)
  04/12/2021       79   RESPONSE to 47 MOTION to Dismiss and Brief in Support filed by
                        Plaintiff Kevin O'Rourke. (Walker, Ernest) (Entered: 04/12/2021)
  04/09/2021       78   MOTION for Leave to File Reply Brief One Day Out Of Time 76 Reply to
                        Response to Motion, 75 Reply to Response to Motion, 77 Reply to Response
                        to Motion by Plaintiff Kevin O'Rourke. (Walker, Ernest) (Entered:
                        04/09/2021)
  04/09/2021       77   REPLY to Response to 48 MOTION for Leave to File Amended Complaint
                        filed by Plaintiff Kevin O'Rourke. (Walker, Ernest) (Entered: 04/09/2021)
  04/09/2021       76   REPLY to Response to 48 MOTION for Leave to File Amended Complaint
                        filed by Plaintiff Kevin O'Rourke. (Walker, Ernest) (Entered: 04/09/2021)
  04/09/2021       75   REPLY to Response to 48 MOTION for Leave to File Amended Complaint
                        filed by Plaintiff Kevin O'Rourke. (Fielder, Gary) (Entered: 04/09/2021)
  04/08/2021       74   REPLY to Response to 48 MOTION for Leave to File Amended Complaint
                        filed by Plaintiff Kevin O'Rourke. (Fielder, Gary) (Entered: 04/08/2021)
  04/08/2021       73   REPLY to Response to 48 MOTION for Leave to File Amended Complaint
                        filed by Plaintiff Kevin O'Rourke. (Fielder, Gary) (Entered: 04/08/2021)
  04/08/2021       72   RESPONSE to 49 MOTION to Dismiss filed by Plaintiff Kevin O'Rourke.
                        (Fielder, Gary) (Entered: 04/08/2021)
  04/08/2021       71   REPLY to Response to 48 MOTION for Leave to File Amended Complaint
                        filed by Plaintiff Kevin O'Rourke. (Fielder, Gary) (Entered: 04/08/2021)
  04/07/2021       70   ORDER DENYING PLAINTIFFS' MOTIONS TO STRIKE MOTIONS TO
                        DISMISS OF MICHIGAN AND GEORGIA (Dkt. ## 68 & 69 ) by
                        Magistrate Judge N. Reid Neureiter on 7 April 2021.(cmadr, ) (Entered:
                        04/07/2021)
  04/05/2021       69   MOTION to Strike Georgia's Motion to Dismiss by Plaintiff Kevin


                                                                             Appendix Page 1583
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                     4/30/2021
  Case
 CM/ECF
Case    1:20-cv-03747-NRN        Document
          - U.S. District Court:cod
     1:20-cv-03747-NRN        Document    95-2 Filed
                                       155-7    Filed09/18/21
                                                      04/30/21 USDC
                                                                USDCColorado
                                                                     Colorado Page
                                                                               Page 9 9ofof
                                                                                 Page
                                                                                   158   of15
                                                                                            15
                                                                                            258




                        O'Rourke. (Fielder, Gary) (Entered: 04/05/2021)
  04/05/2021       68   MOTION to Strike Michigan's Motion to Dismiss by Plaintiff Kevin
                        O'Rourke. (Fielder, Gary) (Entered: 04/05/2021)
  04/02/2021       67   Minute ORDER by Magistrate Judge N. Reid Neureiter on 2 April 2021. It is
                        hereby ORDERED that a Motion Hearing is set on Defendants' various
                        motions to dismiss (Dkt. ## 22 , 23 , 41 , 46 , 47 , & 49 ) and Plaintiffs'
                        motion to amend (Dkt. # 48 ) for April 27, 2021 at 2:00 p.m. The parties are
                        directed to call the conference line as a participant at (888) 398-2342, Access
                        Code 5755390# at the scheduled time. PLEASE READ ATTACHED
                        MINUTE ORDER. (cmadr, ) (Entered: 04/02/2021)
  04/02/2021       66   Minute ORDER by Magistrate Judge N. Reid Neureiter on 2 April 2021. It is
                        hereby Plaintiffs' Motion to Extend Time for Service and for Alternate
                        Service Via U.S. Marshall (Dkt. # 65 ) is GRANTED IN PART and
                        DENIED IN PART as follows.Plaintiffs are granted a 60-day extension to
                        effectuate service on all remaining identified Defendants, up to and including
                        May 21, 2021. But Plaintiffs are not authorized to conduct service through
                        the U.S. Marshals Service. Plaintiffs are not proceeding in forma pauperis,
                        and the Court is not persuaded by Plaintiffs' explanation why private process
                        servers cannot serve the remaining Defendants, rather than unnecessarily
                        burdening our federal marshals. PLEASE READ ATTACHED MINUTE
                        ORDER. (cmadr, ) (Entered: 04/02/2021)
  04/01/2021       65   First MOTION for Extension of Time to Serve Defendants by Plaintiff Kevin
                        O'Rourke. (Attachments: # 1 Proposed Order (PDF Only))(Fielder, Gary)
                        (Entered: 04/01/2021)
  03/31/2021       64   RESPONSE to 41 MOTION to Dismiss filed By Center For Technology and
                        Civic Life filed by Plaintiff Kevin O'Rourke. (Fielder, Gary) (Entered:
                        03/31/2021)
  03/29/2021       63   BRIEF in Opposition to 48 MOTION for Leave to File Amended Complaint
                        filed by Defendant Facebook, Inc.. (Lipshutz, Joshua) (Entered: 03/29/2021)
  03/29/2021       62   BRIEF in Opposition to 48 MOTION for Leave to File Amended Complaint
                        filed by Defendant Center for Tech and Civic Life. (Matz, Joshua) (Entered:
                        03/29/2021)
  03/29/2021       61   RESPONSE to 48 MOTION for Leave to File Amended Complaint
                        RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION FOR LEAVE TO
                        FILE AMENDED COMPLAINT PURSUANT TO FRCP 15 filed by
                        Defendant Dominion Voting Systems, Inc.. (Garnett, Stanley) (Entered:
                        03/29/2021)
  03/29/2021       60   BRIEF in Opposition to 48 MOTION for Leave to File Amended Complaint
                        filed by Defendants Jocelyn Benson, Gretchen Whitmer. (Meingast, Heather)
                        (Entered: 03/29/2021)
  03/29/2021       59   BRIEF in Opposition to 48 MOTION for Leave to File Amended Complaint
                        filed by Defendants Kathy Boockvar, Tom Wolf. (Boyer, Jacob) (Entered:
                        03/29/2021)



                                                                               Appendix Page 1584
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                       4/30/2021
 Case
 CM/ECF
Case   1:20-cv-03747-NRN        Document
         - U.S. District Court:cod
     1:20-cv-03747-NRN       Document    95-2 Filed
                                       155-7  Filed09/18/21
                                                    04/30/21 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                           Page 10
                                                                             Page 10of
                                                                                159  of15
                                                                                     of 15
                                                                                        258




  03/29/2021       58   RESPONSE to 48 MOTION for Leave to File Amended Complaint filed by
                        Defendants Brian Kemp, Brad Raffensperger. (McGowan, Charlene)
                        (Entered: 03/29/2021)
  03/28/2021       57   NOTICE of Entry of Appearance by Michael John Fischer on behalf of
                        Kathy Boockvar, Tom WolfAttorney Michael John Fischer added to party
                        Kathy Boockvar(pty:dft), Attorney Michael John Fischer added to party Tom
                        Wolf(pty:dft) (Fischer, Michael) (Entered: 03/28/2021)
  03/23/2021       56   REPLY to Response to 23 MOTION to Dismiss filed by Defendant
                        Facebook, Inc.. (Lipshutz, Joshua) (Entered: 03/23/2021)
  03/23/2021       55   REPLY to Response to 22 MOTION to Dismiss PLAINTIFFS COMPLAINT
                        PURSUANT TO F.R.C.P. 12(b)(1) AND 12(b)(6) OR, IN THE
                        ALTERNATIVE, TO STRIKE PURSUANT TO F.R.C.P. 23 filed by
                        Defendant Dominion Voting Systems, Inc.. (Garnett, Stanley) (Entered:
                        03/23/2021)
  03/22/2021       54   ORDER OF REFERENCE. Pursuant to the consent of the parties to the
                        jurisdiction of the magistrate judge 27 , 50 , 51 , 52 , and 53 , this case is
                        referred to Magistrate Judge N. Reid Neureiter for all purposes pursuant to
                        28 U.S.C. § 636(c), by Chief Judge Philip A. Brimmer on 3/22/2021. Text
                        Only Entry (pabsec2) (Entered: 03/22/2021)
  03/19/2021       53   CONSENT to Jurisdiction of Magistrate Judge by Defendants Brian Kemp,
                        Brad Raffensperger All parties consent.. (McGowan, Charlene) (Entered:
                        03/19/2021)
  03/19/2021       52   CONSENT to Jurisdiction of Magistrate Judge by Defendant Center for Tech
                        and Civic Life All parties consent.. (Matz, Joshua) (Entered: 03/19/2021)
  03/19/2021       51   CONSENT to Jurisdiction of Magistrate Judge by Defendants Kathy
                        Boockvar, Tom Wolf All parties consent.. (Boyer, Jacob) (Entered:
                        03/19/2021)
  03/19/2021       50   CONSENT to Jurisdiction of Magistrate Judge by Defendants Jocelyn
                        Benson, Gretchen Whitmer All parties consent.. (Meingast, Heather)
                        (Entered: 03/19/2021)
  03/18/2021       49   MOTION to Dismiss by Defendants Kathy Boockvar, Tom Wolf. (Boyer,
                        Jacob) (Entered: 03/18/2021)
  03/15/2021       48   MOTION for Leave to File Amended Complaint by Plaintiff Kevin
                        O'Rourke. (Attachments: # 1 Exhibit Amended Complaint, # 2 Exhibit
                        Redline Amended Complaint, # 3 Exhibit Declaration of Counsel)(Fielder,
                        Gary) (Entered: 03/15/2021)
  03/15/2021       47   MOTION to Dismiss and Brief in Support by Defendants Brian Kemp, Brad
                        Raffensperger. (Attachments: # 1 Exhibit Pearson Transcript, # 2 Exhibit
                        Wood Final Order)(McGowan, Charlene) (Entered: 03/15/2021)
  03/15/2021       46   MOTION to Dismiss for Failure to State a Claim Pursuant to FRCP 12(b)(2)
                        and 12(b)(6), MOTION to Dismiss for Lack of Jurisdiction Pursuant to
                        FRCP 12(b)(2) and 12(b)(6) by Defendants Jocelyn Benson, Gretchen


                                                                                Appendix Page 1585
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                         4/30/2021
 Case
 CM/ECF
Case   1:20-cv-03747-NRN        Document
         - U.S. District Court:cod
     1:20-cv-03747-NRN       Document    95-2 Filed
                                       155-7  Filed09/18/21
                                                    04/30/21 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                           Page 11
                                                                             Page 11of
                                                                                160  of15
                                                                                     of 15
                                                                                        258




                        Whitmer. (Meingast, Heather) (Entered: 03/15/2021)
  03/15/2021       45   TRANSCRIPT of TELEPHONIC STATUS CONFERENCE held on
                        03/11/2021 before Magistrate Judge Neureiter. Pages: 1-30. Prepared by: AB
                        Litigation Services.
                        NOTICE - REDACTION OF TRANSCRIPTS: Within seven calendar
                        days of this filing, each party shall inform the Court, by filing a Notice of
                        Intent to Redact, of the party's intent to redact personal identifiers from
                        the electronic transcript of the court proceeding. If a Notice of Intent to
                        Redact is not filed within the allotted time, this transcript will be made
                        electronically available after 90 days. Please see the Notice of Electronic
                        Availability of Transcripts document at www.cod.uscourts.gov.
                        Transcript may only be viewed at the court public terminal or purchased
                        through the Court Reporter/Transcriber prior to the 90 day deadline for
                        electronic posting on PACER. (AB Court Reporting & Video, Inc., )
                        (Entered: 03/15/2021)
  03/11/2021       44   Minute ORDER by Magistrate Judge N. Reid Neureiter on 11 March 2021.
                        As discussed at the March 11, 2021 Status Conference (see Dkt. # 43 ) It is
                        hereby ORDERED that the deadline for all the parties to complete and file
                        the Consent/Non-Consent Form (see Dkt. # 3 ), indicating either unanimous
                        consent of the parties or that consent has been declined, is extended up to and
                        including March 19, 2021. PLEASE READ ATTACHED MINUTE
                        ORDER. (cmadr, ) (Entered: 03/11/2021)
  03/11/2021       43   COURTROOM MINUTES for proceedings held before Magistrate Judge N.
                        Reid Neureiter: Telephonic Status Conference held on 3/11/2021. ORDER
                        denying 42 Motion to Strike. FTR: Courtroom C204. (slibi, ) (Entered:
                        03/11/2021)
  03/10/2021       42   MOTION to Strike 40 Brief in Opposition to Motion to Dismiss by
                        Defendant Facebook, Inc.. (Attachments: # 1 Proposed Order (PDF Only))
                        (Lipshutz, Joshua) (Entered: 03/10/2021)
  03/10/2021       41   MOTION to Dismiss by Defendant Center for Tech and Civic Life. (Matz,
                        Joshua) (Entered: 03/10/2021)
  03/09/2021       40   BRIEF in Opposition to 23 MOTION to Dismiss filed by Plaintiff Kevin
                        O'Rourke. (Fielder, Gary) (Entered: 03/10/2021)
  03/09/2021       39   BRIEF in Opposition to 22 MOTION to Dismiss PLAINTIFFS
                        COMPLAINT PURSUANT TO F.R.C.P. 12(b)(1) AND 12(b)(6) OR, IN THE
                        ALTERNATIVE, TO STRIKE PURSUANT TO F.R.C.P. 23 filed by Plaintiff
                        Kevin O'Rourke. (Attachments: # 1 Exhibit Fresno County Election Worker
                        Training Guide, # 2 Exhibit Software Lic Agreement, # 3 Exhibit Contract
                        Between Dominion and Michigan, # 4 Exhibit Contract Between Dominion
                        and Georgia)(Fielder, Gary) (Entered: 03/09/2021)
  03/09/2021       38   NOTICE of Entry of Appearance by Jacob Biehl Boyer on behalf of Kathy
                        Boockvar, Tom WolfAttorney Jacob Biehl Boyer added to party Kathy
                        Boockvar(pty:dft), Attorney Jacob Biehl Boyer added to party Tom Wolf
                        (pty:dft) (Boyer, Jacob) (Entered: 03/09/2021)



                                                                               Appendix Page 1586
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                       4/30/2021
 Case
 CM/ECF
Case   1:20-cv-03747-NRN        Document
         - U.S. District Court:cod
     1:20-cv-03747-NRN       Document    95-2 Filed
                                       155-7  Filed09/18/21
                                                    04/30/21 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                           Page 12
                                                                             Page 12of
                                                                                161  of15
                                                                                     of 15
                                                                                        258




  03/09/2021       37   NOTICE of Entry of Appearance by Charlene Swartz McGowan on behalf of
                        Brian Kemp, Brad RaffenspergerAttorney Charlene Swartz McGowan added
                        to party Brian Kemp(pty:dft), Attorney Charlene Swartz McGowan added to
                        party Brad Raffensperger(pty:dft) (McGowan, Charlene) (Entered:
                        03/09/2021)
  03/08/2021       36   NOTICE of Entry of Appearance by Louis William Fisher on behalf of
                        Center for Tech and Civic LifeAttorney Louis William Fisher added to party
                        Center for Tech and Civic Life(pty:dft) (Fisher, Louis) (Entered: 03/08/2021)
  03/08/2021       35   NOTICE of Entry of Appearance by Marcella E. Coburn on behalf of Center
                        for Tech and Civic LifeAttorney Marcella E. Coburn added to party Center
                        for Tech and Civic Life(pty:dft) (Coburn, Marcella) (Entered: 03/08/2021)
  03/08/2021       34   NOTICE of Entry of Appearance by Michael Skocpol on behalf of Center
                        for Tech and Civic LifeAttorney Michael Skocpol added to party Center for
                        Tech and Civic Life(pty:dft) (Skocpol, Michael) (Entered: 03/08/2021)
  03/08/2021       33   NOTICE of Entry of Appearance by Joshua Adam Matz on behalf of Center
                        for Tech and Civic LifeAttorney Joshua Adam Matz added to party Center
                        for Tech and Civic Life(pty:dft) (Matz, Joshua) (Entered: 03/08/2021)
  03/04/2021       32   NOTICE of Change of Address/Contact Information by Ernest John Walker
                        (Walker, Ernest) (Entered: 03/04/2021)
  03/04/2021       31   NOTICE of Change of Address/Contact Information by Gary D. Fielder
                        (Fielder, Gary) (Entered: 03/04/2021)
  03/04/2021       30   NOTICE of Entry of Appearance by Heather Stuht Meingast on behalf of
                        Jocelyn BensonAttorney Heather Stuht Meingast added to party Jocelyn
                        Benson(pty:dft) (Meingast, Heather) (Entered: 03/04/2021)
  03/03/2021       29   NOTICE of Entry of Appearance by Heather Stuht Meingast on behalf of
                        Gretchen WhitmerAttorney Heather Stuht Meingast added to party Gretchen
                        Whitmer(pty:dft) (Meingast, Heather) (Entered: 03/03/2021)
  02/26/2021       28   Minute ORDER by Magistrate Judge N. Reid Neureiter on 26 February
                        2021. It is hereby ORDERED that Dominion Voting Systems, Inc.'s
                        Unopposed Motion for Stay of Disclosures and Discovery Pending Ruling on
                        Motions to Dismiss (Dkt. # 25 ) is GRANTED. Accordingly, it is further
                        ORDERED that this case is STAYED pending resolution of the two motions
                        to dismiss (Dkt. ## 22 & 23 ). It is further ORDERED that the Motion to
                        Stay Disclosures and Discovery Pending Ruling on Motion to Dismiss by
                        Defendant Facebook, Inc. (Dkt. # 24 ) is DENIED as moot. It is further
                        ORDERED that the Scheduling Conference set for March 11, 2021 at 11:00
                        a.m. is CONVERTED to a Status Conference. The parties are directed to call
                        the conference line as a participant at (888) 398-2342, Access Code
                        5755390# at the scheduled time. PLEASE READ ATTACHED MINUTE
                        ORDER. (cmadr, ) (Entered: 02/26/2021)
  02/25/2021       27   CONSENT to Jurisdiction of Magistrate Judge by Plaintiffs Nathaniel L
                        Carter, Larry D Cook, Kesha Crenshaw, Alvin Criswell, Lori Cutunilli,
                        Kevin O'Rourke, Amie Trapp, Neil Yarbrough All parties consent.. (Walker,



                                                                              Appendix Page 1587
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                     4/30/2021
 Case
 CM/ECF
Case   1:20-cv-03747-NRN        Document
         - U.S. District Court:cod
     1:20-cv-03747-NRN       Document    95-2 Filed
                                       155-7  Filed09/18/21
                                                    04/30/21 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                           Page 13
                                                                             Page 13of
                                                                                162  of15
                                                                                     of 15
                                                                                        258




                        Ernest) (Entered: 02/25/2021)
  02/19/2021       26   NOTICE of Plaintiffs' Withdrawal of Opposition to Facebook's Motion for
                        Stay of Disclosures and Discovery Pending Ruling on Motions to Dismiss by
                        Defendant Facebook, Inc. (Lipshutz, Joshua) (Entered: 02/19/2021)
  02/19/2021       25   Unopposed MOTION to Stay DISCLOSURES AND DISCOVERY PENDING
                        RULING ON MOTIONS TO DISMISS by Defendant Dominion Voting
                        Systems, Inc.. (Garnett, Stanley) (Entered: 02/19/2021)
  02/16/2021       24   MOTION to Stay Disclosures and Discovery Pending Ruling on Motion to
                        Dismiss by Defendant Facebook, Inc.. (Attachments: # 1 Proposed Order
                        (PDF Only))(Lipshutz, Joshua) (Entered: 02/16/2021)
  02/16/2021       23   MOTION to Dismiss by Defendant Facebook, Inc.. (Lipshutz, Joshua)
                        (Entered: 02/16/2021)
  02/16/2021       22   MOTION to Dismiss PLAINTIFFS COMPLAINT PURSUANT TO F.R.C.P.
                        12(b)(1) AND 12(b)(6) OR, IN THE ALTERNATIVE, TO STRIKE
                        PURSUANT TO F.R.C.P. 23 by Defendant Dominion Voting Systems, Inc..
                        (Garnett, Stanley) (Entered: 02/16/2021)
  01/26/2021       21   NOTICE of Entry of Appearance by Natalie Jean Hausknecht on behalf of
                        Facebook, Inc.Attorney Natalie Jean Hausknecht added to party Facebook,
                        Inc.(pty:dft) (Hausknecht, Natalie) (Entered: 01/26/2021)
  01/26/2021       20   NOTICE of Entry of Appearance by Craig Brian Streit on behalf of
                        Facebook, Inc.Attorney Craig Brian Streit added to party Facebook, Inc.
                        (pty:dft) (Streit, Craig) (Entered: 01/26/2021)
  01/26/2021       19   NOTICE of Entry of Appearance by Joshua Seth Lipshutz on behalf of
                        Facebook, Inc.Attorney Joshua Seth Lipshutz added to party Facebook, Inc.
                        (pty:dft) (Lipshutz, Joshua) (Entered: 01/26/2021)
  01/25/2021       18   Minute ORDER by Magistrate Judge N. Reid Neureiter on 25 January 2021.
                        It is hereby ORDERED that Dominion Voting Systems, Inc.'s Unopposed
                        Motionfor Extension of Time to File Answer or Response to Complaint (Dkt.
                        # 16 ) is GRANTED. Dominion Voting Systems, Inc. shall answer or
                        otherwise respond toPlaintiffs' Complaint (Dkt. # 1 ) on or before February
                        16, 2021. PLEASE READ ATTACHED MINUTE ORDER. (cmadr, )
                        (Entered: 01/25/2021)
  01/25/2021       17   STIPULATION for Extension of Time to Answer or Respond to the
                        Complaint by Defendant Facebook, Inc.. Facebook, Inc. answer due
                        2/16/2021. (Bergsieker, Ryan) (Entered: 01/25/2021)
  01/25/2021       16   Unopposed MOTION for Extension of Time to File Answer or Otherwise
                        Respond re 1 Complaint,, by Defendant Dominion Voting Systems, Inc..
                        (Garnett, Stanley) (Entered: 01/25/2021)
  01/25/2021       15   NOTICE of Entry of Appearance by Ryan Thomas Bergsieker on behalf of
                        Facebook, Inc.Attorney Ryan Thomas Bergsieker added to party Facebook,
                        Inc.(pty:dft) (Bergsieker, Ryan) (Entered: 01/25/2021)



                                                                             Appendix Page 1588
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                    4/30/2021
 Case
 CM/ECF
Case   1:20-cv-03747-NRN        Document
         - U.S. District Court:cod
     1:20-cv-03747-NRN       Document    95-2 Filed
                                       155-7  Filed09/18/21
                                                    04/30/21 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                           Page 14
                                                                             Page 14of
                                                                                163  of15
                                                                                     of 15
                                                                                        258




  01/20/2021       14   NOTICE of Entry of Appearance by Bridget C. DuPey on behalf of
                        Dominion Voting Systems, Inc.Attorney Bridget C. DuPey added to party
                        Dominion Voting Systems, Inc.(pty:dft) (DuPey, Bridget) (Entered:
                        01/20/2021)
  01/20/2021       13   NOTICE of Entry of Appearance by David Meschke on behalf of Dominion
                        Voting Systems, Inc.Attorney David Meschke added to party Dominion
                        Voting Systems, Inc.(pty:dft) (Meschke, David) (Entered: 01/20/2021)
  01/20/2021       12   NOTICE of Entry of Appearance by Amanda Kristine Houseal on behalf of
                        Dominion Voting Systems, Inc.Attorney Amanda Kristine Houseal added to
                        party Dominion Voting Systems, Inc.(pty:dft) (Houseal, Amanda) (Entered:
                        01/20/2021)
  01/20/2021       11   NOTICE of Entry of Appearance by Stanley L. Garnett on behalf of
                        Dominion Voting Systems, Inc.Attorney Stanley L. Garnett added to party
                        Dominion Voting Systems, Inc.(pty:dft) (Garnett, Stanley) (Entered:
                        01/20/2021)
  01/06/2021       10   ADVISORY NOTICE OF NONCOMPLIANCE WITH COURT
                        RULES/PROCEDURES:re: 9 filed by attorney Ernest John Walker.
                        Attorney has used an incorrect signature format in violation of
                        D.C.COLO.LCivR 5.1(a) and 4.3(a) of the Electronic Case Filing Procedures
                        (Civil cases). DO NOT REFILE THE DOCUMENT. In the future, the
                        filer must affix an electronic s/signature followed by a typed, not an inked,
                        signature to all future documents.(Text Only Entry) (cmadr, ) (Entered:
                        01/06/2021)
  01/05/2021        9   NOTICE of Entry of Appearance by Ernest John Walker on behalf of All
                        Plaintiffs Attorney Ernest John Walker added to party Nathaniel L Carter
                        (pty:pla), Attorney Ernest John Walker added to party Larry D Cook
                        (pty:pla), Attorney Ernest John Walker added to party Kesha Crenshaw
                        (pty:pla), Attorney Ernest John Walker added to party Alvin Criswell
                        (pty:pla), Attorney Ernest John Walker added to party Lori Cutunilli
                        (pty:pla), Attorney Ernest John Walker added to party Kevin O'Rourke
                        (pty:pla), Attorney Ernest John Walker added to party Amie Trapp(pty:pla),
                        Attorney Ernest John Walker added to party Neil Yarbrough(pty:pla)
                        (Walker, Ernest) (Entered: 01/05/2021)
  12/28/2020        8   SUMMONSES issued by Clerk. (cmadr, ) (Entered: 12/28/2020)
  12/24/2020        7   SUMMONS REQUEST as to DOMINION VOTING SYSTEMS INC.,
                        FACEBOOK, INC., CENTER FOR TECH AND CIVIC LIFE, MARK E.
                        ZUCKERBERG, PRISCILLA CHAN, BRIAN KEMP, BRAD
                        RAFFENSPERGER, GRETCHEN WHITMER, JOCELYN BENSON, TOM
                        WOLF, KATHY BOOCKVAR, TONY EVERS, ANN S. JACOBS, MARK
                        L. THOMSEN, MARGE BOSTELMAN, JULIE M. GLANCEY, DEAN
                        KNUDSON, ROBERT F. SPINDELL, JR. re 1 Complaint,, by Plaintiff
                        Kevin O'Rourke. (Attachments: # 1 Summons Summonses on one PDF file)
                        (Fielder, Gary) (Entered: 12/24/2020)
  12/24/2020        6   Administrative Notice: The Summonses submitted contain an incomplete
                        caption and will not be issued. All parties to the action must be listed in the


                                                                                 Appendix Page 1589
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                         4/30/2021
 Case
 CM/ECF
Case   1:20-cv-03747-NRN        Document
         - U.S. District Court:cod
     1:20-cv-03747-NRN       Document    95-2 Filed
                                       155-7  Filed09/18/21
                                                    04/30/21 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                           Page 15
                                                                             Page 15of
                                                                                164  of15
                                                                                     of 15
                                                                                        258




                        caption of the summons. (Text Only Entry) (cmadr, ) (Entered: 12/24/2020)
  12/23/2020        5   SUMMONS REQUEST as to DOMINION VOTING SYSTEMS INC.,
                        FACEBOOK, INC., CENTER FOR TECH AND CIVIC LIFE, MARK E.
                        ZUCKERBERG, PRISCILLA CHAN, BRIAN KEMP, BRAD
                        RAFFENSPERGER, GRETCHEN WHITMER, JOCELYN BENSON, TOM
                        WOLF, KATHY BOOCKVAR, TONY EVERS, ANN S. JACOBS, MARK
                        L. THOMSEN, MARGE BOSTELMAN, JULIE M. GLANCEY, DEAN
                        KNUDSON, ROBERT F. SPINDELL, JR re 1 Complaint,, by Plaintiff
                        Kevin O'Rourke. (Attachments: # 1 Summons Summons in one pdf file)
                        (Fielder, Gary) (Entered: 12/23/2020)
  12/23/2020        4   ORDER SETTING SCHEDULING/PLANNING CONFERENCE AND
                        SETTING DEADLINE FOR FILING OF CONSENT/NON-CONSENT
                        FORM by Magistrate Judge N. Reid Neureiter on 23 December 2020.
                        Consent Form due by 2/25/2021. Proposed Scheduling Order due 3/4/2021.
                        Scheduling Conference set for 3/11/2021 11:00 AM in Courtroom C203
                        before Magistrate Judge N. Reid Neureiter. The Scheduling Conference will
                        be conducted via telephone. The parties are directed to call the conference
                        line as a participant at (888) 398-2342, Access Code 5755390# at the
                        scheduled time. (cmadr, ) (Entered: 12/23/2020)
  12/22/2020        3   Magistrate Judge consent form issued pursuant to D.C.COLO.LCivR 40.1,
                        direct assignment of civil actions to full time magistrate judges. NO
                        SUMMONS ISSUED. (trvo, ) (Entered: 12/22/2020)
  12/22/2020        2   Case assigned to Magistrate Judge N. Reid Neureiter. Text Only Entry.
                        (trvo, ) (Entered: 12/22/2020)
  12/22/2020        1   COMPLAINT and Jury Demand against All Plaintiffs (Filing fee $
                        402,Receipt Number 1082-7642517)Attorney Gary D. Fielder added to party
                        Kevin O'Rourke(pty:pla), filed by Kevin O'Rourke. (Attachments: # 1 Civil
                        Cover Sheet Civil Cover Sheet, # 2 Exhibit Ex. 1 O'Rourke Affidavit, # 3
                        Exhibit Ex. 2 Carter Affidavit, # 4 Exhibit Ex. 3 Cutunilli Affidavit, # 5
                        Exhibit Ex. 4 Criswell Affidavit, # 6 Exhibit Ex. 5 Cook Affidavit, # 7
                        Exhibit Ex. 6 Crenshaw Affidavit, # 8 Exhibit Ex. 7 Yarbrough Statement, #
                        9 Exhibit Ex. 8 Trapp Statement, # 10 Exhibit Ex. 9 ASOG Report, # 11
                        Exhibit Ex. 10 Navarro Report, # 12 Exhibit Ex. 11 Amistad Project Report)
                        (Fielder, Gary) (Entered: 12/22/2020)




                                                                             Appendix Page 1590
 file:///C:/Users/cmadr/AppData/Local/Temp/3CNO3D0H.htm                                    4/30/2021
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    96 Filed
                                  155-7  Filed09/18/21
                                               04/30/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page165
                                                                             1 ofof3 258
  Appellate Case: 21-1161       Document: 010110515480            Date Filed: 04/30/2021    Page: 1

                             UNITED STATES COURT OF APPEALS
                                 FOR THE TENTH CIRCUIT
                                  OFFICE OF THE CLERK
                                  Byron White United States Courthouse
                                           1823 Stout Street
                                        Denver, Colorado 80257
                                            (303) 844-3157
    Christopher M. Wolpert                                                           Jane K. Castro
    Clerk of Court                         April 30, 2021                        Chief Deputy Clerk




    Mr. Gary D. Fielder
    Law Office of Gary Fielder
    1444 Stuart Street
    Denver, CO 80204

    Mr. Ernest J. Walker
    ERNEST J. WALKER LAW OFFICE
    1444 Stuart Street
    Denver, CO 80204

    RE:       21-1161, O'Rourke, et al v. Dominion Voting Systems, Inc., et al
              Dist/Ag docket: 1:20-CV-03747-NRN

    Dear Counsel:

    The court has received and docketed your appeal. Please note your case number above.
    Copies of the Tenth Circuit Rules, effective January 1, 2021, and the Federal Rules of
    Appellate Procedure, effective December 1, 2020, may be obtained by contacting this
    office or by visiting our website at http://www.ca10.uscourts.gov. In addition, please note
    all counsel are required to file pleadings via the court's Electronic Case Filing (ECF)
    system. See 10th Cir. R. 25.3. You will find information regarding registering for and
    using ECF on the court's website. We invite you to contact us with any questions you
    may have about our operating procedures. Please note that all court forms are now
    available on the court's web site.

    Attorneys must complete and file an entry of appearance form within 14 days of the date
    of this letter. See 10th Cir. R. 46.1(A). Pro se parties must complete and file the form
    within thirty days of the date of this letter. An attorney who fails to enter an appearance
    within that time frame will be removed from the service list for this case, and there may
    be other ramifications under the rules. If an appellee does not wish to participate in the
    appeal, a notice of non-participation should be filed via ECF as soon as possible. The
    notice should also indicate whether counsel wishes to continue receiving notice or service
    of orders issued in the case.



                                                                              Appendix Page 1591
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    96 Filed
                                  155-7  Filed09/18/21
                                               04/30/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page166
                                                                             2 ofof3 258
  Appellate Case: 21-1161        Document: 010110515480          Date Filed: 04/30/2021       Page: 2
    You are required to file a docketing statement within 14 days of filing the notice of
    appeal. If you have not yet filed that pleading, you should do so within 14 days of the
    date of this letter. Please note that under 10th Cir. R. 3.4(B), the appellant is not limited
    to the issues identified in his docketing statement and may raise other appropriate issues
    in the opening brief. The court's docketing statement form was updated on January 1,
    2019; please make sure you use the current form. It may be found at
    http://www.ca10.uscourts.gov/clerk/forms.

    In addition to the docketing statement, all transcripts must be ordered within 14 days of
    the date of this letter. If no transcript is necessary, you must file a statement to that effect.

    Appellant is not required to file a designation of record, but will be required to file an
    appendix with appellant's opening brief. See 10th Cir. R. 10.1 and 30.1.

    Appellant must file an opening brief and appendix within 40 days after the date on which
    the district clerk notifies the parties and the circuit clerk that the record is complete for
    purposes of appeal. See 10th Cir. R. 31.1(A)(1). Motions for extension of time to file
    briefs and appendices must comply with 10th Cir. R. 27.1 and 27.6. These motions are
    not favored.

    Briefs must satisfy all requirements of the Federal Rules of Appellate Procedure and
    Tenth Circuit Rules with respect to form and content. See specifically Fed. R. App. P. 28
    and 32 and 10th Cir. R. 28.1, 28.2 and 32, as well as 31.3 when applicable. In addition,
    we encourage all counsel, as applicable, to be familiar with 10th Cir. R. 46.4(B). Seven
    hard copies of briefs must be provided to the court within five business days of the court
    issuing notice that the electronic brief has been accepted for filing. See 10th Cir. R. 31.5
    and the court's CM/ECF User's Manual. Appendices must satisfy the requirements of
    Fed. R. App. P. Rule 30 and 10th Cir. R. 30.1(A) through (F). Appendix volumes
    submitted under seal must be accompanied by a separate motion to seal. See 10th Cir. R.
    30.1(D)(6). All appendices must be filed electronically, and a single hard copy provided
    to the court within five business days of the court issuing notice that the electronic
    appendix has been accepted for filing. See 10th Cir. R. 30 as well as the court's CM/ECF
    User's Manual. Counsel are encouraged to utilize the court's Briefing & Appendix
    checklist when compiling their briefs and appendices.




                                                    2
                                                                                Appendix Page 1592
CaseCase 1:20-cv-03747-NRN
     1:20-cv-03747-NRN      Document
                         Document    96 Filed
                                  155-7  Filed09/18/21
                                               04/30/21 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page167
                                                                             3 ofof3 258
  Appellate Case: 21-1161      Document: 010110515480        Date Filed: 04/30/2021   Page: 3
    Please contact this office if you have questions.

                                                Sincerely,



                                                Christopher M. Wolpert
                                                Clerk of the Court



    cc:       Ryan Thomas Bergsieker
              Jacob Biehl Boyer
              Marcella Coburn
              Bridget C. DuPey
              Stanley L. Garnett
              Amanda Kristine Houseal
              Joshua S. Lipshutz
              Jousha Adam Matz
              Charlene Swartz McGowan
              David Brandon Meschke
              Craig Brian Streit
              Heather Stuht Meingast



    CMW/at




                                                 3
                                                                         Appendix Page 1593
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 168
                                                                         1 of of
                                                                              91258


                                                                            1


       1                      UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO
       2

       3   KEVIN O'ROURKE, NATHANIEL L.  .       Case No. 20-cv-03747-NRN
           CARTER, LORI CUTUNILLI,       .
       4   LARRY D. COOK, ALVIN          .
           CRISWELL, KESHA CRENSHAW,     .
       5   NEIL YARBROUGH, and AMIE      .
           TRAPP, on their own behalf    .
       6   and of a class of similarly   .
           situated persons,             .
       7                                 .
                      Plaintiffs,        .
       8                                 .
           vs.                           .
       9                                 .
           DOMINION VOTING SYSTEMS,      .
      10   INC., a Delaware              .
           corporation, FACEBOOK,        .
      11   INC., a Delaware              .
           corporation, CENTER FOR       .
      12   TECH AND CIVIC LIFE, an       .       United States District Court
           Illinois non-profit           .       1929 Stout Street
      13   corporation, MARK E.          .       Denver, CO 80294
           ZUCKERBERG, Individually,     .
      14   PRISCILLA CHAN,               .
           Individually, BRIAN KEMP,     .
      15   Individually, BRAD            .
           RAFFENSPERGER, Individually, .
      16   GRETCHEN WHITMER,             .
           Individually, JOCELYN         .
      17   BENSON, Individually, TOM     .
           WOLF, Individually, KATHY     .
      18   BROCKVAR, Individually,       .
           TONY EVERS, Individually,     .
      19   ANN S. JACOBS, Individually, .
           MARK L. THOMSEN,              .
      20   Individually, MARGE           .
           BOSTELMAN, Individually,      .
      21   JULIE M. GLANCEY,             .
           Individually, DEAN KNUDSON,   .
      22   Individually, ROBERT F.       .
           SPINDELL, JR., Individually, .
      23   and DOES 1-10,000,            .
                                         .
      24              Defendants.        .
                                         .       April 27, 2021
      25   . . . . . . . . . . . . . . . .       2:01 p.m.




                                                              Appendix Page 1594
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 169
                                                                         2 of of
                                                                              91258


                                                                            2


       1         TRANSCRIPT OF PROCEEDINGS HELD BEFORE THE HONORABLE
                  N. REID NEUREITER, UNITED STATES MAGISTRATE JUDGE
       2
           APPEARANCES:
       3
           For the Plaintiff:                Ernest J. Walker Law Offices
       4                                     By: Ernest J. Walker*
                                             3368 Riverside Road
       5                                     Benton Harbor, MI 49022
                                             (303) 995-4835
       6
           For the Plaintiff:                Gary D. Fielder Law Offices
       7                                     By: Gary D. Fielder*
                                             2325 West 72nd Avenue
       8                                     Denver, CO 80221
                                             (303) 650-1505
       9
           For the Defendant, Dominion       Brownstein Hyatt Farber
      10   Voting Systems, Inc.:               Schreck, LLP
                                             By: Stanley L. Garnett*
      11                                     By: David Meschke*
                                             410 17th Street
      12                                     Suite 2200
                                             Denver, CO 80202
      13                                     (303) 223-1100

      14   For Defendant, Facebook,          Gibson Dunn & Crutcher, LLP
           Inc.:                             By: Joshua S. Lipshutz*
      15                                     1050 Connecticut Avenue N.W.
                                             Third Floor
      16                                     Washington, DC 20036
                                             (202) 955-8217
      17
                                             Gibson Dunn & Crutcher, LLP
      18                                     By: Ryan T. Bergsicker*
                                             1801 California Street
      19                                     Suite 4200
                                             Denver, CO 80202
      20                                     (303) 298-5774

      21   For the Center for Tech and       Kaplan Hecker & Fink, LLP
           Civic Life:                       By: Joshua A. Matz*
      22                                     By: Louis W. Fisher*
                                             By: Marcella E. Coburn*
      23                                     By: Michael Skocpol*
                                             350 Fifth Avenue, Suite 7110
      24                                     New York, NY 10118
                                             (646) 761-3270
      25




                                                              Appendix Page 1595
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 170
                                                                         3 of of
                                                                              91258


                                                                            3


       1   Appearances continued:

       2   For Defendant Brian Kemp          Georgia Attorney General
           and Brad Raffensperger:           By: Charlene S. McGowan*
       3                                     40 Capitol Square S.W.
                                             Atlanta, GA 30334
       4                                     (404) 458-3658

       5   For Defendant Gretchen            Michigan Attorney General
           Whitmer and Jocelyn Benson:       By: Heather S. Meingast*
       6                                     P. O. Box 30736
                                             Lansing, MI 48909
       7                                     (517) 335-7659

       8   For Defendant Tom Wolf            Pennsylvania Attorney General
           and Kathleen Boockvar:            By: Jacob B. Boyer*
       9                                     1600 Arch Street
                                             Suite 300
      10                                     Philadelphia, PA 19103
                                             (267) 768-3968
      11
           Court Recorder:                   Clerk's Office
      12                                     U.S. District Court
                                             1929 Stout Street
      13                                     Denver, CO 80294

      14   Transcription Service:            AB Litigation Services
                                             216 16th Street, Suite 600
      15                                     Denver, CO 80202
                                             (303) 296-0017
      16
           *All appearances telephonic.
      17

      18

      19

      20

      21

      22

      23

      24
           Proceedings recorded by electronic sound recording;
      25   transcript produced by transcription service.




                                                              Appendix Page 1596
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 171
                                                                         4 of of
                                                                              91258


                                                                              4


       1                        (Time noted:       2:01 p.m.)

       2                 THE COURT CLERK:       Court is in session.

       3                 THE COURT:     Good afternoon.    This is Magistrate

       4   Judge Reid Neureiter signing in from the Rogers Federal

       5   Courthouse in downtown Denver.

       6                 I'm calling the case 20-cv-03747, O'Rourke versus

       7   Dominion Voting Systems.

       8                 Could I have appearances for the Plaintiff,

       9   please?

      10                 MR. FIELDER:     This is Gary Fielder on behalf of

      11   the Plaintiff.     I thought Ernie Walker was also on the line,

      12   Your Honor.

      13                 THE COURT:     All right.    Mr. Fielder, you're a

      14   little bit faint.     And are you not using the electronic --

      15   the video tele-conference?

      16                 MR. FIELDER:     I wasn't able to get the link to

      17   work, so I had to call in based on the time.

      18                 Mr. Walker was on the line viewing the courtroom

      19   just minutes ago, but I could not get the link to work

      20   despite 20 minutes of trying, Your Honor.

      21                 So I have to appear by telephone.

      22                 THE COURT:     Who is going to be making the argument

      23   today on behalf of the Plaintiff?

      24                 MR. FIELDER:     I will be, Your Honor.

      25                 THE COURT:     Okay.   I really -- I need you to sign




                                                                Appendix Page 1597
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 172
                                                                         5 of of
                                                                              91258


                                                                                  5


       1   in.   Did you talk to my courtroom -- I mean, I want to be

       2   fair to you.     The reason why I shifted it from a telephone

       3   call to video tele-conference is that I like the process to

       4   be kind of interaction, and it's much more difficult over the

       5   phone because you can see me when I'm like holding up my hand

       6   to ask you to speak.

       7                 So, Ms. Libid, --

       8                 THE COURT CLERK:       I can email him the link, and

       9   then he can just right click on it.

      10                 THE COURT:     We're going to email you a link that

      11   you can just right click on.

      12                 THE COURT CLERK:       Copy it and paste it.

      13                 THE COURT:     Copy and paste it, rather than --

      14                 MR. FIELDER:     Okay.

      15                 THE COURT:     Okay?     It should work.

      16                 MR. FIELDER:     Well, I've been trying to copy and

      17   paste.   I have been trying to copy and paste that one link

      18   throughout.     So I just --

      19                 THE COURT:     All right, well we're going to send --

      20   Ms. Libid, what's he supposed to do when he gets this link?

      21                 THE COURT CLERK:       You would copy the hyperlink and

      22   paste it into either Edge or Chrome.           I just sent it.

      23                 THE COURT:     Okay, copy and paste into either Edge

      24   or Chrome.

      25                 MR. FIELDER:     Could you please send that to




                                                                    Appendix Page 1598
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 173
                                                                         6 of of
                                                                              91258


                                                                             6


       1   GaryFielder at Earthlink.net?

       2               THE COURT:     Can you send it to GaryFielder at

       3   Firstlink.net, Ms. Libid.

       4               MR. FIELDER:     That was Earthlink.net, Your Honor.

       5               THE COURT CLERK:       I sent it to your email that we

       6   have on the record.      I didn't hear what he said.       I sent it

       7   to the email we have on record.         I don't know --

       8               THE COURT:     But send it also to Mr. Fielder, Ms.

       9   Libid.

      10               THE COURT CLERK:       That is who I sent it to.

      11               THE COURT:     Okay.   And, Mr. Walker is there.       You

      12   were able to sign on.

      13               Okay, so Mr. Walker, you're present?

      14               MR. WALKER:     I was able to click in.       Yes, Your

      15   Honor.

      16               THE COURT:     Okay.   All right.    Let's go down

      17   through the Defendants, then.

      18               We have everybody who is appearing for the

      19   Plaintiffs, is that correct?

      20               MR. WALKER:     That's correct, Your Honor.

      21               THE COURT:     All right.    Let's move on.

      22   Appearances for Facebook, please?

      23               MR. LIPSHUTZ:     Good afternoon, Your Honor.        Joshua

      24   Lipshutz for Facebook, from Gibson Dunn.

      25               THE COURT:     Okay.




                                                               Appendix Page 1599
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 174
                                                                         7 of of
                                                                              91258


                                                                             7


       1               MR. BERGSICKER:     Good afternoon, Your Honor.        Ryan

       2   Bergsicker, also from Gibson Dunn, for Facebook.

       3               THE COURT:     All right.   Center for Tach and Civic

       4   Life?

       5               MR. MATZ:    Good afternoon, Your Honor.       This is

       6   Joshua Matz appearing from Kaplan Hecker & Fink.          And I am

       7   joined, I believe by phone, by my colleagues Michael Skocpol,

       8   Marcy Coburn, and Louis Fisher.

       9               THE COURT:     Okay, thank you.     And I assume, Mr.

      10   Matz, you're going to be the only one speaking on behalf of

      11   the Center for Tech and Civic Life?

      12               MR. MATZ:    Yes, Your Honor.

      13               THE COURT:     All right, thank you.     And the

      14   Zuckerberg and Chan Defendants have not been served yet.

      15               Is there anybody appearing for the Georgia

      16   Attorney General's Office?      I understand that the government

      17   official folks appear to have been voluntarily dismissed, but

      18   if there's anybody on behalf of Brian Kemp?

      19               MS. MCGOWAN:     Yes, Your Honor.     This is Charlene

      20   McGowan from the Georgia Attorney General's Office here on

      21   behalf of both Brian Kemp and Brad Raffensperger.

      22               And the Court is correct that the Plaintiffs did

      23   file a stipulation of dismissal as to those two Defendants.

      24   I'm happy to answer any questions the Court has today, but I

      25   don't intend to argue our motion.




                                                               Appendix Page 1600
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 175
                                                                         8 of of
                                                                              91258


                                                                              8


       1                 THE COURT:   All right, thank you.      And on behalf

       2   of Jocelyn Benson and Tom Wolf, I guess for the Commonwealth

       3   of Pennsylvania?     Anybody here?

       4                 MS. MEINGAST:   Your Honor, this is Heather

       5   Meingast from the State of Michigan.       My Defendants are

       6   Gretchen Whitmer and Secretary of State Jocelyn Benson.

       7                 And so, like Ms. McGowan from Georgia, Michigan is

       8   here but we have been dismissed, as well.          And so we're

       9   simply just -- intend to listen to the hearing today, unless

      10   the Court has any questions.

      11                 THE COURT:   Okay.   And the folks from

      12   Pennsylvania?

      13                 MR. BOYER:   Good afternoon, Your Honor.       This is

      14   Jacob Boyer from Pennsylvania Office of Attorney General on

      15   behalf of Governor Wolf and former Secretary Kathleen

      16   Boockvar.     The Plaintiffs have moved to dismiss each of those

      17   Defendants.     So like Georgia and Michigan, we have no

      18   intention of arguing the motions that are before you, but are

      19   able to answer questions for the Court.

      20                 THE COURT:   Okay.   And then did we have -- we had

      21   Georgia, Michigan.     Were there any other -- I guess the folks

      22   from Wisconsin?     Anybody from Wisconsin here?

      23         (No response)

      24                 THE COURT:   Hearing none.   Okay.    And then on

      25   behalf of Dominion Voting Systems?




                                                                Appendix Page 1601
   Case
Case    1:20-cv-03747-NRN
     1:20-cv-03747-NRN     Document
                        Document    97 Filed
                                 155-7 Filed 09/18/21
                                             04/30/21 USDC Colorado Page 176
                                                                         9 of of
                                                                              91258


                                                                             9


       1                MR. GARNETT:     Good afternoon, Your Honor.      Stan

       2   Garnett and Dave Meschke appearing on behalf of Dominion

       3   Voting Systems.

       4                THE COURT:     Okay.   And for some reason -- Ms.

       5   Libid, can we turn up our volume a little bit?         I'll just ask

       6   folks to speak up a little bit.         We seem to have a -- we've

       7   got our volume turned all the way up and you're just a little

       8   faint.     I don't know if other folks are having trouble

       9   hearing Mr. Garnett, but if everybody could just speak up a

      10   little bit, get close to the microphone, that would be

      11   helpful.

      12                All right.     So let me just ask whether our

      13   Plaintiff's counsel has been able to sign in yet?          Did it

      14   work?    Our new link?

      15                MR. FIELDER:     Your Honor, I can get to the sign in

      16   stage and I can punch sign in, but it doesn't -- I don't have

      17   a user name or password.       I'm not sure if somebody could help

      18   me with that, or if I could just sign directly in.          I haven't

      19   gotten email from anyone.

      20                THE COURT CLERK:       I sent the email to the one we

      21   have on record.

      22                THE COURT:     What email do you need, sir?

      23                MR. FIELDER:     Well, I tried to cut and paste the

      24   link.

      25                THE COURT:     No, what email -- did you receive an




                                                               Appendix Page 1602
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 10
                                                                          177ofof91258


                                                                               10


       1   email from us here?

       2                MR. FIELDER:     I have not received an email, no.

       3                THE COURT:     Okay.

       4                MR. WALKER:     I think you need it send to

       5   GaryFielder at Earthlink.net in order for you to get it where

       6   you're at.

       7                THE COURT:     Okay.

       8                THE COURT CLERK:        But that's not the one we have

       9   on record.

      10                THE COURT:     That's not the email we have on file,

      11   but GaryFielder at Earthlink.net?

      12                MR. FIELDER:     And I'm checking the other -- I'm

      13   checking the -- I changed my email officially.           It's Gary at

      14   FielderLaw.net.

      15                THE COURT:     Well, what we have on file is

      16   CriminalDefense at FielderLaw.net.          And you're supposed to

      17   really update it.

      18                MR. FIELDER:     Yes.     I changed that with a

      19   pleading.    I changed that with a pleading.        And it's Gary at

      20   FielderLaw.net.

      21                THE COURT:     All right.     We just sent it to the

      22   Earthlink one.

      23                MR. FIELDER:     Okay.

      24                THE COURT:     All right.     While you try and do that,

      25   I'm going to ask some clarifying questions.




                                                                 Appendix Page 1603
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 11
                                                                          178ofof91258


                                                                               11


       1                In your motion to --

       2                MR. FIELDER:     Okay, thank you.

       3                THE COURT:     Can you tell me what the status of all

       4   the State Defendants is?       My understanding is that you've

       5   moved to dismiss them all, and you filed a stipulation of

       6   dismissal, which takes place automatically, essentially.

       7                But I noticed in your amended complaint you have

       8   -- you seek declarations as to the invalidity of certain

       9   State Statutes.     Are you not seeking in your amended

      10   complaint any relief against either State officials in their

      11   official or individual capacity, or anything having to do

      12   with the legality of certain -- Constitutionality of certain

      13   State Statutes?

      14                MR. FIELDER:     Yes.

      15                THE COURT:     Mr. Fielder, go ahead again, and

      16   please speak up.

      17                MR. FIELDER:     We are not -- we are dismissing the

      18   challenges to the State Statutes, not the challenge to the

      19   Section 230.

      20                THE COURT:     Okay.    All right.   So, none of the

      21   State Defendants have any role to play in this litigation any

      22   further, correct?

      23                MR. FIELDER:     Correct.    That's correct, Your

      24   Honor, not in this case.

      25                THE COURT:     Okay.    All right.   So then -- so what




                                                                 Appendix Page 1604
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 12
                                                                          179ofof91258


                                                                               12


       1   we have in front of us, then, are the motions to dismiss by

       2   Dominion, the motion to dismiss by Facebook, the motion to

       3   dismiss by CTCL, and your motion for leave to amend the

       4   complaint.

       5                That's my understanding of what's in front of us

       6   today, is that correct?

       7                MR. FIELDER:     That's correct.

       8                THE COURT:     Okay.    I will first hear argument from

       9   -- since they are named first as a Defendant, Dominion, on

      10   the motion to dismiss.

      11                And we'll go to Facebook, and then CTCL, and then

      12   I'll hear Plaintiff's response.

      13                MR. GARNETT:     Good afternoon, Your Honor, Stan

      14   Garnett on behalf of Dominion.

      15                And I've been fiddling around with the microphone.

      16   Are you able to hear me a little bit better now?

      17                THE COURT:     Yes.    If you could just speak up a

      18   little bit more, you know, just raise your voice, and I can

      19   hear you.    But a little bit louder.

      20                MR. GARNETT:     Great.    I will speak as loudly as I

      21   can.   And, obviously, if the Court has difficulty hearing me,

      22   let me know and I'll up the volume even more.           And if that

      23   doesn't work, we'll turn it over to Mr. Meschke, who will be

      24   happy to take over the argument.

      25                Your Honor, first of all, thank you very much for




                                                                 Appendix Page 1605
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 13
                                                                          180ofof91258


                                                                               13


       1   the time this afternoon to argue these issues.

       2                As I indicated, Mr. Meschke and I represent

       3   Dominion.

       4                We have briefed, I think quite thoroughly, the

       5   concerns that we have that we think warrant dismissing the

       6   complaint.    And I'm happy to at any time answer questions

       7   from the Court with regard to those.

       8                But let me briefly cover what we think the issues

       9   are and why the Court should dismiss the complaint at this

      10   time.

      11                Let me also note, as the Court has indicated,

      12   there is a motion to amend pending.         The Plaintiffs filed a

      13   motion to amend and an amended complaint in March.

      14                As we've indicated clearly in our pleadings, the

      15   motion to amend, we think, should also be denied because it

      16   does not correct the problems in the complaint that's been

      17   stated by the Plaintiffs.

      18                And under the futility prong of Rule 15, and the

      19   cases in the Tenth Circuit, we think that the motion to amend

      20   should be denied because it would be futile for the

      21   Plaintiffs to amend and file the amended complaint, because

      22   they would not be able to proceed, because they still have

      23   not cured the fundamental problem of standing.

      24                Now, as the Court knows, we have raised the issues

      25   around standing in this case since our very earliest entries




                                                                 Appendix Page 1606
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 14
                                                                          181ofof91258


                                                                               14


       1   of appearance several weeks ago.        And we have maintained that

       2   the Plaintiffs have not stated a case or controversy, as

       3   required under Article III, Section 2, Clause 1, of the

       4   United States Constitution.

       5                And let me just say a couple of things about

       6   standing, Your Honor, before I get into the body of our

       7   argument.

       8                It is true that in some quarters, and, frankly,

       9   among some of the organizations affiliated with the

      10   Plaintiffs, standing is treated as if it's some kind of a

      11   legal technicality.      Some would deride it as if it's just

      12   sort of lawyer talk for an issue that isn't very important,

      13   kind of trivial legal issue that keeps a meritorious

      14   plaintiff from having their day in court.

      15                But, of course, Your Honor, the United States

      16   Supreme Court, from the very earliest days of the Republic,

      17   has made it clear that standing is a fundamental concept that

      18   must be addressed in every case brought in Federal Court.

      19                And the reason is because it's essential to

      20   maintain the fundamental Constitutional principle of

      21   separation of powers, that if standing is not required, as

      22   indicated by the Court's jurisprudence establishing what a

      23   case in controversy is, then it -- you run the risk of the

      24   Courts sliding into a position of essentially regulating the

      25   political branches of Government in a way that the




                                                                 Appendix Page 1607
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 15
                                                                          182ofof91258


                                                                               15


       1   Constitution does not envision, and certainly the Founders of

       2   our country did not understand.

       3                The standing cases, Your Honor, again, go back for

       4   a couple hundred years.       But the most recent ones that are

       5   always cited are Lujan v. Defenders of Wildlife, which was a

       6   1992 United States Supreme Court case, and that is restated

       7   in virtually every case since then, that standing requires

       8   three essential components:

       9                A concrete and particularized injury;

      10                A injury that is fairly traceable to the

      11   challenged conduct; and, finally,

      12                An injury that is redressable by a favorable

      13   judicial decision.

      14                And in the -- both the complaint and the amended

      15   complaint that the Plaintiffs have brought forward in this

      16   case, they are lacking on the first two components of

      17   standing, Your Honor, and that's why we believe they cannot

      18   state a case in controversy, and that this case should both

      19   be dismissed, and the motion to amend should be denied.

      20                THE COURT:    On the third one, the issue of

      21   redressability, I noticed you didn't mention that one.              But a

      22   recent Supreme Court case seems to indicate that if you ask

      23   for nominal damages for a Constitutional violation, that

      24   satisfies the redressability element.

      25                I thought some of the motions to dismiss said no




                                                                 Appendix Page 1608
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 16
                                                                          183ofof91258


                                                                               16


       1   redressability, and some of the cases that I read about the

       2   2020 election that if bounced them on standing also say no

       3   redressability.

       4                But in your view, does the asking for nominal

       5   damages solve the Plaintiffs' redressability problem?

       6                MR. GARNETT:     Well, Your Honor, I think that it

       7   probably does.     The case that the Court is referring to, of

       8   course, is the case that I still cannot pronounce very well

       9   that starts with a U.       The Justice Thomas opinion relating to

      10   the ability to proselytize on a small college campus.

      11                And in that case, the Court clearly did hold that

      12   a claim for nominal damages was sufficient to establish

      13   redressability, as required by standing.

      14                Now, of course, as we note, and I think all of the

      15   Defendants have noted, we've been dealing with a moving

      16   target as this case has developed and as we've been dealing

      17   with both the two complaints, and then the arguments that

      18   counsel has made in the briefs on the various issues.

      19                I, in an effort to keep my argument this afternoon

      20   focused and understandable, and hopefully helpful to the

      21   Court, I am willing to concede that they are now asking for

      22   nominal damages, and that issue alone would deal with the

      23   redressability prong of the standing test.

      24                Now, let me mention a couple of things in

      25   connection with that.




                                                                 Appendix Page 1609
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 17
                                                                          184ofof91258


                                                                               17


       1                In the early complaint, and in a subsequent --

       2   some of the initial briefing, the Plaintiffs appeared to be

       3   asking to overturn the 2020 Presidential election as a remedy

       4   that they were seeking.       They appear to have abandoned that

       5   and replaced it now.

       6                And they also were seeking an astronomical amount

       7   of damages, several hundred million dollars, which it was

       8   difficult to tell what that was tied to.

       9                Now they appear to be asking for nominal damages.

      10                And because the issues are so fundamental, Your

      11   Honor, with the first two prongs of the standing issue, I'm

      12   willing to concede for the purpose of argument today that

      13   they're now asking for nominal damages.          And if they could

      14   meet the other requirements for standing, that would be

      15   sufficient for that third prong here.

      16                THE COURT:     I think if I read it correctly, they

      17   are asking for nominal damages amount of $1,000.00 per

      18   Plaintiff.    And you take 160 million registered voters times

      19   $1,000.00, and that gives you a $1.6 billion dollar damage

      20   figure.    So that was -- that's how you got your hundreds of

      21   millions of damages, even while it was a nominal damage

      22   request, if my multiplication is correct.

      23                MR. GARNETT:     That sounds correct, Your Honor.

      24   I'm not sure exactly how one gets to even $1,000.00 of

      25   nominal damages, but then again, as we've all noted, we're




                                                                 Appendix Page 1610
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 18
                                                                          185ofof91258


                                                                               18


       1   not yet into a discovery phase.        We don't think we should

       2   ever get there to try to explore how they're coming up with

       3   that.   But I think that's probably correct.

       4                And, again, to answer the Court's question, for

       5   the purpose of today's argument, I'm willing to concede to

       6   nominal damages meets the redressability argument vis-à-vis

       7   the claim has been made against Dominion.

       8                THE COURT:     Okay.

       9                MR. GARNETT:     Now, Your Honor, the standing cases,

      10   of course, are very interesting in their discussions about

      11   what the role of the Courts is, and when it is appropriate

      12   for a Federal Court to accept jurisdiction of a case to

      13   determine an allegation of a Constitutional violation.

      14                And one of the most interesting cases is one

      15   that's cited in several of the briefs.          And that, of course,

      16   is Justice -- Chief Justice Roberts' opinion in the

      17   Hollingsworth v. Perry decision in 2013, in which Justice

      18   Roberts eventually concludes that there was no standing to

      19   issue a ruling about the Constitutionality of a gay marriage

      20   ban in the State of California, and goes out of his way to

      21   stress that the sincerity of the plaintiffs, and the

      22   sharpness of the disagreement between the plaintiffs and the

      23   defendants in any particular case, which, of course, exists

      24   in almost any litigation, has nothing to do with whether or

      25   not there's standing.




                                                                 Appendix Page 1611
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 19
                                                                          186ofof91258


                                                                               19


       1                The issue is, and particularly in an election

       2   case, whether or not the Plaintiffs have been able to

       3   establish a concrete and particularized injury that

       4   specifically applies to their particular situation.

       5                Now, the Court has the benefit of having a number

       6   of Federal Courts address very similar issues, even about the

       7   2020 election.

       8                And one of them, of course, is the Eleventh

       9   Circuit's decision out of Georgia, the Linwood v.

      10   Raffensperger case,in which the Court specifically held the

      11   problems with voting as alleged in that case, which, frankly,

      12   are very similar to what's been brought forward by the

      13   Plaintiffs in this case, are paradigmatic generalized

      14   grievances applying equally to all members of the public,

      15   and, therefore, they do not present the type of

      16   particularized grievance needed for the injury in fact prong

      17   of the Lujon test.

      18                THE COURT:    So, Mr. Garnett, so the Plaintiffs'

      19   response to that is "well, we're not seeking to represent

      20   members of the public.       We're seeking to represent registered

      21   voters."    That's the distinction I perceived in their

      22   oppositions to your various motions to dismiss, is that we

      23   are a smaller group than the general public.           We're all

      24   registered voters, and as registered voters, we're in a

      25   different situation than the general public.




                                                                 Appendix Page 1612
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 20
                                                                          187ofof91258


                                                                               20


       1                MR. GARNETT:     Yes, Your Honor.     And I think that

       2   effort at establishing a particularized injury sufficient for

       3   standing was rejected not only in the Raffensperger case, but

       4   also in the much older case of Warth v. Seldon, the 1975 U.S.

       5   Supreme Court case, in which the Court stated that when the

       6   assertive arm is shared in substantially equal measure by a

       7   large class of citizens, it is not a particularized injury as

       8   required to determine standing.

       9                In other words, Your Honor, making a distinction,

      10   and it's an interesting distinction in this case, since some

      11   of the Plaintiffs admit in their declarations that they never

      12   voted in the case, which creates some interesting -- in this

      13   particular election, which creates its own set of interesting

      14   issues.

      15                But I think it's clear, Your Honor, under the Wood

      16   v. Raffensperger and Warth v. Seldon that when you're talking

      17   about a class of registered voters, that is not a significant

      18   -- that is a large undifferentiated class of people that is

      19   not sufficient to establish the kind of particularized injury

      20   with a comparison point, as the Court notes is so necessary

      21   in the Raffensperger case to determine standing.

      22                And I would also --

      23                THE COURT:     So out of curiosity, there are

      24   election cases that go forward on the merits, not on

      25   standing.    And for the person who does have standing to




                                                                 Appendix Page 1613
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 21
                                                                          188ofof91258


                                                                               21


       1   challenge an election result, is it typically the candidate?

       2   Is that the kind of particularized injury "if X hadn't

       3   happened, I would have been elected.         Therefore, I have the

       4   injury" that justifies the Court jumping in and saying "yeah,

       5   there's a case for controversy here."

       6                MR. GARNETT:     Yes, Your Honor.     The cases that

       7   find standing sufficient to proceed will identify some

       8   particular category for the Plaintiff that differentiates him

       9   or her from the remaining members that gives it what, again,

      10   what is called a necessary point of reference.

      11                It can be a candidate, it can be, as indicated in

      12   some of the apportionment case, it can be the possibility

      13   that a certain class of voters based on traditional equal

      14   protection forbidden classifications is burdened by a

      15   particular approach.

      16                It can be -- the other example, of course, is the

      17   Anderson case in which the Court held in Ohio that the

      18   requirement that independent candidates had a different set

      19   of -- had different requirements to get on the ballot that

      20   burdened them in a way that was distinct from what members of

      21   the two political parties had.        And that then in that case

      22   created a differentiation.

      23                And, of course, we talk about this a little bit

      24   with the issue of credential standing, because we weren't

      25   clear whether the Plaintiffs were trying to claim credential




                                                                 Appendix Page 1614
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 22
                                                                          189ofof91258


                                                                               22


       1   standing as they came forward.

       2                And in that situation, occasionally, and every

       3   occasionally, a court can find credential standing where a

       4   claim of an individual plaintiff is so closely allied with

       5   someone who would have standing, such as, as the Court

       6   indicates, a candidate or perhaps a political party, or

       7   perhaps a class of individuals who would be prohibited from

       8   discrimination under the Equal Protection Clause, then the

       9   Court could find credential standing.

      10                As we note in our briefs, although we made that

      11   argument and made it very forcefully, the Plaintiffs did not

      12   respond to it.     And, again, it's pursuant to the cases

      13   construing Rule 12.       They've essentially conceded that point.

      14                But, yes, there are cases, Your Honor, where the

      15   Court could find standing on those bases.          Or, of course, in

      16   the apportionment cases where you're dealing with election

      17   issues tied within the context of whether particular

      18   individuals are being discounted or diluted in their vote

      19   authority in a way that's different from others.

      20                But, again, this brings forward only the

      21   generalized complaints.

      22                THE COURT:    So if I get to the standing issue and

      23   decide it in your favor, do I need to go through all of the

      24   other issues for dismissal?        I know Dominion didn't have a

      25   personal jurisdiction issue, but Facebook did, and CTCL did.




                                                                 Appendix Page 1615
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 23
                                                                          190ofof91258


                                                                               23


       1   Failure to state a claim you've all raised.

       2                Do I need to get to all of the others if standing

       3   is a impediment to bringing this lawsuit?

       4                MR. GARNETT:     Your Honor, in Dominion's view, you

       5   do not.    We are happy to talk about the problems we think

       6   that exist with the complaint, and we do some of that in the

       7   brief.

       8                And, of course, under the amended complaint, the

       9   claims against Dominion remained the same.          They all focus on

      10   the three issues of the elections clause, the due process

      11   clause, and equal protection clause.

      12                But they did add a RICO claim against -- it's pled

      13   against other Defendants.

      14                But if there's no standing, Your Honor, the Court

      15   doesn't need to wrestle with the particulars of those issues.

      16                THE COURT:     And is the standing inquiry something

      17   that has to be addressed on a claim-by-claim basis, you know,

      18   with respect to the -- you know, equal protection is one

      19   piece, and they have different claims.

      20                Do you have to analyze standing with respect to

      21   each claim that's brought?

      22                MR. GARNETT:     Well, Your Honor, I don't think you

      23   actually do with regard to the three claims that are stated

      24   against Dominion, which are then restated as to declaratory

      25   judgment claims at the end of the claim, because I think the




                                                                 Appendix Page 1616
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 24
                                                                          191ofof91258


                                                                               24


       1   issues are identical.

       2                I wouldn't mean to speak for my colleagues,

       3   Facebook and the Center, with regard to the RICO and other

       4   claims.    But the issues -- the fundamental problems stated --

       5   established with standing with regard to all three claims for

       6   relief, including the added on, the two declaratory claims,

       7   are sufficient that the Court can determine there's no

       8   standing and need not make further analysis beyond that with

       9   regard to Dominion.

      10                THE COURT:     Okay.   Help me on the traceability

      11   piece.    I have a little trouble understanding what

      12   traceability means.

      13                But is seems that the injury complained of here is

      14   that somehow a vote wasn't counted to the degree it should

      15   have been because votes that shouldn't have been counted

      16   were, or votes that should have been counted were not.

      17                And all of that can be traced to Dominion's

      18   allegedly flawed computer system for tabulating votes that

      19   may be negligent, may be intentional, but somehow doesn't add

      20   up correctly.

      21                What’s the traceability problem?         Because I think

      22   you do make an argument about traceability of the injury to

      23   the --

      24                MR. GARNETT:     We do, Your Honor.      I'm sorry.

      25                THE COURT:     Go ahead.




                                                                 Appendix Page 1617
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 25
                                                                          192ofof91258


                                                                               25


       1                 MR. GARNETT:    The traceability issue with regard

       2   to Dominion is that Dominion's role in this case -- and

       3   there's a lot of discussion about State action, of course, in

       4   the Plaintiffs' complaint and then in their briefing.             And we

       5   make the point that State action is essentially beside the

       6   point here.

       7                 The State action doctrine, of course, has been

       8   developed by the Courts as a way to limit the possibility of

       9   Constitutional violations under the 1983 and the various

      10   Constitutional claims that can be brought.          And there has to

      11   be State action, and now and then there is, in a situation

      12   like the Marsh v. Alabama case, in which a private entity has

      13   completely taken over a State's function.

      14                 That's not what you have here.       Here in this case,

      15   there are some contractual relationships between Dominion and

      16   various States, but the issue -- there's nothing that

      17   Dominion has done that is not essentially just clerical.              In

      18   other words, tabulating, calculating, et cetera.

      19                 So the problem with traceability vis-à-vis

      20   Dominion is that there is no remedy that the Court could

      21   fashion relating to what Dominion's role as a contractor in

      22   this case that would address the issues that the Plaintiffs

      23   are complaining about.

      24                 Dominion, for example, does not certify elections.

      25   Dominion does not step in and function as a Secretary of




                                                                 Appendix Page 1618
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 26
                                                                          193ofof91258


                                                                               26


       1   State, as was alleged with the parties that were dismissed

       2   here.

       3                Dominion is simply a private company that has --

       4   provides certain services in connection with elections, but

       5   there's no way that a claimed Constitutional violation could

       6   be traceable, meaning that this Court could fashion a remedy

       7   that would address the issue that they're complaining about

       8   here.

       9                THE COURT:     Okay.   Well, why don't I hear from --

      10   I don't need you to go through your other arguments.

      11                MR. GARNETT:     That's fine.

      12                THE COURT:     Why don't I hear from Facebook on the

      13   issue of standing.      And I'm going to focus on the standing

      14   question -- the Center next, but Facebook first.

      15                MR. LIPSHUTZ:     Thank you, Your Honor.       Good

      16   afternoon.    Joshua Lipshutz from Gibson Dunn.

      17                We certainly agree with the arguments that

      18   Dominion has presented on standing, although I'm not sure I

      19   would concede the redressability point that was conceded by

      20   prior counsel.     We can get into that.

      21                The bottom line is that the Plaintiffs filed this

      22   action after the 2020 election in a state that has no ties to

      23   their actual claims, to their election related claims.

      24                And this Court should dismiss this case with

      25   prejudice for numerous reasons.




                                                                 Appendix Page 1619
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 27
                                                                          194ofof91258


                                                                               27


       1                THE COURT:    Well, let me ask you about the

       2   dismissal with prejudice.       I've looked at some Tenth Circuit

       3   law, and it seems that a dismissal for lack of standing has

       4   to be without prejudice.       Do you agree with that?

       5                MR. LIPSHUTZ:     I do agree with that if there is --

       6   because of the futility doctrine, Your Honor.           I think when

       7   there is -- when it's been shown that amendment would be

       8   futile -- and futile, I think -- then I think you cannot

       9   dismiss the case with prejudice.

      10                At some point a failure to establish standing,

      11   like any other failure to plead a case, requires dismissal

      12   with prejudice for finality purposes.

      13                And I think what's interesting about this case is

      14   that we've seen the futility in action.          Plaintiffs filed a

      15   motion to amend their complaint, and in filing that motion,

      16   have actually told the Court what they think they can do to

      17   try and cure the very significant standing problems that

      18   exist with this case.

      19                And so much like -- we don't have to guess whether

      20   the Plaintiffs can cure their defects.          We've seen what they

      21   intend to do, and it plainly fails.

      22                And, in fact, their proposed amended complaint

      23   really makes things worse for them, because they seek to add

      24   157 new Plaintiffs who they say they want to add because they

      25   are, quote, and this is the amended complaint, paragraph 51,




                                                                 Appendix Page 1620
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 28
                                                                          195ofof91258


                                                                               28


       1   "an assembly of the people of the United States of America."

       2                And that is as plain a statement as possible, an

       3   admission by the Plaintiff, as to why they lack standing to

       4   pursue these claims, or any claims that they're hoping to

       5   pursue.

       6                They have signed up people, as I understand it, by

       7   gathering names on a website that they put together.             They

       8   did so purely on the fact -- purely on the basis of -- that

       9   somebody clicked themselves and said that they were a citizen

      10   of the United States, and collected names, and submitted

      11   names in a list without inquiring as to anything, as far as I

      12   could tell, about what injury those Plaintiffs suffered.

      13                And it goes above and beyond the pleadings, Your

      14   Honor, but there's actually a website,

      15   DominionClassAction.com, that you can visit and see all of

      16   this in action.     They actually just implore anyone to join

      17   the class action lawsuit by just putting in their email

      18   address and sending in an affidavit.         There's no particular

      19   identity required at all, just that you are a voter in the

      20   United States.

      21                And so I think that really compounds the problem

      22   for the Plaintiffs, and makes it clear that the dismissal

      23   should be with prejudice and not without prejudice.

      24                And there are other reasons beyond standing why

      25   the dismissal should be with prejudice on the merits, if this




                                                                 Appendix Page 1621
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 29
                                                                          196ofof91258


                                                                               29


       1   Court were to get there.

       2                On the redressability point, I certainly agree

       3   that the U.S. Supreme Court has said in its most recent

       4   decision that a request for nominal damages may provide the

       5   necessary redress for completed violation of a legal right.

       6   It may.    But it also may not.

       7                And I think there's several problems with the

       8   nominal -- so-called nominal damages that are being sought

       9   here.

      10                First of all, they're not nominal damages.           They

      11   are -- I think it's actually billions of dollars, as Your

      12   Honor pointed out, that they are seeking.

      13                And even on a per-Plaintiff level, it's $1,000.00.

      14   $1,000.00 is not nominal damages.         In order to seek $1,000.00

      15   per Plaintiff, they presumably have to show some right to

      16   obtain $1,000.00.      Typically, there's a statutory right or

      17   some other right that you would need to point to, to earn an

      18   award of $1,000.00 for each Plaintiff.          That's not what we

      19   normally conceive as nominal damages, even on a per-Plaintiff

      20   basis.

      21                So I would dispute that they're even seeking

      22   nominal damages in the first place.         And even if we could say

      23   that that is nominal damages, the Supreme Court in that same

      24   case made it clear that a request for nominal damages itself

      25   does not open the courthouse door.         It has to be the request




                                                                 Appendix Page 1622
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 30
                                                                          197ofof91258


                                                                               30


       1   for nominal damages after the completion of a violation of a

       2   legal right.

       3                And, again, there I don't see where they have

       4   demonstrated any violation of any cognizable legal right, or

       5   even alleged as much.

       6                So I would not concede the redressability point.

       7   I think they fail on all three prongs of the standing

       8   analysis.

       9                And I certainly agree with counsel that just

      10   argued that if Your Honor were to reach the standing analysis

      11   and decide that the Plaintiffs have no standing, this Court

      12   need not, and in fact should not, go any further in

      13   evaluating the merits.

      14                But I do think the dismissal should be with

      15   prejudice because of the futility part that I raised earlier.

      16                THE COURT:    Can I ask one question of Facebook?

      17   The link between Facebook's alleged misconduct and the

      18   claimed injury, and the claimed injury I perceive to be the

      19   dilution of the vote or my vote didn't count, or somehow I

      20   lost confidence in the American electoral system because of

      21   all of these questionable aspects to the vote counting.

      22                The allegation against Facebook, though, seems to

      23   be that, you know, this whole censorship issue and you don't

      24   allow certain statements to be made, and you do allow other

      25   statements to be made, and so you're putting a thumb on the




                                                                 Appendix Page 1623
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 31
                                                                          198ofof91258


                                                                               31


       1   scale with your editorial policies, and, hence, the section

       2   of the -- is it 230, it's un-Constitutional somehow.

       3                 I'm having trouble, and maybe this is a question I

       4   need to ask Plaintiffs' counsel, but did you perceive the

       5   link between Facebook's alleged misconduct and the injury

       6   that the Plaintiffs have suffered?

       7                 MR. LIPSHUTZ:    I have not, Your Honor.       And I have

       8   to say it is somewhat -- it is very perplexing as to what

       9   Facebook's connection to any of this is or is alleged to be.

      10                 And, again, I don't want to go, you know, beyond

      11   the claims here, but I would note that on the website, they

      12   mention the fact that they just dislike social media, and

      13   that's apparently why Facebook is in this case.            The

      14   Plaintiffs, on their website, say that you should join the

      15   case if you dislike -- because they dislike social media.

      16                 And so I think that kind of says it all.

      17                 Facebook has no connection to this case

      18   whatsoever.     Any of the Defendants, frankly, have a

      19   connection to the case in the sense required by Article III.

      20   I don't think there's a valid case or controversy here at

      21   all.

      22                 And we also have many arguments on the merits,

      23   section 240, there's a frivolous RICO claim that they try to

      24   throw in to the amended complaint.

      25                 I mean, at the end of the day, Your Honor, I just




                                                                 Appendix Page 1624
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 32
                                                                          199ofof91258


                                                                               32


       1   don't think this is a serious lawsuit.          Certainly not against

       2   Facebook.

       3                And so for that additional reason, I would ask the

       4   Court to dismiss this case with prejudice.

       5                And, of course, we have our personal jurisdiction

       6   arguments, as well, which I'm happy to address if the Court

       7   is interested in entertaining them.

       8                THE COURT:    Yeah, the personal jurisdiction seems

       9   problematic.     But let's -- why don't I -- I'll give you a

      10   chance to rebut on that if the Plaintiffs have something to

      11   say on personal jurisdiction.

      12                Why don't I hear from the Center on the question

      13   of standing.

      14                MR. MATZ:    Thank you, Your Honor.       This is Joshua

      15   Matz.   I represent the Center for Tech and Civic Life, or

      16   CTCL.

      17                Like counsel for Facebook, I'll focus on standing.

      18   Like them, we feel that there obviously is an injury in facts

      19   here.

      20                Just to provide some context, because obviously

      21   Dominion and Facebook -- CTCL is a non-profit organization

      22   that is basically a group of civic technologists,

      23   researchers, election administration, data experts, whose

      24   goal is to work with jurisdictions around the country to

      25   foster a more informed and engaged democracy and to modernize




                                                                 Appendix Page 1625
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 33
                                                                          200ofof91258


                                                                               33


       1   the U.S. electoral system.

       2                It is in pursuit of that goal that CTCL provided

       3   services to over 2,500 cities and counties around the

       4   country.    Many of them in jurisdictions -- in fact, I believe

       5   the majority of the jurisdictions that had voted for the

       6   Republican candidate in the prior election, but jurisdictions

       7   of all stripes on a non-partisan basis to help support

       8   election administration.

       9                THE COURT:    So let me ask you about that, because

      10   that's not in the complaint.        What's in the complaint is that

      11   it's funded by Zuckerberg and Chan, and they've got -- you

      12   know, their thumb on the scale and they're arguably

      13   facilitating under the guise of COVID-19 under the guise of

      14   assisting municipalities with COVID-19.

      15                Instead, they're putting valid drop boxes only in

      16   Democratic areas in order to assist that.

      17                So I hear what you're saying, but I'm wondering

      18   whether I'm allowed to take, you know, the reality that

      19   you're representing into account in determining this motion,

      20   or whether you're just giving me background, and I need to

      21   just take that with a grain of salt because I can't consider

      22   it on a motion to dismiss.

      23                MR. MATZ:    It's purely background.       There is no

      24   need for you to consider it.

      25                One reason I started there was just because the




                                                                 Appendix Page 1626
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 34
                                                                          201ofof91258


                                                                               34


       1   Court may not be aware what the organization does.            Another

       2   reason is that although the Plaintiffs lack injury, they have

       3   used this case as a soapbox to accuse CTCL, even outside the

       4   complaint, of any number of tax frauds and business

       5   irregularities, and federal crimes, statements that in the

       6   litigation would be defamation.

       7                And given their desire to use this soapbox to

       8   slander my client, I just thought it would be helpful to open

       9   by providing a context, which is not anything the Court needs

      10   to account for.

      11                On the standing issue, I actually think that the

      12   easiest starting point, and, frankly, the end point for it,

      13   is the Supreme Court's decision in Lance v. Coffman, which

      14   has not yet been raised by the parties.

      15                But, you know, I would emphasize it because, you

      16   know, even more so than Hollingsworth and the other cases

      17   that have come up, you know, that is one of the key cases in

      18   which the Supreme Court made clear that in generalized limits

      19   cannot support standing.

      20                And it made that clear in the context of a

      21   challenge, in fact here in Colorado, that had been brought by

      22   a group of individual citizens on the theory that the

      23   districts injured their interests in the proper

      24   representation and structure.

      25                And the Court said in response to this case by a




                                                                 Appendix Page 1627
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 35
                                                                          202ofof91258


                                                                               35


       1   group of individual Coloradoans that was precisely the claim

       2   of undifferentiated generalized pleadings about the conduct

       3   of government that refused countenance.

       4                 THE COURT:    What's the citation to the Lance v.

       5   Coffman case?

       6                 MR. MATZ:    Oh, sorry, Your Honor.      I can pull that

       7   real quick.     It's stated in our papers.       It's 549 U.S. 437,

       8   from 2007.

       9                 THE COURT:    Okay.

      10                 MR. MATZ:    Your Honor, the reason I highlight the

      11   Lance case is because it has been stated repeatedly,

      12   including the myriad of cases surrounding the 2020 election,

      13   as the Court may have seen, as the foundation of the

      14   principle that when individual voters bring challenges in the

      15   generalized manner to the administration of the election, and

      16   they say that they were injured because the election wasn't

      17   administered in accordance with the law generally, or because

      18   candidates that we prefer, you know, have the tough end of it

      19   in house and other jurisdictions carried out its procedures.

      20                 Lance states the foundation of a line of cases,

      21   including Raffensperger in the Eleventh Circuit, and any

      22   number of other decisions.          And we cite well over a dozen of

      23   them in our briefs.        All of which made clear that that kind

      24   of complaint is a generalized grievance that is not an injury

      25   in fact.




                                                                 Appendix Page 1628
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 36
                                                                          203ofof91258


                                                                               36


       1                 As Chief Judge Pryor put it in the Raffensperger

       2   case, when he rejected the suit attacking the administration

       3   of the Presidential election in Georgia, he said "all

       4   Americans, whether they voted in this election or whether

       5   they reside in Georgia, could be said to share interest in

       6   insuring that a Presidential election is properly

       7   administered."

       8                 And on that basis, he said that the interests that

       9   would advance was a generalized grievance.          And I'll

      10   highlight -- and I'll come back to this point in just a

      11   minute, is that's true of registered voters and everybody

      12   else.   Everybody in the country has an interest in the proper

      13   administration of the Presidential election.

      14                 I don't think they're interested in that just

      15   because they're registered to vote.         And none of these

      16   decisions have been written in a way that is linked to

      17   whether someone registered to vote, or not.

      18                 And so the Wood case from Chief Judge Pryor, like

      19   I said, a line of cases.       Another one that I would just call

      20   to the Court's attention is Behan v. Wisconsin Elections

      21   Commission case cited on December 9th of 2020.           We cite it in

      22   our papers.

      23                 They are Chief Judge Epper in the Eastern District

      24   of Wisconsin, survey a wide range of decisions in which a

      25   voter or group of voters sued on the theory that their voted




                                                                 Appendix Page 1629
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 37
                                                                          204ofof91258


                                                                               37


       1   had been diluted "by the possibility of unlawful or invalid

       2   ballots being counted."

       3                And she found that all of those decisions

       4   concluded that such harm was too speculative and too

       5   generalized to support standing.

       6                And this is of particular interest to me as

       7   counsel to CTCL.     A whole series of cases articulated that

       8   very proposition while rejecting the lack of standing

       9   challenges under State and Federal law to CTCL's COVID-19

      10   response program.      We cite these cases in our brief.         They

      11   are from Federal Districts in Minnesota, Wisconsin, Texas,

      12   Pennsylvania, Iowa, and Michigan.

      13                In all of those jurisdictions, courts held that

      14   individual voter --

      15                THE COURT:    Northern District of Iowa.

      16                MR. MATZ:    Sorry, Your Honor.      Yes, exactly.

      17                THE COURT:    Right.

      18                MR. MATZ:    And so there are a whole slew of these

      19   decisions in which courts held that challenges to cities and

      20   counties that had accepted the CTCL grants, many of the

      21   courts held that they failed to state any violation of State

      22   or Federal law, but more relevantly here, all of them denied

      23   preliminary injunctions, or TROs, or both, and in some cases

      24   dismissed outright for lack of standing.

      25                And may really shock through those rulings was the




                                                                 Appendix Page 1630
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 38
                                                                          205ofof91258


                                                                               38


       1   very generalized grievance rule that controls here, too.

       2                And, again, those cases, as I understand it,

       3   mostly involved registered voters.         And the conclusion was

       4   that their interests in the administration of the election

       5   being generally done right, and votes generally being counted

       6   right, is treated under Lance v. Coffman as the sort of

       7   foundation case as a classic generalized interest.

       8                And so when we came to the papers here, part of

       9   what was so surprising to us is that, you know, the

      10   Plaintiffs are clearly aware of those cases.           In fact, they

      11   appear to have plagiarized significant parts of their

      12   complaint from the complaints in those cases.

      13                They had been put on notice by motions to dismiss

      14   that there was a stipulation.        Your Honor asked at length

      15   about standing at the March 11th conference.           And so if I

      16   were the Plaintiffs, it would have been pretty clear to me

      17   that there was a standing concern.

      18                What was striking to me when I read their papers,

      19   and Your Honor suggests that they're relying on a distinction

      20   between the citizenry as a whole and registered voters, and

      21   I've already addressed that, and I'll have another few

      22   thoughts to share on it in a minute, I think that -- maybe

      23   Your Honor did.     I didn't really see that as clearly in their

      24   papers.

      25                When I read their briefs opposing our motion to




                                                                 Appendix Page 1631
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 39
                                                                          206ofof91258


                                                                               39


       1   dismiss, and their brief in support of their motion for leave

       2   to amend, I didn't really see anything other than a general

       3   assertion that the integrity of the Presidential election is

       4   important, and so anyone, anywhere, who has registered to

       5   vote, whether they have voted or not, anywhere in the country

       6   can file a suit in any Federal Court against any public or

       7   private entity who, in their view, did anything that may have

       8   affected the administration or the result of a Presidential

       9   election.

      10                And in support of that, they did not cite -- and I

      11   would highlight this, at least in their papers with respect

      12   to CTCL, they did not cite a single case, not one, about the

      13   injury in fact requirement.        Not a single case.

      14                And they didn't respond to or distinguish a single

      15   case that we cited, including Lance, including Raffensperger,

      16   including all of those CTCL cases.         They didn't cite one.

      17                They cited that case from the Supreme Court about

      18   repressability, and they do have a repressability problem for

      19   the reason counsel to Facebook described, but they said

      20   nothing about injury.      I've never seen anything like that in

      21   a Federal case when injury is squarely put at issue by

      22   everybody.    And the Plaintiff says nothing.         The Plaintiff

      23   says absolutely nothing about it.

      24                You know, and they don't cite any authority for

      25   their position, for their very broad view.          To me, you know,




                                                                 Appendix Page 1632
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 40
                                                                          207ofof91258


                                                                               40


       1   that is irresponsible and problematic.

       2                Your Honor has suggested that maybe what separates

       3   their case from all of these other cases is this idea that

       4   they're bringing it with a vote for registered voters.

       5                As I've mentioned, there's a few difficulties with

       6   that.

       7                The first is that any number of cases that were

       8   brought and dismissed for lack of standing involved

       9   registered voters.

      10                The second is that registered voters are not

      11   unique in sharing an interest in the proper administration of

      12   the election.

      13                The third is that they suggest that a whole line

      14   of cases were dismissed essentially for a pleading error, or

      15   for a briefing error, because what the Plaintiff should have

      16   said is that they care about the interests of voters rather

      17   than the general integrity of the electoral system.

      18                And it's hard for me to think that something like

      19   that distinction, the distinction would open the doors to a

      20   broader conception of Federal standing to challenge any

      21   alleged election administration issue.

      22                And then finally, and this was referenced by prior

      23   counsel, Seldon confirms -- and this is a quote:            "When the

      24   asserted harm is a generalized grievance, short in

      25   substantially equal measure by all or a large class of




                                                                 Appendix Page 1633
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 41
                                                                          208ofof91258


                                                                               41


       1   citizens, that harm alone normally does not warrant exercise

       2   of jurisdiction.

       3                And so that confirms the principle that I think is

       4   implicit to -- or maybe explicit in many of the other cases

       5   surrounding the 2020 election, which is that representing all

       6   registered voters doesn't solve the problem that the

       7   Plaintiffs face in pursuing a generalized interest in the

       8   proper administration of an election generally.            That's an

       9   interest everybody in this country has in common.

      10                And, again, even if that's their argument, I have

      11   to say, at least in the CTCL papers, the Plaintiffs never

      12   said that, and they certainly never cited any case that they

      13   thought would support that proposition.

      14                And this is sort of where I started.          What's a

      15   little frustrating about this case from I think CTCL's point

      16   of view, is that, you know, we're a non-profit organization

      17   trying to do some good in the world.         This lawsuit is

      18   frivolous.    It is a waste of our time and our money and our

      19   energy.

      20                The Plaintiffs can't even cite a single case about

      21   the injury in fact.      hey can't be bothered to respond to a

      22   single case that we cite against them.          Even after the status

      23   conference Your Honor asked them to do so.

      24                Instead, they can be troubled to level all sorts

      25   of false and outrageous accusations of criminality against us




                                                                 Appendix Page 1634
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 42
                                                                          209ofof91258


                                                                               42


       1   and the other parties in this case.         They can be troubled to

       2   engage in all sorts of litigation improprieties; the latest

       3   being the judicial notice motion they filed last night, which

       4   is obviously improper, and to which we object.

       5                The filing of a lawsuit is pretty serious

       6   business.     And Article III of the Constitution requires that

       7   Plaintiffs demonstrate an actual, unique, particularized

       8   injury entitling them to a Federal judicial forum.

       9                Plaintiffs come no where close to making that

      10   showing.     In their papers with respect to us they don't even

      11   try.   They just say that Presidential elections are

      12   important, so gee, everyone ought to be able to sue for

      13   everything if they've registered to vote, whether or not they

      14   actually voted.

      15                Respectfully, Your Honor, that's nonsense.           There

      16   is not a single case anywhere in the United States that

      17   supports that proposition.       Every case that I am aware of

      18   forecloses it.

      19                And for that reason, we think there's clearly not

      20   standing, but that Plaintiffs' argument is contrary or

      21   frivolous.

      22                And I would, of course, be happy to address any

      23   other questions the Court may have.

      24                One other point I would just quickly highlight is

      25   that we're in a slightly different procedural posture than




                                                                 Appendix Page 1635
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 43
                                                                          210ofof91258


                                                                               43


       1   the other Defendants because there is a split in authority

       2   within the Tenth Circuit over in a multi-defendant case like

       3   this one whether the Plaintiffs are entitled to amend as of

       4   right in the circumstances they've found themselves in.

       5                And for that reason, our view is that the safe

       6   recourse, if the Court does perceive a lack of standing, is

       7   to docket the amended complaint and dismiss it sua sponte,

       8   which is essentially the same standard as it would apply to

       9   denying the motion to amend the complaint on grounds of

      10   futility.     I just want to flag that to avoid a sort of

      11   needless procedural complication.

      12                And, of course, we stand by the propositions set

      13   forth elsewhere in our brief, and we'll happily address any

      14   of them if the Court has any questions.

      15                THE COURT:    Okay.    I had not seen this motion to

      16   take judicial notice of hundreds of cases and articles, et

      17   cetera.     Your view is that should be stricken and improper?

      18                MR. MATZ:    Yes, Your Honor, for a few reasons,

      19   just to put them on the record.

      20                THE COURT:    Okay.

      21                MR. MATZ:    The first is that we did not get

      22   advance notice about it.       They didn't even confer with us

      23   about it.    They just surprised us with it last night.

      24                They say that they needed to do it because there

      25   was no evidence, which is bizarre, given that the vast




                                                                 Appendix Page 1636
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 44
                                                                          211ofof91258


                                                                               44


       1   majority of materials that they've attached pre-date the

       2   filing of the papers in this case.

       3                And what we don't yet know for what purpose they

       4   asked the Court to take judicial notice.          I have a very

       5   strong instinct that it will not adhere to Federal Rule of

       6   Evidence 201(b), which limits judicial notice only to the

       7   existence of such documents, and not to the truth of any

       8   statements or matters contained there, which has, of course,

       9   been confirmed by a long line of Tenth Circuit precedent.

      10                And so I suspect we would have other objections if

      11   we hear the grounds on which they want the Court to grant

      12   judicial notice.     But the manner and circumstances of the

      13   filing, in our view, by itself is sufficient grounds on which

      14   to deny the motion.

      15                THE COURT:    Okay.    Let's hear from the Plaintiffs

      16   on the issue of -- first this motion to take judicial notice,

      17   which does seem like sand bagging in the worst way the day

      18   before.    You know, I've been reading the many briefs and

      19   pages, and your complaint, your amended complaint, your

      20   motion to amend.

      21                To say you're relying on all of these cases, and

      22   I'm supposed to take judicial notice of them, and a bunch of

      23   articles, does not seem like it's consistent with the Rules.

      24                So, Plaintiffs' counsel?

      25          (No response)




                                                                 Appendix Page 1637
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 45
                                                                          212ofof91258


                                                                               45


       1                 THE COURT:     Is Plaintiffs' counsel there?

       2            (No response)

       3            (Pause)

       4                 THE COURT:     Is Plaintiffs' counsel there?

       5            (No response)

       6                 MR. WALKER:     I think we lost Mr. Fielder, Your

       7   Honor.     Hold on a second.

       8                 THE COURT:     Okay.

       9            (Pause)

      10                 MR. GARNETT:     Your Honor, this is Stan Garnett.

      11   If I may, while we're waiting?

      12                 THE COURT:     Yes.

      13                 MR. GARNETT:     We don't want to add to the argument

      14   at this point, but we too would object.

      15                 THE COURT:     Let's wait until Mr. Fielder is on the

      16   line, because I want him to hear everything.

      17                 MR. GARNETT:     All right.

      18            (Pause)

      19                 THE COURT:     Was he able to ever log on, do we

      20   know?     Did he ever show up?

      21                 THE COURT CLERK:       Your Honor, not that I'm aware

      22   of.

      23                 THE COURT:     Okay.

      24            (Pause)

      25                 THE COURT:     Mr. Walker, do you want to try and




                                                                 Appendix Page 1638
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 46
                                                                          213ofof91258


                                                                               46


       1   call Mr. Fielder and ask him to call in?

       2          (No response)

       3                MR. WALKER:     He does appear in the list of

       4   participants, albeit as muted.        I don't know --

       5                THE COURT:    Ms. Libid, can you un-mute him?

       6                THE COURT CLERK:      I've already tried.      I don't

       7   think it's working.

       8                THE COURT:    Okay.

       9                THE COURT CLERK:      We must have dropped him, but

      10   he's still listed there.       I tried un-muting him, but it's not

      11   working.

      12                THE COURT:    Okay.    Mr. Fielder, if you can hear

      13   us, now is the time for you and your Plaintiffs to talk, and

      14   you can call in if you're not working -- if the computer is

      15   not working.

      16          (Pause)

      17                THE COURT:    We'll give him about two minutes.

      18   But, Mr. Walker, if he doesn't call in, you're going to be at

      19   bat.

      20          (Pause)

      21                MR. WALKER:     Judge, he's switching computers.

      22          (Pause)

      23                THE COURT:    Is he communicating with you by phone

      24   or otherwise?

      25          (No response)




                                                                 Appendix Page 1639
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 47
                                                                          214ofof91258


                                                                                  47


       1                THE COURT:    Mr. Walker?

       2          (No response)

       3                THE COURT:    Mr. Walker, can you hear me?            I think

       4   you're muted, sir.

       5                THE COURT CLERK:       It looks like Mr. Walker also

       6   dropped.

       7                THE COURT:    Oh no.     So much for technology.          Could

       8   you have Mr. Fielder just dial the phone number?

       9                THE COURT CLERK:       He was called in.

      10                THE COURT:    I know.        He   never did video?

      11                THE COURT CLERK:       Mr. Fielder?

      12                THE COURT:    Yes.

      13                THE COURT CLERK:       No.

      14          (Pause)

      15                THE COURT:    Mr. Walker, I see you on the screen.

      16   Can you -- or maybe I don't.         Can you hear me, Mr. Walker?

      17   Are you there?     No, I guess that's Mr. Matz.           It's a small

      18   picture.

      19          (Pause)

      20                THE COURT:    All right.          Here's what we're going to

      21   do.   We're going to take a break until 3:15 Denver time.                I

      22   don't know if Mr. Walker or -- Ms. Libid, if you could email

      23   both Mr. Walker and Mr. Fielder and say we're coming back on

      24   at 3:15.    Mr. Fielder, if he can't get his computer to work,

      25   needs to dial in and we'll hear him by phone.




                                                                    Appendix Page 1640
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 48
                                                                          215ofof91258


                                                                               48


       1                But I just can't sit here waiting for people to

       2   call in.     We've been going for about an hour.        Everybody take

       3   a break.     Don't hang up or disconnect.

       4                But somebody communicate with Mr. Fielder, either

       5   by telephone or by email, that he needs to try in the next

       6   five minutes to get on the computer.         And if that's not

       7   working, he should call in and we'll at least be able to hear

       8   him by phone like I did for the first five minutes in this

       9   process.

      10                We'll be in recess until 3:15 Denver time.

      11                 (Recess from 3:03 p.m. until 3:13 p.m.)

      12                THE COURT CLERK:       Court is in session.

      13                THE COURT:     This is Magistrate Judge Reid

      14   Neureiter.     We're back on the record in the case of O'Rourke

      15   versus Dominion.

      16                When we broke, Mr. Fielder was not with us.            Mr.

      17   Fielder, are you there?

      18                MR. FIELDER:     I'm here, Your Honor.      I'm going to

      19   use my cell phone to speak and hear.         I don't know what

      20   happened to my computer.       I could hear everything and see

      21   everything, but all of the sudden I lost my ability to speak

      22   and hear.

      23                So I'm on the cell phone, but at least you can see

      24   me, Your Honor, and I can see you.

      25                THE COURT:     Okay.   I now have a pen malfunction.




                                                                 Appendix Page 1641
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 49
                                                                          216ofof91258


                                                                                 49


       1   Ms. Libid, do we have another pen?          I have a low tech problem

       2   as opposed to a high tech problem.

       3                So, Mr. Fielder, just so that you know,

       4   unfortunately because I think the way the system works is

       5   when you speak or when a party speaks and the computer picks

       6   it up, and I can see you, because you're speaking through

       7   your phone, you're teenie-tiny in the lower right hand

       8   corner.    You're not as large as Mr. Walker, who is the person

       9   who spoke last, so I see him really large.

      10                But at least we're on.        So I don't know how much

      11   of the last -- oh there you are.          Okay, good.

      12                Were you able to hear all of the arguments that

      13   transpired over the last hour?

      14                MR. FIELDER:     Yes, Your Honor.

      15                THE COURT:     Okay.     So first, I'd like you to

      16   address the unusual motion to take judicial notice that was

      17   filed yesterday.     That is not really proper.          It sort of sand

      18   bagged the Defendants.

      19                I haven't read it.        I hadn't been even alerted to

      20   it being filed.     The briefs were done, and we now have oral

      21   argument for you to fill me in orally.

      22                I'm not going to take judicial notice of anything

      23   that you filed yesterday.       It just doesn't make any sense.

      24                That's denied.

      25                MR. FIELDER:     Okay.     Do you want me to comment on




                                                                   Appendix Page 1642
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 50
                                                                          217ofof91258


                                                                               50


       1   that, Your Honor?

       2                THE COURT:     No.   I'm just telling you.      The motion

       3   to take judicial notice is denied.         It's not consistent with

       4   the Rules, and briefing was closed, and there's no basis for

       5   putting in a list of cases and a list of newspaper articles

       6   and other things.

       7                Now let's hear your argument on the standing

       8   question.

       9                MR. FIELDER:     Well, Your Honor, with regard to

      10   standing, it is closely connected to the issue of State

      11   action.     And I didn't mean to surprise anybody.         I just

      12   listed the cases and their current citation because some of

      13   which have been ruled upon in just the last week with regard

      14   to the case out of the State of Pennsylvania, the Supreme

      15   Court, on April 19th of 2021, granted the writ of certiorari

      16   and vacated the lower court's judgment, but sent it back down

      17   with instructions to declare that the case was moot.

      18                There are also some recent filings from other

      19   individuals against the parties here.         A company called My

      20   Pillow, Inc. just sued last week Dominion Voting Systems,

      21   Inc.

      22                THE COURT:     Mr. Fielder, seriously, you're citing

      23   the My Pillow guy as your defense in this case?            Come on.

      24   Let's talk about standing.        Go to standing.     I've denied your

      25   motion to take judicial notice.        Let's talk about standing.




                                                                 Appendix Page 1643
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 51
                                                                          218ofof91258


                                                                               51


       1                 Why didn't you cite a single case of the dozens

       2   that have been issued by Federal District Courts across the

       3   country dismissing the claims exactly like yours o n the

       4   basis of standing.      You didn't mention any of them in either

       5   your motion to amend or your opposition to the motions to

       6   dismiss.     Why not?

       7                 Please distinguish this case from the cases in

       8   Iowa, the cases in Wisconsin, the cases in Pennsylvania, that

       9   were all dismissed on the basis of standing.

      10                 MR. FIELDER:    Because the individuals there were

      11   coming to the court and suing government individuals and

      12   persons in their official capacities.         Therefore, they were

      13   essentially suing the states or sub-divisions of a state.

      14                 They were asking for extraordinary relief.          All of

      15   those cases, all of them, were with regard to a request for a

      16   TRO or a preliminary injunction.

      17                 In those cases, the standard of proof is that the

      18   plaintiff must show a likelihood of success on the merits.

      19   The standard here is different.

      20                 This is a completed Constitutional right

      21   violation.     This is multiple parties committing multiple

      22   violations.

      23                 However, in the middle of the election -- strike

      24   that.   After the election, in the middle of the process

      25   before the Electoral College met, many voters expressing




                                                                 Appendix Page 1644
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 52
                                                                          219ofof91258


                                                                               52


       1   their dissatisfaction hired lawyers that went to court and

       2   asked for extraordinary relief.          We didn't do that.

       3                On December 10th of 2020, the United States

       4   Supreme Court in the Panzen (ph) case, indicated that it has

       5   long since recognized a plaintiff's ability to sue

       6   individuals in their individual capacity.

       7                THE COURT:     But, sir, let me ask you a question.

       8   Standing is linked to injury.          You have to show a

       9   particularized injury.       What is the -- when I read your

      10   papers, whether it's the original complaint or the amended

      11   complaint, or all of the affidavits that you've attached to

      12   the original complaint, the injury that your clients are

      13   complaining about is assumed that their vote wasn't counted,

      14   that their vote was diluted, that somehow the mechanism of

      15   the election was fiddled with, was interfered with, so that

      16   their votes weren't counted.

      17                That's the injury.        And if that's the injury,

      18   explain to me how that's a particularized injury that differs

      19   from injury of all other voters or all other Americans,

      20   because that's what you have to have to have standing.              It

      21   has to be linked to the injury that's claimed.

      22                And when I read your complaint, the injury in this

      23   claim is that it's perception that the vote wasn't counted,

      24   or my vote was diluted.       Right?     That's what you say.

      25                MR. FIELDER:     No, that's not the claim.       That's




                                                                 Appendix Page 1645
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 53
                                                                          220ofof91258


                                                                               53


       1   not the claim.

       2                The claim is that we all have one national right

       3   amongst us all, and that's to vote for President and Vice-

       4   President.    We've said that multiple times.         That's not a

       5   state-based claim.      That's one right that we all share across

       6   the country, and it's an extraordinary right.

       7                THE COURT:     Okay.   So how is that right -- so

       8   that's the right.      And it was that right that was interfered

       9   with.   The right to vote.      Correct?

      10                MR. FIELDER:     The right to vote for President.

      11                THE COURT:     Okay.   And how is that -- your named

      12   Plaintiff, Mr. O'Rourke, didn't vote.         So let's pick somebody

      13   from Colorado.     The grandmother from Summit County who said

      14   her vote was somehow not counted.

      15                How was she -- how is she injured?         How is her

      16   injury different from my courtroom deputy, who I assume

      17   voted, or somebody else?       How is that injury different?

      18                MR. FIELDER:     First of all, Mr. O'Rourke did vote,

      19   and is really upset that the pleadings say that he didn't

      20   vote.   In his affidavit, he said that he voted.

      21                THE COURT:     Okay.

      22                MR. FIELDER:     And he did vote.     However, if a

      23   person votes for President, and then information is revealed

      24   that certain persons, Mark Zuckerberg, his wife, they

      25   confused the election.       The Presidential election was




                                                                 Appendix Page 1646
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 54
                                                                          221ofof91258


                                                                               54


       1   hundreds of millions of dollars, and they funneled that money

       2   through CTCL to impact the election, so that impacted your

       3   clerk if she's registered to vote.         If she's a regular person

       4   that doesn't want to vote, is not registered to vote, she

       5   might have a generalized grievance about it, but it wouldn't

       6   have affected her right.

       7                Every person that voted doesn't want to believe

       8   that their vote is counted, but demands that their vote be

       9   counted.    And if there's evidence that the -- that first of

      10   all from Dominion, that the votes were weighted, that one

      11   vote might count to a fraction, where another counts as --

      12   another vote might count four then one, 1.12, for example.

      13                That's the evidence that's coming out from the

      14   experts.    Not the Plaintiffs.      Not the layers.     But the

      15   experts.    Evidence that the voting machines don't work.

      16                Law Review articles, law professors, all cited in

      17   the complaint and the pleadings, that the ballot marking

      18   devices don't work, and that the voting machines are

      19   connected to the internet.

      20                These are not a generalized grievance.          Maybe they

      21   would have been before the election.         But once all of the

      22   evidence came out that there was foreign interference, that

      23   the machines were connected to the internet, and that they

      24   mistabulated the votes, maybe on purpose, but certainly

      25   Dominion must take responsibility for being responsible for




                                                                 Appendix Page 1647
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 55
                                                                          222ofof91258


                                                                               55


       1   those voting machines.

       2                So we're in a crossroad in our country where we're

       3   either going to allow these private entities to tabulate our

       4   votes, run the election, set the elections up, and then when

       5   something goes wrong and the voters say "hey, that's not

       6   right," well, that's a generalized grievance.

       7                How was your vote affected?        Well, if swing states

       8   are being affected, not to a couple of thousand votes, but

       9   hundreds of thousands of votes, which are being adjudicated,

      10   and we outlined that in the complaint, that are being

      11   adjudicated, that is judged, by either artificial

      12   intelligence or by county clerks looking at their computer

      13   screens, there is a high error rate on these Dominion

      14   machines.

      15                I'll give you one example.       There was information

      16   that in Maricopa County people were given Sharpies.             Dominion

      17   didn't just lead the equipment, they set up the whole

      18   election in Maricopa County.        There shouldn't have been a

      19   Sharpie within a mile of that place, because everybody knows

      20   when you use Sharpies on a ballot, that causes an error

      21   reading from the ballot scanner, such that it must be

      22   adjudicated.

      23                There is facts which indicate that over a hundred

      24   thousand votes just in Maricopa County were adjudicated

      25   without observation, by who, no one knows.          And that has a




                                                                 Appendix Page 1648
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 56
                                                                          223ofof91258


                                                                               56


       1   substantial impact on everyone in Arizona's right to vote for

       2   President, and everyone across the country.

       3                And it didn't just happen in one state.          It

       4   happened in multiple states.

       5                So what could be called a conspiracy theory by

       6   some expert who has opined that these machines are being

       7   interfered with, that would certainly impact everybody's

       8   right to vote.     Why would we even have an election if there's

       9   an algorithm in the computer voting machine?

      10                And CTCL, they were going all across the country

      11   granting hundreds of millions of dollars to municipalities,

      12   to cities, and interacting with those jurisdictions'

      13   elections.     Not building an ice skating rink or participating

      14   in a law enforcement charity.        They were dealing with

      15   elections, which is a public function.

      16                Any time a corporation, a private individual, or a

      17   501(3)(c) --

      18                THE COURT:    You're back to the state action issue.

      19   I'm wondering about standing and the injury that -- the

      20   injury that you've described, the dilution of your right to

      21   vote, is precisely the kinds of injuries that all of the

      22   cases, the case out of Iowa, the case out of -- even the case

      23   out of Iowa had no other case in the Third Circuit, the

      24   judgment was reversed and the matter dismissed as moot.

      25                But the reasoning still stands.        Their case was




                                                                 Appendix Page 1649
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 57
                                                                          224ofof91258


                                                                               57


       1   dismissed on the basis of lack of standing.           And so the

       2   reasoning in that case is no different from the reasoning

       3   here.

       4                Your clients' injury all is linked to supposedly

       5   the dilution of the votes, for not counting their votes, and

       6   that is a generalized grievance shared by all 160 million

       7   registered voters.      Right?

       8                MR. FIELDER:     We've never used the word dilution

       9   of votes.    Our claim is that these private entities

      10   interfered in a substantial way with the election.

      11                And so that could be described as diluting one's

      12   vote.   If you're fractionalizing votes or weighting votes,

      13   that could be described as diluting votes.          But that's not

      14   what those cases stand for in the classic term of vote

      15   dilution.    That's not our general theory.

      16                What our theory is, is that these private

      17   companies interfered with the election in a substantial way,

      18   and that affected everybody's rights.         That affected

      19   Republicans and Democrats.       It certainly affected

      20   Independents who vote for either Republic or Democrat.

      21                Many people are disgruntled voters that don't

      22   vote, but they have a right to vote, because they feel that

      23   the system is corrupt by these private entities.

      24                Is the next election going to involve a

      25   billionaire that comes in and drops $500 million dollars on




                                                                 Appendix Page 1650
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 58
                                                                          225ofof91258


                                                                               58


       1   elections all over the country, and no one is going to be

       2   able to say anything or do anything?

       3                THE COURT:     Well, --

       4                MR. FIELDER:     Wonder if all of the allegations are

       5   proven that these Dominion machines are easily actable,

       6   connected to the internet, and are intentionally programmed

       7   through this private software, this proprietary software, to

       8   impact elections.

       9                The only people that can stop them are the people,

      10   but not the general people, but those who have the right to

      11   vote.   The right to vote is the most precious thing we have,

      12   and that's why everyone is so upset.         It's not just a

      13   privilege that you might have to take advantage of.             It's

      14   your right to vote.       We fight wars over this.

      15                People are very, very upset that these elections

      16   can't be held properly because of influence by private

      17   actors, voting machines connected to the internet, that have

      18   algorithms in them --

      19                THE COURT:     So, Mr. Fielder, let me posit a

      20   question:    So there are two possibilities in an election when

      21   one candidate wins and one candidate loses.

      22                One is, you know, before the election people see

      23   to make sure that the procedures are done right, and State

      24   Courts review those, and sometimes they say "okay, this

      25   procedure can be implemented, this procedure can't be




                                                                 Appendix Page 1651
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 59
                                                                          226ofof91258


                                                                               59


       1   implemented."

       2                It goes up to the Supreme Court of that State, it

       3   approves it or doesn't approve it, then it goes to the

       4   Supreme Court of the United States.         The Supreme Court of the

       5   United States might not see it.        And that happens in states

       6   all across the country.

       7                And the vote happens, and people file some suits

       8   about whether their votes should be counted or not, or

       9   recounted or not.      In Georgia, there's a hand recount.          They

      10   found that the hand recount confirmed what the ballots said.

      11                So, and then when the votes are certified and we

      12   get a new President of the United States.

      13                That's one possibility that you -- votes happened,

      14   procedures get approved by courts or disapproved by courts,

      15   and then you go forward with the Constitutional process.

      16                The other option is:      Everybody believes, and a

      17   large part of the people believe, that the system is rigged

      18   by third parties, by corporations, by non-profit

      19   organizations, that the votes are rigged.          All of these

      20   municipalities are somehow in bed with the corporations to

      21   rig the election, that the Republican and Democrat

      22   Secretaries of State of Wisconsin and Michigan and Arizona

      23   and Georgia, they're all in on it, because that's what you

      24   alleged, and somehow this election was rigged.

      25                But those two possibilities, people voted, courts




                                                                 Appendix Page 1652
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 60
                                                                          227ofof91258


                                                                               60


       1   approved it, they counted it, got a result, versus this whole

       2   thing was rigged, no, by the way, let's spread these rumors

       3   and theories about conspiracy all across the country in full

       4   rest and unrest, to the point where people literally storm

       5   the Congress of the United States making the same points and

       6   making the same mark that you're making in this courtroom,

       7   arguing that this vote was rigged.

       8                And your complaint cites many of the allegations

       9   that this election was stolen.        And you, I think, in your

      10   complaint are doing a disservice to your clients, because

      11   you're saying "disregard what all the courts said, disregard

      12   what all the Secretaries of States, and we're going to file

      13   another lawsuit trying to challenge all of this and dump in

      14   as many conspiracy theories as possible."

      15                Isn't that what's going on in this lawsuit?

      16   You're not genuinely trying to solve a problem.            You're using

      17   this lawsuit as a political statement for some objective.

      18                Because if this were a real lawsuit, you would

      19   have said something about the dozens of cases that dismiss

      20   these kinds of claims on the basis of lack of standing.              And

      21   you don't have that here.

      22                You didn't respond to a single one of the cases

      23   cited by the Defendants on lack of standing.           Why didn't you

      24   do that?

      25                You didn't mention Lance v. Coffman, which is




                                                                 Appendix Page 1653
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 61
                                                                          228ofof91258


                                                                               61


       1   clearly on point.      Four voters in Colorado brought a lawsuit

       2   three days after the Colorado Supreme Court issued a

       3   decision, challenging the decision as violating the Elections

       4   Clause of the U.S. Constitution.

       5                And the Supreme Court of the United States said

       6   the only injury plaintiffs allege is that the law has not

       7   been followed.     The injury is precisely the kind of

       8   undifferentiated generalized grievance about the conduct of

       9   government that we have refused countenance in the past.

      10                How do you respond to that?        There's nothing in

      11   your briefing justifying your lawsuit as having any injury

      12   that's particularized to your Plaintiffs.

      13                So that was a bit of a speech, and I'm going to

      14   give you a chance to respond.        But I'm a little bit shocked

      15   that you, even today, given this opportunity, you're not

      16   responding to these cases.       Supreme Court cases, Tenth

      17   Circuit cases, Eleventh Circuit cases, and dozens of District

      18   Courts that dismiss cases just like this on the basis of lack

      19   of standing.

      20                MR. FIELDER:     I'm looking at the Lance v. Coffman

      21   case now, and I thought that we addressed not necessarily

      22   that case particularly, and I apologize for that, but we

      23   addressed the issue of standing throughout our pleadings that

      24   this is not a generalized grievance.

      25                In that case, there was a reapportionment of the




                                                                 Appendix Page 1654
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 62
                                                                          229ofof91258


                                                                               62


       1   districts, and certain people objected, and the court found

       2   that that was a generalized grievance.

       3                 In our pleadings, we've articulated that this is a

       4   completed Constitutional right violation.          And these aren't

       5   particularized grievances, that they're separated.            They're

       6   separated based upon the status of the registered voter to be

       7   secure in their vote, to make sure it counts, to make sure

       8   that others, particularly private entities that have been

       9   made into state actors.

      10                 Your Honor, this isn't a conspiracy theory.           We

      11   were very careful in our complaint.         This has nothing to do

      12   with Trump or the Capitol.       In fact, we predicted that things

      13   like that would happen in our complaint because we knew that

      14   when you have elections that nobody trusts, and that the

      15   population I would admit generally is damaged, but the

      16   registered voter is the one that has the standing.            Not just

      17   to bring a generalized grievance, but an injury.

      18                 The election happened.      The individuals in the

      19   Lance v. Coffman case couldn't point to how they had been

      20   injured by the redistricting.        But we articulated how our

      21   clients were injured specifically by the conduct of the

      22   Defendants.     We can't allow this to continue to happen in our

      23   Presidential elections.

      24                 This is state action, and it's interwoven with the

      25   issue of standing.      If they're not state actors, then




                                                                 Appendix Page 1655
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 63
                                                                          230ofof91258


                                                                               63


       1   standing would be very difficult to prove.          But if they are

       2   state actors -- and we've just mentioned the nominal damages

       3   cases to establish that nominal damages are all that are

       4   required.

       5                However, we have now over 400 affidavits from

       6   registered voters from 47 states.         How can those people be

       7   frivolous?

       8                We're about ready to file a motion to join where

       9   we put all of the affidavits in.        We're not trying to

      10   overload the Court with papers.        But all of these people feel

      11   very passionate --

      12                THE COURT:     Can I stop you for a second?

      13                MR. FIELDER:     Their rights have been violated.

      14                THE COURT:     Can I stop you for a second, Mr.

      15   Fielder?

      16                MR. FIELDER:     Yes.

      17                THE COURT:     So when we started here, you said Mr.

      18   O'Rourke did vote.      I'm looking at his affidavit, paragraph

      19   11, "I have, for the previous two Presidential election

      20   cycles, not voted, as it was my firmly held belief that my

      21   vote would be altered, deleted, or fractionalized, based on

      22   the will of some other entity or actor."

      23                So he's swearing under oath that he didn't vote in

      24   the previous two election cycles.         I'm assuming that he --

      25   you entered this in the Court when you filed the complaint in




                                                                 Appendix Page 1656
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 64
                                                                          231ofof91258


                                                                               64


       1   December, so that would have included the election cycle of

       2   President Trump.

       3                So that's why I said that.

       4                But in answer to your question, how could 400

       5   people --

       6                MR. FIELDER:     I talked to Mr. O'Rourke, and there

       7   might be some confusion.       He may be talking about the two

       8   previous election cycles.       I thought that he voted.        I mean,

       9   the overwhelming majority of our clients have voted.

      10                THE COURT:     Okay.

      11                MR. FIELDER:     And now there's over 400, and the

      12   overwhelming majority voted.

      13                THE COURT:     Did 400 people who have this belief,

      14   that's not helpful.       It's not evidence.     It's not evidence of

      15   injuries, for sure.

      16                And when you say this isn't about Trump, either in

      17   your original complaint or your amended complaint, you

      18   included a Tweet that he sent out saying, you know, "stop the

      19   steal," or "this election has been stolen."           That tends to

      20   take away from the persuasiveness of your argument that this

      21   isn't about some political statement to defend the

      22   President's view that the election was stolen from him.

      23                The other question I have is that you focused in

      24   on this Time magazine article, "The Secret History of the

      25   Shadow Campaign That Saved The 2020 Election."




                                                                 Appendix Page 1657
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 65
                                                                          232ofof91258


                                                                               65


       1                 I think in docket number 40, which is a response

       2   to motion to dismiss, you cite that article saying "well,

       3   Time magazine doesn't print conspiracy theories unless

       4   they're true."     I think that's a quote from your brief.

       5                 What is it about this article that is

       6   demonstrative or supportive of your claim?          It describes an

       7   effort by -- and I read it, because you wanted me to.             It's

       8   cited in your complaint and your amended complaint, so it's

       9   part of the complaint.

      10                 It describes in great detail seemingly a

      11   bipartisan effort on behalf of labor and business and non-

      12   profit organizations and municipalities to try and make sure

      13   that the vote happened, was secure, that COVID-19 didn't

      14   prevent people from getting to the polls.

      15                 There's nothing in here that describes any

      16   illegality at all, and yet you seem to be basing much of your

      17   complaint on some kind of conspiracy, as shown by this Time

      18   magazine article.

      19                 So you've got to educate me about why you cited

      20   it, and what is it about that article that you think proves a

      21   RICO claim.

      22                 MR. FIELDER:    Well, first of all, we are talking

      23   about our precious elections, and so although the article was

      24   written from the perspective of those who claimed to have

      25   saved democracy, just like the counsel here on behalf of the




                                                                 Appendix Page 1658
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 66
                                                                          233ofof91258


                                                                               66


       1   parties can make passionate arguments on behalf of their

       2   Defendants, it basically established that there were a huge

       3   group of people that had almost unlimited amounts of money,

       4   which includes Facebook.

       5                Facebook was right in the middle of this election.

       6   Now, normally as a private company, that would not be of

       7   concern.    But when their CEO is becoming involved in the

       8   election process under the disguise of COVID, it's not a

       9   conspiracy theory.      That's degrading to call our position a

      10   conspiracy theory.

      11                I just mentioned that because it's the magazine of

      12   record.    It's not a right wing publication or a publication

      13   that we don't trust, much like the New York Times is the

      14   paper of record.

      15                So when Time magazine outlined all of this

      16   information with regard to specifically how individuals

      17   interacted with the public function of elections, not just to

      18   make sure that Mr. Trump didn't poison the well by his

      19   misinformation, but to support their candidate.

      20                That was just the admission that we needed to

      21   establish that all of this really is true.          They really did.

      22   That is to say that Defendants here, they really did infuse

      23   all of these municipalities and cities without state

      24   regulation, with money, concerning the election, and it was a

      25   Presidential election.




                                                                 Appendix Page 1659
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 67
                                                                          234ofof91258


                                                                               67


       1                 And although --

       2                 THE COURT:     So let's accept that as true.       Money,

       3   millions of dollars, was given to municipalities.            We heard

       4   from the Center's lawyer that it was done without regard to

       5   partisan views, but accept it as true that millions of

       6   dollars was given to municipalities so that they could use it

       7   for election purposes.

       8                 Do you think the municipal officials were in on

       9   it, too, that this was all part of a plot to somehow -- I

      10   mean, what is it that's illegal about any of this?

      11                 And part of the Defendants' motion to dismiss,

      12   whether it's Facebook, saying "look, our contributions to the

      13   non-profit, that's protected First Amendment activity."              The

      14   Center says "nothing that we did is illegal.           It's been

      15   challenged in multiple courts across the country, and no

      16   court has found that what we did was improper."

      17                 So what is it about this -- let's call it a

      18   conspiracy or an agreement, or -- what is it that's illegal

      19   about that?     Yes, it had to do with the election, but if a

      20   whole bunch of people want to go out and say "hey, let's rock

      21   the boat, let's make sure that folks who are scared to go out

      22   because of COVID, they have an opportunity to vote, too."

      23                 What's illegal about that?

      24                 MR. FIELDER:     It's illegal in a number of

      25   different ways.




                                                                 Appendix Page 1660
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 68
                                                                          235ofof91258


                                                                               68


       1                First of all, there's a lack of equal protection.

       2   It's normally the government giving out grants, not the other

       3   way around, where private individuals can say "well, anyone

       4   who applies could have gotten grants."          But not every

       5   municipality wanted to apply or county anted to apply.

       6                And so they recruited -- this is all the facts of

       7   the case.    CTCL recruited certain mayors and recruited

       8   secretaries of state.      This is all in the record.        To get

       9   others to take these loans.

      10                Once they got the loans, part of the tit-for-tat,

      11   part of the consideration, was for the government entities to

      12   give up the data, to sharing the voting lists, and that's

      13   information that was used by CTCL, by Facebook, and others,

      14   to know where to target, to execute some of the very

      15   problematic statistical anomalies that have arised in all of

      16   these swing states, all of which has been documented by

      17   dozens and dozens of expert witnesses in the cases which,

      18   although they may have been dismissed over the last three or

      19   for months, ours is the only case which is not coming to the

      20   Court asking for extraordinary relief.

      21                So it was the redressability element, Your Honor.

      22   The Court didn't have -- the Federal Courts didn't have

      23   within their remedial powers to go tell a sovereign state

      24   what electors to send to Washington.

      25                This isn't about overturning the election.           We've




                                                                 Appendix Page 1661
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 69
                                                                          236ofof91258


                                                                               69


       1   never suggested that.      We've never attempted to say that, nor

       2   have we come to you, Your Honor, asking for extraordinary

       3   relief.

       4                If a person like Mr. Wood, who I've never talked

       5   to Len Wood, I've never talked to Sidney Powell, or any of

       6   these people.     If Len Wood asked for extraordinary relief,

       7   then he doesn't have the standing to tell a sovereign state,

       8   that is the State of Georgia, to decertify an election or

       9   send certain electors.

      10                Nor does that person have standing to ask the

      11   Federal Court to give that remedy.

      12                However, if as a class and as individuals evidence

      13   is presented that individuals in concert with other people,

      14   like CTCL, Dominion, Mark Zuckerberg, and many others,

      15   influenced public officials, had access to data.

      16                Now there's information that members of CTCL had

      17   access to ballots.      All of this is coming out.       These are

      18   Constitutional rights violations.

      19                And I understand counsel.       They might disagree.

      20   They can call it frivolous, but it's not frivolous to us.

      21   It's everything to us.

      22                So we've given the Court all of this information

      23   to show that we're not acting frivolously.          I understand the

      24   Court's articulation of how it normally works, but this

      25   election was not normal.




                                                                 Appendix Page 1662
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 70
                                                                          237ofof91258


                                                                               70


       1                All of those other cases involved plaintiffs

       2   coming to Federal Court or other courts asking for

       3   extraordinary relief, meaning the burden of proof was

       4   different, their claims were different, and they were against

       5   different parties; that is mostly sovereign states, because

       6   the actors were sued in their official capacities.

       7                So all of those states are different than this

       8   case.   This is a typical class action where either private

       9   parties or individual government actors -- a state can't be

      10   sued, but individual government actors violated the

      11   Constitutional rights of others.

      12                And it's a big class, but it's a class that can be

      13   sub-divided.     Every person is from a state, and your right to

      14   vote is a political right, so you're either a Texan

      15   Republican or a New York Democrat, or an Alaskan third party,

      16   or a Washington Independent, all of which are different from

      17   state-to-state and/or a disgruntled voter.

      18                THE COURT:     So we're going to have 50 sub-classes

      19   for every state, and within each state we're going to have

      20   sub-classes of Democrats, Republicans, and Independents?              So

      21   that's 150-200 sub-classes?

      22                MR. FIELDER:     Well, they're not that -- there are

      23   a lot of sub-classes, but they're not that hard to keep track

      24   of because although it is a very serious and big case, the

      25   Anderson -- the Secretary of State of Ohio case indicates




                                                                 Appendix Page 1663
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 71
                                                                          238ofof91258


                                                                               71


       1   that there is a national right, and the actions of entities

       2   in one state can affect the actions of persons, voters, in

       3   another state.

       4                So although there may seem to be a number of

       5   different classifications, there are millions of people that

       6   not only believe that the election was rigged, that's not the

       7   point, although books are being written about it now, Your

       8   Honor.   Books are being written about it.         None of it is

       9   frivolous.    It all needs to be investigated, and it's mostly

      10   already out there in the terms of the affidavits, expert

      11   reports, articles that are attached to those other lawsuits.

      12                THE COURT:     Let me ask you a question?

      13                MR. FIELDER:     So although --

      14                THE COURT:     Can I ask you a question?

      15                MR. FIELDER:     Yes.

      16                THE COURT:     Assuming I'm not persuaded by your

      17   standing argument with respect to the original complaint,

      18   what is it about the amended complaint, if anything, that

      19   changes your position on standing?         What cures the standing?

      20   If I accept Defendants' arguments that there's no standing

      21   with respect to the original complaint, is there anything

      22   about the amended complaint that cures the standing problem?

      23                MR. FIELDER:     Well, we didn't attach the -- hold

      24   on.   I may have gotten the volume back.         But that's okay, I'm

      25   going to keep talking to my phone.




                                                                 Appendix Page 1664
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 72
                                                                          239ofof91258


                                                                               72


       1                We may have addressed the issue through the

       2   inclusion of all of the affidavits, but we didn't want to

       3   just attach 150 affidavits.

       4                But now that we have over 400 affidavits, we feel

       5   like we have to because every individual has a story as to

       6   the gas mileage, or the time off work, or the time that they

       7   took to vote.     All of that as a compensatory damage.

       8   Everyone is feeling like -- when I say everyone, our clients

       9   are feeling like their right to vote was violated.

      10                And so when you have these numbers, when you have

      11   these kinds of serious numbers, now 400, soon to be 4,000,

      12   soon to be 40,000.      We've said this before, Your Honor.          Then

      13   those people can't be denied.        You can just look at them and

      14   say "get over it, your candidate lost."

      15                For some of the people, they didn't vote for Mr.

      16   Trump.    This is not about Mr. Trump.       This is about

      17   everyone's precious right to vote.

      18                And so if private entities can just target six

      19   cities and win practically every Presidential election

      20   without the ability of the voters to, in unison, say

      21   "enough," you can't do that.        That violates all of our

      22   rights.

      23                You can't just put money in certain

      24   municipalities.     That's a violation of equal protection.           You

      25   can't fractionalize votes, or allow foreign entities to flip




                                                                 Appendix Page 1665
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 73
                                                                          240ofof91258


                                                                               73


       1   votes, or delete votes.        You can call that vote dilution, but

       2   the changing of votes through algorithms and other known risk

       3   associated with these voting machines, affects everyone's

       4   ability and right to vote.

       5                 THE COURT:     So let's vote here or there was

       6   changed, whether it was intentionally or not.            It's done.

       7   It's over.     The vote has been certified.

       8                 MR. FIELDER:     It's done.

       9                 THE COURT:     And so what are we talking about?        Why

      10   don't you tell your clients, "you know what, let's move

      11   forward.     And if you didn't like the outcome of this

      12   election, let's figure out a way to either change the

      13   candidate or change the message, and your party will win next

      14   time.   We'll get out the vote for your guys, and move

      15   forward."

      16                 What are we doing here?       It's over.   I'm not going

      17   to be able to solve any problem.

      18                 MR. FIELDER:     What we're doing here is ensuring

      19   the future of the country.        That's what we're doing here.

      20                 We can't solve everything, but to allow, for

      21   example, Dominion.      I could talk about Facebook and their

      22   censoring, the fact that they're a town square, they're a

      23   public forum.     Even Justice Thomas said Section 230 is ripe

      24   for review.

      25                 These are all matters that need to be brought to




                                                                 Appendix Page 1666
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 74
                                                                          241ofof91258


                                                                               74


       1   the Court by people not with a generalized grievance, but

       2   with a right to vote.       A heartfelt right to vote, outlined

       3   there --

       4                THE COURT:     Let me ask you a question on

       5   traceability, because you mentioned Facebook is censoring,

       6   Section 230, and then you went right to right to vote.

       7                How in any of the complaint -- or any of the

       8   affidavits of the -- that you did attach, is there a link

       9   between Facebook's either pushing of certain messages or

      10   censoring in others, and in interference with -- let's pick

      11   Ms. -- the Colorado lady.       How did anything that Facebook do

      12   affect Ms. Cutunilli's right to vote?         I think it goes to the

      13   traceability issue.

      14                MR. FIELDER:     Yes.   Well, Facebook had a major

      15   impact on the election itself, which might ordinarily be

      16   okay, as long as they're in the private realm.           But they

      17   didn't stay in the private realm.

      18                Their CEO, Mark Zuckerberg, took it upon himself

      19   to make sure his candidate won.        We all know that Facebook is

      20   being sued by the Federal Trade Commission.           They're being

      21   sued by the 49 attorneys general for essentially anti-trust

      22   Sherman Act, because they used their power to buy up their

      23   competitors and they used their influence to exert their

      24   realm.

      25                Well, that's what happened here.         If they were




                                                                 Appendix Page 1667
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 75
                                                                          242ofof91258


                                                                               75


       1   just social media, and if -- if they were just social media,

       2   that would be one thing.       But when their CEO is actively

       3   pouring money to a so-called non-profit to get the data from

       4   these municipalities, get out the vote only in those certain

       5   municipalities, and if they were carried by --

       6                THE COURT:     So I'm confused.     I'm confused.

       7   Facebook is different from Mark Zuckerberg.           Mark Zuckerberg

       8   gave money to the Center, but you're suing Facebook, and

       9   you're claiming that Facebook --

      10                MR. FIELDER:     Right.

      11                THE COURT:     -- based on their censorship or

      12   pushing of --

      13                MR. FIELDER:     Right.

      14                THE COURT:     -- somehow interfered with, and I'm

      15   looking at the affidavit of Lori Cutunilli, she's a Plaintiff

      16   in the case, --

      17                MR. FIELDER:     Right.

      18                THE COURT:     How did what Facebook do, how is Ms.

      19   Cutunilli's injury to her right to vote traceable to the

      20   allegations against Facebook for not allowing QAnon to

      21   publish something, or not allowing some anti-vaccine person

      22   to publish something?       Help me understand how her vote was

      23   affected by what you allege Facebook was doing.

      24                MR. FIELDER:     Well, her vote is like just about

      25   everyone else's vote.       When you have a huge social media




                                                                 Appendix Page 1668
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 76
                                                                          243ofof91258


                                                                               76


       1   company that has such a broad outreach, and they are just for

       2   one example a thousand suppressing the story with regard to

       3   one of the candidate's son, Hunter Biden.          That was a story

       4   of public interest.      It should have been publicized.         They

       5   chose not to do it.      Why?   Well, because that supported their

       6   position.

       7                If they were a private actor, that would be okay.

       8   But, they participated in concert with their CEO.            They were

       9   in concert with CTCL.      They were in concert with a

      10   progressive movement.

      11                And it wasn't just by accident that the people

      12   that they were censoring stood for not only a conservative

      13   position, but every other adverse or different opinion.

      14                And it's really not about QAnon or vaccines, but

      15   people have a right to talk about those types of things.

      16                So when these huge social media platforms, which

      17   are interacting through their chief executive officer with a

      18   public function, then they transform themselves into a state

      19   actor.

      20                And that's the side of public forum argument which

      21   is already being articulated by others separate and apart

      22   from state action.

      23                So, of course they have an enormous impact on the

      24   Presidential election.       Any time they can censor one view and

      25   support another view, that has an impact.          If they were




                                                                 Appendix Page 1669
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 77
                                                                          244ofof91258


                                                                               77


       1   private actors, that would be okay.         But they worked in

       2   concert with others to certify the election, but really

       3   interfere with it and get their candidate to win.            That's a

       4   violation of the Constitution.        The voters have been damaged.

       5                THE COURT:     Okay, Mr. Fielder.

       6                MR. FIELDER:     Some more than others.

       7                THE COURT:     We've been going for about 45 minutes.

       8   I'm going to give the other side a chance to rebut, so I'm

       9   going to give you three minutes now, and I'm not going to

      10   interrupt you, and you can say anything you want to support

      11   your position.

      12                One question I typically ask people when I have

      13   oral argument:     What's the one case, if there's one case,

      14   that supports your position that you want me to read, what

      15   case would that be?       And feel free to give me a couple.

      16                But on the issue of standing, what's the case

      17   that's most supportive of your position?          And if I read it,

      18   the light bulb will go on in my head and I'll say "oh,

      19   Fielder is right.      This is the money shot here."

      20                MR. FIELDER:     I would direct the Court to two

      21   cases that I'm sure the Court has already read.

      22                The Terry v. Adams case is a big case involving

      23   African-Americans in the early 1950s that accused the Jaybird

      24   Democratic Association of being a private -- excuse me, a

      25   state actor.     They said they were only conducting a straw




                                                                 Appendix Page 1670
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 78
                                                                          245ofof91258


                                                                               78


       1   poll.

       2                Well, the Supreme Court found that they were in

       3   state action.

       4                I would ask the Court to review Anderson v.

       5   Calabrese, the Secretary of State of Ohio, wherein the

       6   Supreme Court stated that it's a national right that we have,

       7   and the one election only that everybody in the nation

       8   participates in, and that national right transcends the

       9   actions of someone in one state which might impact a

      10   plaintiff in another state.

      11                This is a somewhat unusual approach, but on the

      12   other hand, it's a legal approach wherein the registered

      13   voters are coming to the Court as a class, not for a

      14   generalized grievance, but for a completed Constitutional

      15   right violation.

      16                We've already mentioned the case that -- out of

      17   the Supreme Court that was recently decided.           And I can't

      18   pronounce the name either, but that's the case that starts

      19   with a U.

      20                And that case is vitally important because

      21   although legislatures, which across the country are now

      22   changing their laws to stop private funding, those are sort

      23   of subsequent remedial measures, that clearly is evidence

      24   that the private entities that did involve themselves in this

      25   election should not have happened.




                                                                 Appendix Page 1671
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 79
                                                                          246ofof91258


                                                                               79


       1                So those cases stand for the proposition that

       2   individuals can come to Court and seek redress.

       3                Brown v. Board of Education, which is decided

       4   right after the Terry v. Adams case, I think was 17 African-

       5   American families that came in a class action to stop Topeka

       6   from segregating students.

       7                So individuals can come to Court in a class,

       8   asserting their rights individually and for those similarly

       9   situated, to ask for a redress of grievances.           And that's all

      10   we meant by an assembly, is that the First Amendment gives us

      11   all the right to assemble and speak and petition for redress

      12   of grievances.

      13                THE COURT:     So you really think Brown v. Board of

      14   Education, the case that did away with separate but equal and

      15   allowed African-Americans to attend schools, that's similar

      16   to the situation of your clients who feel aggrieved because

      17   somehow their right to vote wasn't -- was discounted in some

      18   way, in the same way that every other registered voter's

      19   right to vote was discounted?

      20                MR. FIELDER:     Not every other registered voter,

      21   because some people win on elections that are weighted one

      22   way or the other.

      23                However, it's an important right.         And I'm not for

      24   a second going to concede that the right to vote isn't as

      25   most precious as any other right that exists.




                                                                 Appendix Page 1672
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 80
                                                                          247ofof91258


                                                                               80


       1                And so in that regard, there is a serious issue

       2   concerning private entities involving themselves in local

       3   elections, social media companies participating in a

       4   concerted effort to have one candidate or the other win.

       5   Maybe it's a conservative candidate the next time.

       6                There is a Constitutional concern whether private

       7   individuals, such as Mark Zuckerberg, can interfere with an

       8   election.

       9                But more than anything, the proprietary nature of

      10   this software is ruining the country's ability to have a

      11   stake in their electoral process.

      12                What's going on right now, Your Honor, in Maricopa

      13   County can't be ignored.       I just put the case in the

      14   pleadings yesterday because the case was only filed a couple

      15   of days ago.     The Democratic party against one of the state

      16   legislatures, trying to stop the forensic analysis of 2.1

      17   million votes in Maricopa County.

      18                Things like that haven't happened in our country's

      19   history.    So what if the result of that audit are positive to

      20   the Plaintiffs?     And, of course, it will be.        Well, then

      21   where are going to be?       Well, we're going to be right back to

      22   our original claims, because all of this is foreseeable.              All

      23   of it.

      24                THE COURT:    So let's clear that up.       Let's say

      25   Arizona does do an audit and they find that there were




                                                                 Appendix Page 1673
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 81
                                                                          248ofof91258


                                                                               81


       1   errors.    So what?    How does that change this lawsuit?          Then

       2   they'll try and fix it for the next election.           It's not going

       3   to remove the President.       It's not going to do anything.

       4   It's going to cause -- you know, the legislature is doing an

       5   investigation.     The legislature will decide what the results

       6   mean.     Maybe next time they won't hire Dominion.

       7                But what does that have to do with us in this

       8   lawsuit and what your clients are claiming?           In theory,

       9   that's how it should work.       Legislature should do an

      10   investigation, the Attorney General should look at things,

      11   they'll see what worked, they'll see what didn't work, then

      12   they'll change it for the next one and try to do better.

      13                But bringing a lawsuit and having a judge declare

      14   "oh, you know," do you want -- so is it your proposal here --

      15   let's say the motion to dismiss is not denied, and we go

      16   forward and we do a scheduling order.         What exactly do you

      17   anticipate discovery will be?        You subpoena everybody from

      18   the Center, you want to do -- get the proprietary software

      19   from Dominion and find out what that's about.

      20                How is this lawsuit going to work exactly?            Are

      21   the Defendants supposed to depose your 400 Plaintiffs?

      22                MR. FIELDER:     I'm sorry, I missed that last --

      23                THE COURT:     The last question is:      Are the

      24   Defendants supposed to depose your 400 Plaintiffs and ask

      25   them about their thoughts and feelings about why they feel




                                                                 Appendix Page 1674
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 82
                                                                          249ofof91258


                                                                               82


       1   their vote wasn't counted?       I mean, how -- this isn't

       2   something -- a problem that a Court can solve, is my sense.

       3                How do you foresee this lawsuit planning out?

       4                MR. FIELDER:     Well, a couple of different things.

       5                First of all, there's been damage to the

       6   Plaintiffs and a lot of other people.

       7                For example, in the Brown v. Board of Education

       8   case, --

       9                THE COURT:     No, I don't want to hear about Brown.

      10   Answer my question:       If we get to a scheduling order, --

      11                MR. FIELDER:     I am.

      12                THE COURT:     -- how many depositions are you going

      13   to take?    How many interrogatories?       Who are you going to

      14   depose?    How long is the discovery period going to last?

      15                Tell me.     How do you foresee this lawsuit actually

      16   working?

      17                MR. FIELDER:     I foresee it working over time.         I

      18   think that it should be declared a complex lawsuit.             But it

      19   will be much like other class actions where there are

      20   literally millions of clients that have been affected, and

      21   there might be hundreds of depositions.

      22                Certainly there are thousands and thousands of

      23   emails showing the connectivity between Dominion and state

      24   actors, CTCL and state actors, Facebook has integrated itself

      25   in these state governments to such a way that all of that's




                                                                 Appendix Page 1675
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 83
                                                                          250ofof91258


                                                                               83


       1   going to be issues concerning in the case.

       2                For example, in Maricopa, if it's determined that

       3   there was voter fraud, election fraud, in Arizona, there will

       4   nothing anyone can do about it to change the presidency.

       5                However, that will cause damage.         As will the

       6   revelations that are being made in other cases which have not

       7   been dismissed in Atrium County and other investigations in

       8   New Hampshire.

       9                People will be damaged.       Their faith in the system

      10   will be damaged.     And $1,000.00 per person is a nominal

      11   amount when it comes to your right to vote, which is

      12   priceless.    That's a jury question.       I don't think the Court

      13   should take it out of the jury's determination.

      14                But yes, it will be a complex case like many class

      15   actions involving tens of thousands of people who have been

      16   harmed by either a product or a credit card company or breast

      17   implant manufacturer.      There are tons of people that are

      18   affected in those types of situations, and it will be very

      19   complex.

      20                This is very serious.      And to be called frivolous,

      21   even with passion, is an insult to me and my clients.             We're

      22   taking this very seriously.       It won't be easy.      And others

      23   will have to be involved as the case grows.

      24                But we're officers of the Court, we're coming to

      25   the Court not as conspiracy theorists or any movement.              I




                                                                 Appendix Page 1676
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 84
                                                                          251ofof91258


                                                                               84


       1   haven't talked to any of those people.          We are representing

       2   clients that know their rights have been aggrieved, and we're

       3   coming to the Court to --

       4                THE COURT:     So hold on a second.      You say you know

       5   their rights have been aggrieved.         That hasn't been proven.

       6   Let's say it plays out and it turns out there hasn't been

       7   anything wrong.     Are your clients going to accept that and

       8   say "well, we took it to court, and the court did an

       9   investigation."

      10                I don't think anything that the Court determines,

      11   whether you win or whether you lose, your clients aren't

      12   going to change their view.       They feel that way.

      13                I'm just looking at Ms. -- you know, she just

      14   feels that her right to vote has been adversely affected,

      15   dramatically affected by the following states, accepting

      16   bribes through the Center for Tech and Civic Technology.

      17   You're not going to change her mind.         She just feels that

      18   way.

      19                A lawsuit is not -- you don't always win lawsuits,

      20   you know, Mr. Fielder.       Sometimes you lose after you get to

      21   trial.

      22                MR. FIELDER:     Well, sometimes you lose.       I'm sure

      23   that the individuals that were harmed by tobacco companies

      24   knew that they could lose, or if they were harmed by Round Up

      25   by the millions of people, they knew that they could lose.




                                                                 Appendix Page 1677
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 85
                                                                          252ofof91258


                                                                               85


       1                But those cases still went forward, and people

       2   still were able to make their claims.

       3                And the other cases, the Wilderness case in terms

       4   of people believing that their view was being distorted.

       5   Well, they've been damaged.       They're coming to the Court to

       6   ask for redress of grievances.

       7                We wouldn't have standing to ask you to stop the

       8   vote or send certain electors to Washington.           But if people's

       9   rights have been damaged by private companies who, in

      10   concert, have performed deeds in our complaint, almost every

      11   paragraph has to be admitted.        That's why I put so many

      12   footnotes in there, because you could call me a plagiarist,

      13   but I was citing the information from where we got the

      14   source.

      15                So when 19 to 20 states, sovereign states, go to

      16   the Supreme Court and outline by name state actors who

      17   violated the Constitution, the State of Texas didn't have

      18   standing, but that doesn't mean that individual voters in a

      19   class in Texas can't sue the private entities involved in

      20   this situation.

      21                So that was one --

      22                THE COURT:    Well, why doesn't it?       If the State of

      23   Texas doesn't have standing to sue Pennsylvania, why on earth

      24   would individual voters who are alleging the same kind of

      25   injury to their right to vote be able to sue secondary




                                                                 Appendix Page 1678
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 86
                                                                          253ofof91258


                                                                               86


       1   participants in the election process?         That doesn't make

       2   sense.

       3                MR. FIELDER:     They really weren't secondary.         They

       4   were in joint action together, and they created a symbiotic

       5   relationship.

       6                We've engaged in the intellectual exercise of the

       7   standing and state action arguments where I could same the

       8   same about the Defendants that they don't want to talk about

       9   public function.

      10                So if there's state action, and I just lost my

      11   concentration a little bit there.         Oh, the State of Texas.

      12   We cannot have a sovereign state coming to court and asking

      13   the court to tell another sovereign state what to do with

      14   regard to its election.

      15                This is totally different.       These are individuals

      16   as a class suing individuals.        We dismissed those claims, but

      17   they were righteous.      We just didn't have, we felt, personal

      18   jurisdiction to a certainty.

      19                However, it's very common for individuals to sue

      20   corporations or other private individuals separate and apart

      21   from sovereign states.

      22                Of all of those cases that named the governors and

      23   secretaries of state in their official capacities were just

      24   suing the state.     Suing the State of Pennsylvania.         Suing the

      25   State of Michigan.      That requires enormous amounts of




                                                                 Appendix Page 1679
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 87
                                                                          254ofof91258


                                                                               87


       1   evidence.

       2                THE COURT:     You've used your five minutes.

       3                MR. FIELDER:     Thank you.

       4                THE COURT:     Okay.   Thank you, Mr. Fielder.       I'll

       5   have a brief rebuttal, starting with Dominion.

       6                MR. GARNETT:     Thank you, Your Honor.       It's Stan

       7   Garnett on behalf of Dominion.        I'll be very brief.

       8                Let me first simply say, however, that counsel

       9   said several times that his theories are not conspiracy

      10   theories.    They certainly sounded that way in the argument.

      11                Regardless, I think it's important that we state,

      12   given that we've had to listen to these allegations about

      13   Dominion for an hour, that Dominion is an excellent company.

      14   It has been vindicated by every legitimate certified audit of

      15   its results that has ever been done.         They have done terrific

      16   work, and they will continue to do terrific work.

      17                And allegations like this in these lawsuits are

      18   very damaging, continue to be damaging, to an excellent

      19   company that provides great service.

      20                Now, with regard to the legal argument, let me

      21   simply say this, Your Honor:        Everything counsel said

      22   underscores the problems with standing.          Everything is about

      23   a generalized grievance.

      24                In fact, he himself called it a generalized

      25   grievance several times in his argument.          The Court asked




                                                                 Appendix Page 1680
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 88
                                                                          255ofof91258


                                                                               88


       1   what case is most applicable.         Obviously, Wood v.

       2   Raffensperger is an excellent case, but without any doubt the

       3   Colorado case Lance v. Coffman is a terrific case, deals on

       4   all fours with the issue of standing, the Court need go no

       5   further than that case, which was, in fact, a per curiam U.S.

       6   Supreme Court decision in 2007.

       7                THE COURT:     Let me ask you quickly, Mr. Garnett.

       8   Plaintiffs' counsel seems to emphasize "well, all of those

       9   other election related standing cases were suits against

      10   states or states actors, and in fact Lance v. Coffman was

      11   against the Colorado Secretary of State."

      12                Here, we're suing private entities, and that's

      13   okay.    So that's a distinction that they draw there.           Private

      14   entities are not state actors in -- sorry, state government

      15   officials.

      16                What do you say to that?

      17                MR. GARNETT:     Sure.   What I say to that, Your

      18   Honor, is every one of the standing cases do not recognize

      19   that distinction.      That is simply not a distinction that

      20   exists in any of the analyses of the United States Supreme

      21   Court.

      22                It may be a distinction that counsel wants to

      23   make, but the reality is you still have to bring to a Federal

      24   Court a case or controversy under Article III, Section 2,

      25   Clause 1, of the United States Constitution.           They've failed




                                                                 Appendix Page 1681
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 89
                                                                          256ofof91258


                                                                               89


       1   to do that in this case.

       2                The mere fact that one case may be seeking one

       3   kind of relief, and another this, and I would note that --

       4   you know, and I think I commented previously.           Who knows what

       5   their $1,000.00 in nominal damages would be tied to and how

       6   they'd come up with that.

       7                But it doesn't make any difference for the issue

       8   of standing.     You still have to have a case or controversy

       9   that meets the three clear standing requirements.

      10                THE COURT:    Thank you.     I'll hear from Facebook

      11   now.

      12          (Poor connection issue causing distorted audio)

      13                MR. LIPSHUTZ:     Thank you, Your Honor.       I only have

      14   one point that I want to make, which is -- in any of this two

      15   hours and change of arguing, how it has anything to do with

      16   Colorado.    And that's why Defendants should be dismissed from

      17   this case for lack of personal jurisdiction on their claims

      18   against Facebook.

      19          (Unable to understand what is being said)

      20                MR. LIPSHUTZ:     From the United States Supreme

      21   Court -- headquartered in California.

      22                Facebook is not a Colorado company.         It's not

      23   subject to general jurisdiction here.         We would ask the Court

      24   to dismiss Facebook for lack of personal jurisdiction, in

      25   addition to any other grounds that the Court deems necessary.




                                                                 Appendix Page 1682
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 90
                                                                          257ofof91258


                                                                               90


       1                THE COURT:     And for the Center?

       2                MR. MATZ:    Thank you, Your Honor.       Just a few

       3   brief comments to add.

       4          (Poor connection issue causing distorted audio)

       5          (Unable to understand what is being said)

       6                THE COURT:     Okay, thank you.     So the motions to

       7   dismiss by Dominion, Facebook, and the Center, will be taken

       8   under advisement, as will the Plaintiffs' motion to amend the

       9   complaint.

      10                The motion to take judicial notice has been

      11   denied.     I'm only going to be consider the materials that

      12   were provided in connection with the motions to dismiss and

      13   the motion to amend.

      14                Is there anything else, Plaintiffs' counsel, that

      15   you'd -- any other housekeeping matters or any other things

      16   that we -- that I need to address today?

      17                MR. FIELDER:     No, Your Honor.     Thank you.

      18                THE COURT:     Okay.   Defense counsel for Facebook,

      19   anything further?

      20                MR. LIPSHUTZ:     Nothing further, Your Honor.

      21                THE COURT:     Mr. Garnett, anything further for

      22   Dominion?

      23                MR. GARNETT:     Nothing, Your Honor.      Thank you for

      24   your time today.

      25                THE COURT:     Okay.   And for the Center?




                                                                 Appendix Page 1683
  Case
Case    1:20-cv-03747-NRNDocument
     1:20-cv-03747-NRN     Document 97 Filed
                                  155-7 Filed 04/30/21
                                              09/18/21 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 91
                                                                          258ofof91258


                                                                               91


       1                MR. MATZ:    No, Your Honor.     Thank you for your

       2   time.

       3                THE COURT:    Okay.    Thank you very much for the

       4   arguments.

       5                Like I said, I'll take it under advisement.            I

       6   hope to get out a decision shortly.

       7                We'll be in recess.

       8                         (Time noted:     4:22 p.m.)

       9                                  * * * * *

      10                                 CERTIFICATE

      11           I, RANDEL RAISON, certify that the foregoing is a

      12   correct transcript from the official electronic sound

      13   recording of the proceedings in the above-entitled matter, to

      14   the best of my ability.

      15

      16

      17   ______________________________                  April 30, 2021

      18   Randel Raison

      19

      20

      21

      22

      23

      24

      25




                                                                 Appendix Page 1684
